Aept:^/,               ' DDL 7 - 6i/
                  ~Ti^Ul,Nc>. 2.0to- /^iy> ,~fc>r}s                      ,/
                 _F^CtlC-l^_ A'      RO^A^Tl Ct^CCl,i£c^                   e.
                -40HN     c. /^oo>^€7"€            Arru/^r/Tx.
                                us                             ^
    0£A/£A/a4}^yZjr^^ Z>v^v 7rs                   Aa/O /i^stc.A/Sr /4rf€f/££s^
         fnoK. y^t         -Zluotci«L A^ict/uct Ahurrr/SSicxsfL ^uturyTTrk^
               7/^MC^(YieT A2>' zoiv-cx' /^s'^y
          HonvmUl J^Iic-h^lc. /^l£/?yy ^tc/fAA^o /^/s/c£ 0^S£i»/CiiAiC


                   Arrmj\Nr*^


      ^)^^AiftC'Am^trr F^c/mrTicX)




                                              -=7bfiNi
                                               'f^rf^somrTti>r/^ seu^
                                                         I2ic3£7z>
                                                            U^rr
                                                  H^( sra/t s^l
                                                  AM»e.H/o/T&M 7f/P7-96'OL.




V                                                                                         v/
                                                                                        V   ' ^ \ - -1 > -                     •• V.-•
. I•   li -t
               •.••'I    •

                                                                                •i \          •\       .      > \.C "v        -•»i\'s        '>; V-

                                                                       .    c ^              • * ,. • *        ^*.-(7 7 •                                                      S


                                                                                             A             O . \'/V>v r-.         Wi •-



                                                                                                                                              '.   -V
                                           .'V' -V


                                                                                                                                                                         :>'       .r.\
                    j.v\v , v;i                                             v      •-        c^; .-b''^v           r                •v ,' \               >            •>» •   ' , i ^•                  .• \                                      , .                        • Vv '.          .         -•'• "• \
                                                    \        '^N- \          - -.. •: - f          ^                        . ^,r       . ,J ^ - \ \
                                                                                                                                         •   , U
                .    •       <     . . . e-v
                                                                           'V.              ., ',                                                       :.\ \ ../ur




                                                                                             ^ i- '.-'v                ' • V •-         \     -S ' \ \




                                                                                                                        • ..-••                                  - V   •\ '•'i      \




           •5.C ^                                                  v-\V;
                '"\.x3.'^ XVvC                               i;,j \ \->/\
                                 r.V » 's           \
                                                                    i Ti .        N \

                                    N • »• . r .        *.     '           - >

                                   W",-.                           \


                                    ^'O ^ \
           ~^OZ.HTiliu          C>F f^^-TfcS AA/O ^UAt^^C—
   tml^m'rr to T^-khs ^uUs Of /^fiPcmr^ /^a^oggvu^,r£.cm^t!^                           hs^c A4ofsr^i(^c SAn/J^j
                                                          J5>At(/c. T^u^t N'A., A^ TAu^^e
                                                          f=t)R. L%fr2
 TpA c. ano APPclAy^ ^ms£                                 TP^it ippj/t?v T/^u ST
•^om i. RottAQTiSp.^ -Tn^ -^e                                  Nm% As Of Mapch ^ Hizo)^
t o c t a /zo^zro                                             tAs.              TTzosr f,'c£k? a/clo
                                                                                           4i ^£ce?/
                                                   Sam Autv^/w/Tfm 7S'z^2^
                                                     Yzjo\ Mfo -///
                                                  Mp. RjiAJF AS?AiZls Af^o STAu^Z/iASFi/P^C.
                                                              . YHoftf 3>Fm JYousrpp/
                                                  rAfiFu^AV £t{£T,< a In. a^sv
                                                  tpu^toj^/Yyo(oo
                                                  Tz^O fzs'-'sz/o




Tl&M.i Hm. 7>jftT oM -TuG/ Ih zoor W/v7-    /            ict: ^
i^/i.ht!:ili2Cs.A-'(3YA)h^/£\Tz> AP/tz^fazT^OA^tsSk^H/zo
P^Z^FA-rnniv/J.^iCH 2=bi>^ /js sPmf^z^
IjUt JO TFt PPF^i^LB d:>F /1 fnZ S'Mce OY/iv Z0J3                                            O9'/z&/Z0}3
           F^^H2/iF^FF'ZoMn Aso^uflfUMTYjocr/HiUfj        T^ziAy F'ims "SO
 TOFT rZu,iX FOF C2PZ-OF-7tQf.yC2J^Z^cOjZ0ocTP^(i/FL Of / t^T/yfTtSyt/' ^,^/yy7Fei.^P
FsroppeiMZZssuc                                      mjy
                                      z.
                  J1>                    '.i.                v;i.\;v O" V:-N ••.           r-^^^WxS., --i^y JIjA*                                • ',, T% ..

                                                                            Vi V\ -y                                                         y ; N                     ^V^
                                                                                                                              . -W

                                                                                                                         \
                 . • >' • ' .            ^W '     ., ""•:     - ••    •- \\yi '• -
                                                                                                         ! V-                         'V.'.* "          •'" s                •;' •.
             \        ^V -                        iTvv V- '.
   ^•>- -         \           ^-•   r-   -VV          -r * >, v'.,^.-.'\
                                                                     A       .X,AA
                                                      ;Aky •                                            .X v-v. A •
                                                                                                           — *•%
VV :^\_\.               ^\-i'';• \'^'.                  .. r^         •. "- , '•y\
                                                                               . .• •,                     SsH •             a •> .                   ^ •;\ .:: v\V
                                                                                                                                                                V \ Xh
                                           ^          • ' ••-•           • •. .-.y
                                                                              -''t                                                   C>\ .' :        .;j=.       •-   ; .-X
                                                            i . A ^         • •
                                                                                                                                      X                      ••••.v.>-..:<
                                                      j,^ %•;             •• y
                                                       i' j-v Xi A                                       - X.A      V'
                                                              ijii'. yy '"S. "i


                            • I                             , /. _X'. ' i. \
                 CiS:                                                "-= v A         .
      .1vn3s^ Vs^.                                     : \ "=                v ", . (-v--
                                                                           \x\ •••: •..
                               .^Avsix^-Vs^ .'A
       L-> \              .%c\ — \ \                                              XS-\\
                  „S5"a:X'^                        • •:• A.j;•                           ;-S
                                                                             V- -A • -
                          'usva'AA .>a'\ '•• A.:. -i^A •
             AA?5v',(\\i\Ks*X: ^ ;• r ••••'. •/• '•'                                       A
                                                V»'•'•                                         Av
                               AV Avi vX rXA ••. V i> k X
                                                     .vV.»
                                0-:^QKA. /i'AXA'Av.- ' • "« '.
                                                r \..-::. -• :.\'




            ••-.VyjxXci\,^ s X/A-2/-A''••roV.,"..'i:                            ;^                       ,'^X        .^- v-/''             '.^I'.v •.•'V-;v.
      .\                            \>V!~ \v:. Arr VsZv. A^A^-'-^ •* '                                     v ..v v \ '/ v- A3^A                              \                   ,;\
            AC; .Y^v--Vi-.:\ ,VV r;s. CY: • :A Vi n -V'""-; Y'- • ••^.• .. 'xA vV''--AJ\
                                         3A-;A\ ".V"aA>                                        AAaa >v.^ >. y.A:                                    ; A'aA VA/'X
                      'yA-H                                  HX                          ^. V -y •      ' y , v • v-'T :.'. ,y. '.N                   'Xy             f ' ArXA
            ArA-V v;.AX'' •r'-ti A>..   •r-.        \ -X'. •: f./. -A;.. A- . ;\.•XaA- \
         Tv-cVA-yv^ AxX-A'vAAX'Y '••••, AjY vAy:. -y . .a a y . v".'y. ...v-. ; y'A*
    X;;-vy'X".:. v\ ~n '.y\ r.
             -T           ... :A(;wy,-""x                              ; A^.> !v               - , A."i X. "y"^ "•. X" A A - - i i ; > '                                NA' 'i
                                                             A AaU Ar-xAAiA iA-Ax ^ y<                                                              ; Xy-yA-r-
               YA5LI      Of         ^Qjrrij^
 'XtDZArrtTiLS C>t^ fHeTtcS /^/VO ^^Ufii^£/                                  2.
 y^^ic e>t= /oA/rcAju _                                                      ^
 Appbji^U          ^ V.                                                       t lifi
 :it/aE\ Of AuTrio^htks          -                                          -f-zy
 57^£/HUrr ?>F '7HLC4S£                                 .                    0
ST-^TZMeA/r RG£i^F^iA/6, OA/)c. /4/?£ilFt€.f^               ,                     /? -
JSSUSJ fA^SA/-7£Q                                                             9
SlFTZ^lSfiff- OF Tm.                                ,                   .          iO
SiitAKhAARy OF                             -                            -    j^/3-y^
ApUitHEtTf                                      .                              f t!
                                                                       .    3.V.5;^
                          AficHALU FtLP>/ yAeUicL^ H'S okciteroA/,
        HE dRAtrrsA         S^crvt^s^OZ 'Zois-' fZAtHT\PA^J s^ro/y^
 TH           HIDTiOH fO^o S,UfmAi^Tc{tO£:F A^NT^ CEeAidy yH
              /l?A/r^ny TO Ttst}ttTOiji//^Fcse^/Tsfj ysy ^ocaateSp,^
 ejn t^/hN££-       /^%£FlF)i^y/^4^^^/^.fEy^^y^j'9ji//i^/y-^tZ3i . ,>..
  H9, i9/S'0,ShS2^/r/^PEfy                looI y^}r4Ah
                                      '/•/'OOJ      _ „ -//.
  Hl.OD] / ^z>00/ ifROhATi. E^Ocj / ^ / , UaI t/omi
                                 FjED' /I'OR.y 7/^AyiC^ Cou^ Xa^Hoc>Fe:ii, ^/yiFl'S'PSi M ^A/EA€t/L
     UJAftR/\Any 3]pT EOEqn / fHOpsecy 7/csOj Aa/o H X^rr U/^c^
     AHO y6STAM£Afr/7iUf:i SXa/ TrJ/s £f^lASc OF y^esriOj*/ yTO
     AOH^V/UMMFi TEmS y/li-J.THE                    /L(:>-EE
    •HoH^CFO TXEmFr y^AoTsET/oyy ^F/zEO to 00 st>/ /SE        THXT
     RDJty\iniS*i..xs A X/Vz/X           07 y/^'s McnHe'^^XF/o Eyxs
     £EQiiArrHza yp^ Nome ?A Ecy£Tc.j ta^ftsla/ /i FfuJO/cy/F y     >
                          ^F)o^t^ ^uA4nVjyfFtASc/Eo^ /ffS^~CX-C?S393
    AfciOEE E^EoC-Z/^^^HFiA/yyiFF^/^EFO s                                                                                                                                                     i s V,)- av.^. •^,. ,                                                                   \       ^                      \           I     • •   - (




                                                                                                                                      :\v-                                             •                                      "v




               •r\'                                                                                                                                                                                                                                                                                      V 3-v                 Vv



                                                                                                                                                l.'\i                                                            iV • '                                                                              > ^ I •                ; • % .


                                                                                                                                                                                                                                                              ^:5V                                   \           •". _ I* . - .


                                                                                                                                                                                           _ .
                                                                                                                                                                                                                                                               I V \                \                                          kI .

           •'>\


W I' ' V

                                                                                                                                                                                                            - v /••'                                 -v,;                   ~           :Av:" i/>',i.::>v.A
                      v'v                                       ^                                               *• V'-                           .                                             ,       V'<



                                                                                        v\                 --v            ...                                 -'. \                            "                                     V-                                    / >-. t.
                                                                                                                                                 •A: -...A-' _                                                                                                                                                     '•••••     X
                                                                                                                                                                                                            •;                ^ ^ ,'-v'
                                                                                                                                                                                                                                    ' '
                                                                                                                                                 • -X". '                                                  "                                                                    ' - "i-f'                                    ' -'
                                                                                                                                                     ; \               .•              A                    ,,                             ; '                A~           ' ......axaV VA-
                                                                                                                                                                                                                 Q^\" V\ \r v,.:.
                                                                                                                                                                             y
                                                                                                                                                                                                             J                       '-•         •' * ^                    :: \"\V.-                 > i-x. j\
               r^'^c
                   -\       \> i">
                                *.« .\."c *•• .'*'                      ..                                                                                                    A-                                 i"*-:. • ". •• * ^.V^ V^•. X X..U                                                        •. y
    .f'v                               •) V                                                             . \                                            - -. v-^.                                                 ;
                                                                                                                                                 "x                              /•.               ;
                            S          '\ •      \          '                                                   \   •     S                           •                      ^.                                       * V', >                                 \ w '
                                ^       .1 .:. N       .i       •

     ..A                                             ,A, /                                                                                                                                                            .               t          .       ••    •      ;^   vA-.:\ Ax^>,.
    '^•"i v. \          ^'•^^\                  s r:                    '                                                                            - «, "Jj *                        \ *».                '• •i.x\
                                                                                                                                                                                                                 "\       '
                                                                                                                                                                                                                              \. - " A. ..•(/.;••
                                                                                                                                                                                                                                         '
                                                                                        \v,                •-.r^                                 1        .   \                  -.        •           \
                                                                                                                                                                                                                                                                                             iAv K'I'A^v
    ,X            V' j\ '           • >,-- i y                      'v                                                                                                       V.
                                                                                                                                                                        V,
                                                                                                                                                                        .'                                                    ..      \
C     r. c-"-                X.^X \' \ \                                     T* ^ V                 -••.       •. Y           '           X    V . • . .vX, ,                                                         V.\i^ \
                                                                              X                                                                                                        .V -                                   '      • V^                     \f           , I          .                   \;".
                        ".. "v          x's ;\'                                     S        »-     -K              ,X;Vi
           ;xS. X           X              . • -4 'X.                        ',Vy^
                                                                             ^^\"\                                                             (.--%•                                                                                xA                       :i^..At.\'V~v-\x
                        ^   *%**•
    , •.•>» — : . : »: it ..xtb • tt                                                              ••,                                                  .               ••.                         [             A                          ^.       —.                 1 -                 r- \ • 'A 't .1.
                                                                                                   •y.              -">               ,       ,-•• V.;v.ji. _ s^ -vr'                                                                  , x>                         . -v-..             .           i"i A ' \
                                                                                                                                                                                                                              •^•t     'Vrx-..
h>£tAirrt^''>3^t5£N£/yiOiAiiJ^ Pii.ihic.plU ChF
   fA/l^O TV ^SLWlJ r/!:eCSOl»/T                .-
                                              THUc /iiee               ot^^ufA/€
  Ts.fufs ^P j^/lcTy As                     3y Po!:)A'?r£p^yTA)fr/jD^/ir_av^/f^
   UiviATcO T^iou      Mn-llu s-o       //-^ ^tuBS(xriv/USA /^^p/
   ^Ppi6i-r A oyAhtt^ &P F^n^iiropy'/CjEpJO/^^^C^AfLpr /jlA/^/U^
    A 7C> y^HA- £>Ljy^         JupD AO/iP/s /^cA -ib p,pc/'^y ^ifLOtvr
   :i:mujtfAic.      /vcrsM-^ a ffop^io /^                         ^
                          yAl/rTj                                   U OVO^J
    piWdP'c.'aC  7a/^. /jsA-          tyoiu^r^yy ZT/jouS^ft>v
    To Usc TPt phocc€^s p/^o/u^ TA^c yU>^ /a/ yyiuAiTii>yiy/yo F^y
    AP TXiFiikiCAoAfy                       5pim^ /j^a/o^^/T/^it ^      7>a^
    P^mn/Ty y£>r^c yysAir TO A                    ^ //OyCOD-^o
    T/MT a A/P7a /AA£}c /•// 7.oas^, USAAiC /"S^W^ yiouA^/t/js /Lpri^^yo^/yiPO /"/V 2ao/i/j                  jp/scTA-^^yy y^C'>i-^o AT-
     CsTiOeo-oQ To cPHiCH/ //\A 7O0& oFas A^Arr AfOjOpO-v^
      IN ZOC^ lt2A£. AAfTT y9i90D'^^ £yHic/i   PHoPc ThAA/ TNc
      80 Tv e>r tac PAi'S.           iAaiu^ A£ A^ocp^tD^^y
      ZaJ TH£ ySA/AiflZ^ APiDAc- TPMJ/i/ Ay^<2?£AA£>uy£4^(^AX.H( C-A'           TAC/c- S>T
      BTlQijJdc          APAPUpTsSi'^'^^i^AT,pS OcP^Sh^uA^ Pc^
                         ly^^jl A^£CA££y             Of- A(AjY£fo/cl\CZMu.£c''^^^Ti^Ar /^T?z>A^yzTy /V
     ^UOTWA/, Z^ASjOA ^cPa^ A^OT /i /yOPU^TeA^D.
      P/jVll^oysil£                 Tf^£ AAsTAacc                P*'^£i PP
      t^6P/c,^(L^TCM£TA/C. 4£. '' -Va' to IAaIC^ P^Iv^AhT
              Sr-AmAib Aa/o p/cst> O/y A AaA£     p^yi/yAj
      Up           COfiieA OT         £^i'i>sh/C sI^a/^o A^ocu/Stiiiht/yy yzA
             Aio>yp pyAsz/HiyrTo y=^£Tze//z^Uie,zH azazoa'Z cp^^^at p^'/oyo
      T^ 3 To 0y TA>c p^AlfUQ^fiHz AMOtcyT' / yfiisc /s mv
      (301^1/ ypy A yo/ip/z/fcT / V SAz}a/zsI~.^OA pAffP Ao^P/CPas
      ZXfiSf^iAjeo /P SAAfyyJz^ zAS py^z AAri^pysrBZ^ /iks:^ pbc44Tp^


       MJ,-THirr Am(M^i T£/y\/ APO PA£P^£C£A^ piCe'O FPi/Oyp . A^£
       To p£ l/feiiXO AS TA^yr /a/ PAAoz^L op A/OP- MOP/t^ TA ^
       IPAS AJor I^oa/£/AS A PMrryn^       MtP py -yucot
                                        7
                                     •         \                                                           "'y                ••                       \             •                    •^-         •.                                .                      -     '         \\                - •             <         '                           ^



                                                                                                                                                                                                                                                                                                                                                   s



                                                                                                                                                                                                                                                                                                         .V
                                                                                                                                                                                                                                             .'j. *
                        v.i>'-.'                   '• •-• •                 '-^-^V.                        ^''A.                   V•^•.'' •'•                                   >.•"•i-ifs-A                          "'v'"                                         .yj'.. \ - Vi'' >A '• a-'
                                    ^ V •
                                                      -•                 * '.
                                                                         '•       • \* •^-
                                                                                   . V . ..*«*•*-
                                                                                             . f**                       *,            f » • I*                    •» ^ ,
                                                                                                                                                                   lA-- •>                      Vv.                                            ^             vf
                                                                                                                                                                                                                                                             ^ \ < 1 ..                      -            •
                                                                                                                                                                                                                                                                                                                V              ••
                                                                                                                                                                                                                                                                                                                                    ...
                                                                                                                                                                                                                    r "v            \          ; -v.1 ••-*i ..                         "• i                   •,'.-                         ' -•
                 '!^N                                                    .A- . ' I. r. •: ^y. y.-y -yy.                                                                                                                                 _i;.                          Av\                                                .S ', •
       V,/Kr 't\.> '• \ •, V'• •'v,' \ A                                            \         ^'Av^.                                            '>•-•.••                            \              •/                                    A V ' " •"
       ^s^i.                                                   V A, 'A • n                                                                                                                        \            '• •A:,);-'; V ^ • v •                                                         •                        -•^•.               -~
                                                               vv^-^'v -..^V \A                                                                                                                         A --'a.-CVN , AC •; ..v':.-.A^.^
            V^.A. ^                                   . •.f . ,. .\ \                                            .,                    •"^ • , \\ .'VAvy.                                                                                                                                                A                      'vs'--
           " f.,\ I--- A-i .' A '•< • \ . ••.                                                                             . •.               , A• • v                                             A-\a .                                                            N.\                                "> •           • • i-'A. \
     X-. A r^ .                                                      >S • •                                          V             .-                  .                                   •                                            V.                    ^A                                                                     r A-
                                                                                                                                             . •..^                         _ A..,-                        _ A- ;...                                    'VA                   A.-.aA                                                      'a
                                             if 1a                                           K-;                 ^.A                                       \                    '••             •                           " . A. ,.                                               •"'•'•              . t\.3:\v"-y\
     . A _ . •••                                                                                                                          . ,1 . . A                              "• A'. ...                               - VX                    ',          ,V.\                          • .i, y                      tA'-.\
                                             'V'                            -"x-A.••;                                                                                 AA • '                                                                                   • .            ••-,:•                                           C\i\
                                             V                     ''A-. "y-v .-A .r                                                                           l\J                              \" A..- . .'                                                        . '. .                    ..i , A. —i,-. .v V
                                                                                                    A. . , •, .    a .• y.>. -                                                                                                          • ,. ,                      a «aA vv/^ Ca'^-
                 -~V-                                                                              ^A . •:,:, -\ S   ' • .C .                                                                                                               r                       . , •)• vw \ .
     ON' r,         V-"^v>          ?\.N..                                                                                                                              v i       ' ••                                                      >••'• .                        ' A 'A .•••••. ^v..,,
  "A-:\ V«A-..V'"S^ QWx N\- ..•• -A-A                                                                                                                                -V -••.'•v ^\V                                                                                      - r" c\ AA''.v£ \A\
 >.VA \r:^ eX-t^-oXAv. ,..                                                                             ;,,                                                         •x-.A.r.>\ :. A •. A,.A v" r:V
            A>.A .;i'3\v.i J;.•-;^.> A V - V , v "• •   -, vy A      X'-A. :. ' V .-. t"-.\ . S AVW
      v.\.                           "v aA    .              T{.   A. • V >• ... v A'. JOr. \'             X
                                                                                       ' ^     1

                                                               ;.a-..-. :.^...v n-                                                      r                                                       . .A.,,.                         .                     .            V. ;.\ ,                             .•• riAX.^'.
                  ;-A                    -     .           •               • , •                   V             .                 •                                        •               -                                                           -•                                       •             • \             \ • \
                                     ^.. ' * ""n                            Vi i-•---.                                                 •. . .;                        _i --.                        .••.                   \' I                         • - ..                      >/ *.y . • ,. 'V\ r .:. \
                  —.            '            'AX                                   .               .                                              •                   ••              •                                .                                                  •                                           ••.•",
                                                                                                                                                           ^                                               .         AV \                              •,•••..                               w                    - :V.» X
                 V          ...                                             .                          ...                                                                                          •           .                                                                                                       A-
             •    V             >* ^ --''..Av                      *•            '•A X                     >1 X - *                                                                       -* •*                 ""•-           v." v'^ f'                     N.*        '-I ' **                                                     --

     ...V:, n'-vx ^                                                 > :r>                                                     '          ,            .•/. / ...                                                ^                            -(                 > \-a                                   sf ;         i X . »•.                        %•                    5 .; • -V                                     A ."

                                                      A.. '^.v.A.                                           'A ,                                  ;,y                    y;                N \                      A" ^A--^ N< •'^ .                                         f-.                -'A ,• "A'"' X
Sx Ax ''x ; -v.'W-.^A-^
                                                                                                                                                       \       \      V          • ^ -              «> t' "ax .                         • ..       ,
                                                                                                                                                                                                                                                                                                  ..                  •. :AX
      \y                                             vx. I                                             , _ \i\ A.                                                                     .y,
             ,                      oAx'-aA- .h O •••AW-. a'A^A A-^\ XvvA.\\vX .;A - Vv-:'" , vA'AaA
X.V (aA^Xn . y\x; sv f-. X•(..                                                                         '• •(•vv\ -J Sv'< .j--* V \v-. S-yV^,.." .  A.'-V'A XA:,                                           '. i--"*^A^c--:: x                                                                                A %As "a .i.'"A! "A =AX-.                                                                         A-i.                                     \ fX.
   Xi Vy \       A^V,.y> .V YX, - X A\ A,                                                                                 A-'AV^y"                                          \rx,                                                <           V ,.             . ^ .V .i.'!       . Ss



 • V ^V''\ :i OX-A- V'                                                                        •« ' -^x " vX:                                          A : "a''-X' \                                            Vx              ^V                                                     "A XI                           AA>j

                                                                                                                                                                                 V
     's                        C. /ct^         ^{?cr0a£^ 2 2^/3 c:i£Ajy^A/6i^jM/WTii^/!^fi:£/4£i] j'/v;^£^'ii7C>^y4A/ ^3^
/^;£>// FOe. SuMft^¥                                e^/t^e/3 y>fi:^c^//5££0A4c: t^>v^C t{M£?^7/fj
  ys f^/ios              'Dfc^^/h/ oy         ^ y/tves ^rt^O(^
  /{Ny               j3y ^/Jif'/srri^ ij>7/^o /Gs' yi^y^/THus'
  Y^*rj«c^/(r T/ify f^AA/T'    JhiAfT                       /Ia/o --TUC/'Ci'fpY.

   ^         Of^ yj& /-/A/ifO''^ ^t)c7^y€i 7>r                 -7i£c/u^ /^^ToPj^Arc^A/yiy,
  ^KDUt^O rl/^: rmr             i^ou*^-r/-T6r ysT Ay//s?i^^i^i^AA0^i/j-ry TV 7%^ /fc^/>y tHc
   HDh\t yi^OHA /i nJuyy-Ai/A' /LtiyiA/y, A*Ci fJVr Ati'l/c UiO HI'S sj:/TT^i^A/rT/ASiSiUOP/y H I'S f/V/vffj       Tfj^
     t-iAPiAj^LT^.       A'zr,         •^^2'^si /i/^T A/s/nAHyy^/ /a's
    hsAJ^ 70 AVtHC, tSushUiS yOH 7S^£ iTifT^^                    A4
    doHTicjiDA/yyyAr AyAiis.AA/r yuZ/ass yi^iuo at thc
       £^rA6hs/}ia yiO^A//0'£UY//7 /uA/iL //Ci/l/L. doi'/C' TV ^yP/W TV
     HOAlt/ TH^ iy/2&p£iziy ZZA/ dh/es/TiW^
     SpouA/c 5£iAA/,f Taut tp^ the tYi'/rmT/p/ys /sy Apptusss/ tn
      iMiC^uii?yH4^ "Such a z-o/i// Ap/TfA^trr CeT//'l^3.D y/iHA/y
      l/> oLArsi>/ji^ OT jSxAs Co/s/ET^/i'^r' /4Ci//Si /5£ AP£Z£H1/3 /AO/Z)/ 5HOUiS)
      f^TUPiJ Asa^ THOHiPt. pAlO yy PHd/iyS-yA^ /^CA€TT^
      A/PX SA-ouc-O            pELs/jSeO /TiT-iSl Ay£// y'':\u^ TOyZ&yAHi^
      A P/S€J/T£S,            A)/\Tt Ty^StPeiO TH£/jt '///TE/Zdyr/
      A /AkihC AyiPAA/T/i^t^/^      ^LAf4uy y Au/xoeo ATA£y/^e^, To tsa/SUibS T/-/£ yCo/AAJ
      ANAttP/y/U^Ht'/y /Bo/itpptcx/i- /^aiPto to a^a /''TtpW Ajoc^iimtc
      TP/O/^AAJCe dVt/£PA£c/ fs p/ZeQ^TPfi^y T^oPaJ^^ 3££Zl/y£t/AA/0 BiSClAitnEPl /TH4f TAKU^A/iJCT yzTA£s^ d>^ Aijt^eo
      PV /EHoiP^_yr H                      ypptTy Ai^^y^/oy /M^^y^soTo /V
      Au dT:£y.iiJC aaJO                            »
                                             '•                                ^ ,:.r- A'; \                               .-.v v "v..;;::.                                                                   ..•v;.,^ .../ . • •' •;                                               , v>A

                                                  ,\(i't                   v- ••^ \              •V. y... . ./,
                                            V V -                          '         j •;        •   V       '    •                                     •." \*.x.: \ ;A "-^   \                                                          :
                            •*    \                                                                  .*!.*• ***            ' V,
                                                                                                                                                                     v W >\ ,V                                                        •• A '                               '        •^•
                            r          .• <         .A- \                .«•• •"         •       •       ^         ; V                                 "-• •              r. Nv,r                                          'W . •"-• •. "x • --^ \
                                        r
                                                   > r '--v.                                                     • aX                                      . >_                 - •" • . '•                                   ,•. •    •'                  •"( , „ ,
                                                                                                                                                                                                                         A . . ••••                   .                Vr. "
                                                            v             V"'        "        -i-- •'- •.%                        • •                                               ^         " A:,                r,.     ^ %>             '.            •.               . ^\ *
                                                                                                                                                                                                                                                                           •.)
                                                   -aA-                    -?n '-.V a-.                                                a -a y; A s .-.r':---- ...
                                      ;i>V'         \ A ' V                          \           -V.;              •                                                                                          •. a            ;a,;v • < ~
                  _s.'v          -1                 •" .tj-               —                                                       A \\.                                                 "v'.-r                       s
                                             V --.,. • :                                 A' r *".. \                                                           >S v                               (      '•
                      ^ S/.T'-                                                                              . V.                              V                \                                                                  '.a!,')..                        -t     r.\

                     *v V                    ^             ' *••                      \ ' *              "        -• •                                   f''\                               I'* i '           iV A         .      .         •'' '•                     ; .y^

                                      i A. . ' -                               •.;•'•                                 '•'••            •'• - Af.                                                      >.' '          . >•"' A           V-" •                      ^ AA\

                y •i .\\.. :A                     : • \' .«. ..->. Av'-                                          v.''                   .••            •••••               '                                                          •.. • . •. V.
                 V                                                              .-A!'                                         . . — f                                          ...r               . A,                                -a^A. •>-.                        :4i;V
                                                                                                                                                                                                                                                                           I

     (tl'V A.J ".'vA"                  A "1 \                                  • \\                               A A                                                                                                                                              •     , .r


                                                                                   -A , ".• 'a               ^                                            '.A.                  ^^                                 •*      • A               \            "*•?'•         V ^
       '•^A--sAI..:^\     A '   V.V 1 • .^ ^ y • A •,        . -A. ,- vC\                                                                                                                                                 AV           i A' A • Av
          .\v
             ^ V''-:o v-—>y\ 'i- ;      .%v -A ^A.V..v" _.... '•• - Aj-y,..
                                                                        i .                                                                                                                                               v             v-v-A
                                                                                                                                                                                                                                      ' •. lio


                                                                                                                                                                                               -v-..




                                            i. A-.(A               ••(    \«A         .^ .'" • \                       ' \'                   a'                                a             r                                                  •.                            '.
       ""tr."'. -'Ai                                A, • \'-s ..vi- .\}. ^                                             -           ..              ^ • V• .A          \ . V, A"" »,
      \ >     . A y/^                              X; .'V a;/"• ..\   • "A!                                                             .       \ • -- X _ • , .V - i ' . "ai                                                                                              •
               - ..' A i -t >i'y.                 fy *v'.\\ • r' I.. ^                                                            ',         . •' •                ',    ; •.                , ••••, . y , ^ , •' \ .ij ',''";
           Y'
           V          AA- \                        \    •, ,. ^ \.. .••>.                                        .;,               \        '•                                          ,      • . A,      . A X "V^-.. -'OAi
                . . " i \V'v V\ V ^ •,                                                                 ', ^v                       . "v.-                  .                                          ../•>, V\'\v-A        Xi.^-
                       V       >. -                                                                         '                     _    j^                      ,                                            •->'•,A\X :.A.;/-v..\
     Xi'XfJ-. .C . . . V A - r .                                                                                                                                                                              A.u!\..xei>
      v"^vyr,c:Vv ^iVA. (:-vvvA ,v;^; ,r..                                                                  .;-a . r                            X^                                           \a%i,
      'a a        X\                                                     OfX         -•••.•'-X                        •.•.-.v.!                          ,> y"                              ' ••..'•                 >>. ^;v\\                                 Vl'X
                                                                                                                                        A          •           \         •\
  X..* f ..v't''v, A* V A,                                          \                    .. • -iC                                 v-'" y A. '-^.X VV ..                         A A'A '                             \ "\"-,.X
     "X'AV^ 'X^VaO i                                                     .PA       ;> -X AX                                                                                     ' '' '                                  Xv.^-X Xa
            ~'.".t.wAA vi.;> •:.                    C>X V •              ..u --Vyx                                                                             •"- (                                      r          . v'                    z"
          \v.. -ca_a.,                                • a •>aXX.-.r jC X. \ '                                                                                    . XA'-.'                                              \Zv             . Xp-. a
"X^'IAXXaV-. V v/ A\' ,y\ 'A CA._ ".:X... • r •••., X-f A A-XV-X • X- \ :. • ,r , \X A.
    '%.y.Y     V-" AiX . nXKX'..Av"yjy 'V ^ A~ , JX A . . ^X •.               - A X\
 i             -I-.. -iZA, %1, A,j,', AX'"'V-.XjA.-, "',i;                                                         X,.v.. \\                                            aaXX                      ' .\ a V r- • • •.• •*.•'•,
           \                           AviyV^ XA'.; V' 'p'XvXV- y'X!:*X •> - •'••.Z >X\ '.A, '• X.                                                                                                                                     V-\
                                                              .      A, ; ^ ^ - .\^ >.                                                                                                                                            .i \ • v ^
                                                ^Ocroeic/2-

 6noUA^<3 Ct'&HTt^Ua^Oi. /'^£f?y. /^a/££0 TO AcMifJySVii^
  ciA^ yi^r£/L.          /k££0 //'i^ THt'               ^s'tAu:-                    AuucT ^r^cr t^iy y^Pc'-ry
  To Ss A7'              lA/i- AfC^^c yo       C£ A^/y A^a/c? OA-
  A.mJte.MAMJ'P^cr k/WA? Oy            ya Aa/A TOa:T
   i^ kit£ i?£//sk^^fAA^Ci^lCL/'£AH£}i/ Tihfiy y>^.c j:^/20A/Ai                            3-tce^
   ^s. yeco/io Ais.T~o y/^y/^c-?T/'i>y                                                 7t?
               -^oos-'Cx-                 o^-jsr-ooori^'Ct/ yn^e 7&
   ^^anji/s^uCCc ATisny, t^ihP
   Aapk) AB^uaa o/^ A*uPjoi'/i/C Aisc^i^ T*ifHy^A/Aj m/                   C:,trci'£ie>^
   Y>aJ ^o/o 'Cx'/Y^'^y y^ c/YHt>iM
    HP^         'T£>            ThY            >TTMs. £fc>/l^• yUy^ /^ ?
    ^neHAiio A/hi% SAi^ ^u^neur Aa/v f^'tYtou^ Y>e/uMis ro
    Ser /}£i£)T yxEmYr P/>£YAAyy ya AYXf£tLJi^ As AAyoAoYC ^y
    TSy/sS Aa/O /^.S. p£io£A>yc^YjA/ YiY y^yr /^psys j                     /t)yV^5C7^>t/
    lr^iA€ lo B,£r)(J6, A*Y llJMYTijAA/ iZliPi^AL^^AJY yT ymYj
     Kkm 70 Y^ui Pma-LS:. Y>Y y.Ady. V^'^/5"-^/
        AthiU^/l^fiJTi^c^Ayyy^Cy Y::^U,t- TI? TAPt A''^A0UATTJ>
    Af^^^/pA/ri j^i^ru^A/ Of^ nUvu/tL PaPy>^ C^w'^r' yhtyj
                    Cyduai p/?DH^ 7~hLB j jhPOHf^Tti'^y^ j AJaY To
    APyflYAAffi PY^mS:. £iH7 TD -PO!>p£^ry Y>V lyi£?/ys pr^k.
    PmycK                                                                              7
   y^RTiFuMir c>/= df^/^                                                Mca.^r-0,=
       £\PFmt~/ Uf£TTwA/ yo/i ^^lujctjva/j£:tc^                             yn ili
       ^U£P ^ ycyiv^;. •^oic>- cz~ /^9y
          TysSU€rcf£SD^S yy                                                                         I                                                                                                        ;•
                                                                                                       . vv;                           .\V.\.\ i..:,\ _i, ' \                                                                                i                   J ; .r",\

                                                                                                                                                                                                                          .••\                             vo/v i

                      v'.v y^.".                                         "v•(•,'.•;!    •.• .r.    •         V'. '•'•-v-i      ' \                                                                                        \

                                       . V            .i" iJs'-               '• \-»^' --i                             •.'• y- "y ' i-'.\                   ~                        -Jp. —. > — f -                                    .-V \i-.
                 ."i'i..                   •"                 •     ' •                   ~ ••     -V         ' > .• ,         .s-..-.                                                      _        • -"s        •••    " -            .              ^
         •                        .'N           •         '                                                                        ^                            -'o-.O-.
                                            •..V .'-                     -c Mv                .        i.x                     •.« .., ^\| v. ".vV-./a,                                                                                            I

     i.r-.       <                 -\t f                           •                   (Sr.                         -.vv                    ~v y                   , *•                                                   .    .    r   .              V

         y J                  "r-v                                             A -7>. _                 "s               ' •                            \         ••'          \C;
                                                                                                                                                                               AS           ;;            A             . 0. •.
                                                                                                                                                                                                                        .0,                 •. •             ••r .;--
                     '• ^ X •. VV•. .N-^                                                ^^ S .                    AO-- --K . C • V: . . A \                                                               X-: ^ .A A                                                   ^
-S           ^                                            v^..-, '. .                         - —.                                                  A             • - aa                         • \^                                                       V)'
         •AV -SAW,.                                                    V Nr            .."." I                        .. -V                 • •             "'|\v ;>                 ]\          '                             . C^
        AMA\-;\- t. t-\ y,                                                                         - J V« »•                               A'           •                                                                                   X. AVX
                      \            j       • N• s
                                                                                                                                                                                                                 ! ••




       ~Vv/(v-A                                               A,^r-v                                                                   ' ..             .»• : •                '.'          '         '      .          • '         \
     t'ii'AtV \^. i              T-i'X                         t.                                             ..       - '^ • . \ .;•. y                                          ; . . _j. A. :.A\'.
                                                      ->A.AiT-- • ""c-: ;•                                     •K-A.." .     ;A AtA.                                              ..•••(.   -                                                                \     s



                                 <2'\             ?.A*. vSi^~A\                                          -.                 •- •       ^      s •       ••       • 'v . ..          .       f- • .           I ••             \'.                          Aj«''
                            ^ ^"jfcI «          ("S               •Ah.       • \                         *
                                                                                                                     'A        ' •V                                      •' '•,             .        ^'.'I- ,.            -.•^\'.r.                        ' .,
                          ^ -'^'AA. ^3 Aa •s.'..^( •                                                                                                                                             ^ ^a,.,                . . ..r\                 •! •; v 5 \
                                •-aaAA i v~ ', A.^ .A    ^ i! V... '•. •' 3 -I ^ ' . •. •        Oj(.i a.:.
                            vX'v "^aV-s ' \\rC;     A     '.. A. v iaN     ^ ' 'a .-A. ", aX A. \ AI i[A
                       V.-'A           v*"A- V '•'•V . .. .i-X x: . :                       XA tvSvXA
                                                                                                                                                                                                                                                  ••-v\
                     ". tilN           XA'OvYAA.A'f-                                   " A.-\                                              VJ--. .                             A.               -..VV ;A . .M-V
                             ^ AVT'v.'A: "-PP AiC _ , c'.'. i • .• ^.\ -                                                                                                       A. ^ - -, _A. A:-, ,yA"- \-'\P^
AnA..*/'                   "A.                                                     ^ i,..v->i" ..'A-v'"-'- V I •." •. '                                              .'•"A. •" .•>,•.,•* j . N\. v^A~'.a\)..\
                                                      .                                             ... ' :. .,                                                    .^.'     -""v •.-'j . •!. •.^ _'                                        a/'-. V..^''X\vX\A.'\

                     •^•y^ •;».5.v.vamv, \v.
                                         •? ••••••'•••••. -- V ,' '• • •V'•• .-''^ A ....:
                                                                                       : .•-•"•                                                                     . \,-.-.
                                                                                                                                                                        : .                 V. .
                                                                                                                                                                                                 .        ....-., ^ A.,
                                                                                                                                                                                                                     .vjv. .N\ -.\. .V
                            VV pX :\A                                              i- »SA • •-'                      •=' • •A--^'A                               .- X-                                                   >r-^- .l-r
                 X-XX X .AaX-y-jaIa                                                               ^ • •- ^             V> •                 \:";•-
                                       I   >'         v5:>-.-p.                        .. v -i                                                                          s v-.           .            ' 'A . - .                             v.i
                                                                                                                                                                           \            ' A          A. , •. • •>••. •"•";




                                                                                                                                                V
                          p,2/^TGkHSJX^e. (^crom^Z^,7^/jr^
                                 FF^ysit^

         f^PfZJl£ilA/± ye^SAe-^?' rOl^ A''^ A^/y^
                     f^szAierc             to Oozii ta/ /y^j£/iZ,:k,jrA/              A4Ar7£>£/j7> /T^ip^f
    ^MrrT THt ^^^£^y//0/iy^^^ySi&AJiyy^!£SST£>cP^/D/3y(^^-
                By A/Ar,9Ar7i/
                                                        /^£SP£CT




                    ^£/nt'AuT£             £:foMy>/LiA/\iCo
         T-hU U to BfPTiyr ^y-HArr Atfi/>£LjL£/i/^
                           /^'^Ay££y^A/£tfltyf>i/£r//^^^^yi7£'
                    ^AM/?CMl^A2?tty£L J ^/£< tOA
                                       p'/Podc'Qc/Pt'~




                      yiBt?Tl\P^,^CAIT£'               ^iSJR^/Ce'
        TPfS TO A^rirt/^ yptrr /} T£U£ doPy
    A^fi£/Mijr^ t>^jL&^AS B£U) //t>F£i4zU'^ SZ^/r By 7^-^<5V"
   yZiBMaf^ U/JIP dAff/ci4is. Vo Bnu^e                          T/zyiAA/o j At
   fT3S1D ^0/imBaool£/y/^f£'r JPOtSHt^nS/it ThA' MBA^y^£lAfO
   d^i-n/^AA/yD S&J^t ds>fiV /O         douA/SidOB oOZitild
   BrrAlJ/Ai^/'    AT 6fS<0 NOA^TN3a/>^ //PUSTPMjBA.4p£^py Z^AiSl^
   ST^.' 9S'0 / HousPoa/                       ^TOGd Aa/O AaIV or/ilyzJ7^/y^-mi^^
  Su/?^fS3C>i2.S AA/O y^Sk/JS £B:>£A/A7^'CJA^t'£/.
       yynC^ilTcO                          Hk^nc^tz,               'Z-Oisr'

                                                        K£sr£(7PFimy BiOAAZj
TTiRTi /) 'A^
          'ZT>iST
CoA^pzinot

                                             1>
                                                                                                                                                                              '•\      ,       •*                     '      ' V                                    'S .'• ^ir'A
                                              ' -iXf-j, ->-• •' -i. ^                                                                                                -V'^•        - •.•> •.. • \ ^ - 1 •>                         \



                                                                                                                                                                        Aavy \


                                                                                                                                                                             V M V.
                                                                                                                                                                                                                            . ..V        J                          L'V Vt \
                                                                                                 .'            'Jy-       Am
                                          \   v\                            i                I.-"'.                '   Vr            •                                       . •:i                       -            •-
                  :iV
                                                ••   .'.   t       .    l       r                         .'              ^        -..-1                                                                                                                             -• < r' '4'} A' \
                                               . •.;. .           *; -*. \ '• ^                                                                                                                   \          v. \ T',

      t I - ' i J I • ir y*                                "* > \                    , -•'\:                       y . -••                                                                    J         v..A                                 'r.y.'.'S                                 • . - J4


\.
  \ * • ^%• VX.
            V i
                4^ - \ \             \\        X^ \> •• \*. »•                  \\          \'            • *'                -      •' • '•                                                              • ... ••.                    ,.A-                  -•     •• •                    vJm
                                                                                             3 I ,• .» N •*                        ^\ '                                      •; ., V                          • :v. A^ V. A->;- M                                                      ;-v,:.:
             . ' y:> WA'vl.'.'- A                                                           A .                -X' .          A > \


                                                                                                                              -i'".




                                                                                                                                                                                               >1,            .
                                                                                                                                                      •A                                                          1           I       • i.


            ...   1       ...r ."'.v.-
                      S'y'*' ^ '•                                                                                                               A                  /. A-, Aa                                                                 ''fv                                             ^                                          "'f V\ <                                      "A r^vv ?^\\V -M K
                           "V Va \ OA
                                                                                                                                           -A                                •1 ^                      W v' N-. .A\
    •.-AA~ - s \                                                                                               \                           CA V- • ' ••'                              . A M -A .a'; 1 aA vi >rs Av/v O'^CA
                                                                                                                                                . . f'     ,        '»'«'»    s                                                              i.    .        : • .         O
                                                                                                                                                                                                                                                                              S




'AiMT''
                          • . < -«    s
                                                                                                                                            \ "••                  - =.                                                                       • vv'^'-v                       I             •/., / ,

                            Hi A.. >yK "AT" ; f N .                                                                                          •AX".                  V".                                       .   <                               ^        % . .J    t             ;    I

                                                                                                                                               ••.'            •       • ,        .                      '1       • , ••••             f.\            •     '.
                      \                                                                          AV a                                                                                                                                                                     \                  .M. .

                                                                                                           . cz.. \ H                       ' 'N • A ^                                Mj: :VaA;\ 'A:a r-                                                                 yy                   \\

                                                                                A Ai. ._.                                                                                                  ">». •         V                       V^^-,       c vA\^ .A.y A.


                                                                       ••vv-X- - •r a:^A
                                                                                                                                                                                                                                                                              J >• '.->. \ X,
                                                                                                                                                                                                                                                             - \'X: \ AV V
                                                                                                                                                                                                                                                               ^•o ;.AA-HV.j
                Sy^TT/^fMr S>/^        7~/V^ ^'^SiT

                  /vjK>T////^ ^f^i'//ic^ /!' /^i>iyi'/W ^eA/^•/^c/4^0'TS> ii^ Both -zc>q^ ^o :z.^j z/xic.
tli/JC JjJ ^u£$rJ0/i/                /^{£ss     -z^iro 'CT'
Htt'. • t /       i/LC. /V
ZfiAfJt "2.009 i^ije po izlcjU^s.:, a^*3 c^n^sc/iL/y/pul^fKf
Hi^iBf^ A>?5. Pyrp^so/// /^5. ^oc/fi^TZ ^u>A/ CLli^ei2 C a P / t / L 2 r u U t                                                77>
  To 2TAAJi/y^9JOy22>/Z>j PAi'^CK, to Pf^hVPxf}^ P^V/Mi^/TZ /TO
                ~7V^iA 2Pa/3^ :p:ssu£/Z y^Tc                   aa/Ci yi//o^r^/?*y
 LriT^/^S XV PTUi^y 20/t~> Aaj/\           P/aLOO Sf/e:j(^i/^C^ p£.T/T/PA/ P0>\.
 POr?€C2^J2>.
      tZsA'zc pAD/^ y//F.                A/^/='^/y>J/'/T/
^ji/rfi£S, -yo^ {A/JYfmiO-/  y4 /S/>o,^^yc> T£AJ U P/^M T/9r        THtf^
APf^zitf p/c^*o //DT/C^ iA/-Tulj/ "Zty/o £>/z. Pj'/l/hB sut-^ On/ /^Lp*t/^
  3 Po/o XT AHu^P                   ^y/^AT Pf?o/i*4 jAy^dT///^'^ A^nc/ /-1 u^/C
  O0U             oyj'Z/y/sr TP^h. SLt^coA/o-J'// ^//i p^ovo/i/ Ps>i^
  3tAt/iHUlpy2TllO^{//g/p-/PeAiSCi A//y\ /6^nAAyr£o &Ay        e>yj'^/^/-/y
  UP/iS 3£yD/)fo pPT P&UA                      pou/i/o /> T^y^s
  (Tiu/^f^ACA-Rm. A//a/>. /^.e>3xPZ)y-H£nc^^eT ^ L/e>j<3y^'0ce^'^t^^
   Acjjo/y A/Jyp pT>Pc^cW2. ^/y P>cr'/>Ba/K.
        d^O Ai/S To THT /^AAifUkS, d0P p/z^uaC PP APAlZ/A'^/y/THT^
   APPZ///TS, ^A/T/yKTPOy/p///Ous 70 T/z-P
   ^ T^ ^sr. A'^r.                                       5:^/^
   4^So p/^AcS LiAjyO£^ScPcrrP/\/)/ ^A opyzyfcH^                                   IZ-Ooz
   /Ziu£.eZi      Acrjt>//PA) /tJ/^J-                  9 JXAjsuie/i/^ chiocj ^c/-
   Poi:^. s57. 901 A\S p£A//fP3 TP/ A) fjP) /vj/DJ6oi/^ Oe/Qit
   Si,9PZ. A/x/o/i ^ p/?i/t/vaZrAn' Aruc2X/ff£/PP'fMS          A/So 7^,
               An/O               PoOc.  3, )PP /^ / 2^^ / To Pyyt^^CH
   "T'/ft T£>OT P/X/d/i//T^ U//j'T^A/0 yU?//Ay^ /yHPn/yAJAiS P^jT
    /yziOd/C- OTH^. P////idycyd ZZi/s.^Ao/Z/J J'T/ZU/Z/^/iTcT/
    p^i^i/nr/A^/ZiU/^^/yrr/yy PO/C^xs              j=pp. y^c?^.irc.rz.y
   ZM^/trrrJ/:, An/dO ppyi/^sJh/A XMp/iss/UrK
                        Pacts /op TmP AAps
   UPjiiLC TJiS DncP py/x TPTr A/^Po/xsss C^y^y A^tzSt TO r TS
   T/^T d^jes-Zdoc^derr p^Za P/\/TT/z. /ntd Aaj pyrc/ys/oc/ OP
   (Zl^zb            AP/>£///^s yhBA/^,'ci/dL T2yy/S T^C, 0/\/ /3>P^ "ZXd-zooC^
   Po/L sZ C>O^OCV^^              Pop ^      99i9oo^^o        //)/ -zoasr.
    APfc//iP>             TO i:^UPi2oyT a^-p ^jSAiuis py Aypc/yji/yr/Po
    Uy?H)C/i A yT/X/^y //?yjiL.-                  T/{atJO/yS€^ PO/Pf/ScyT OJ/iZ
    z/^y/p s£T OhZ cOookpr\ tvz/f PptscuyTi/y^ xs^u/x o/p
    AdlAluiS/Z^Xr^ poTP/PSuyy-y/O ^"0/2                                                                                                           s

                                                                                                                                                                                                                        •V


                                       V•. N'rX v"'^' - ;y-'                                       .'y           . i• •y                    i'.vV                   •.      - \ yy\                                                                           A- :.... ...                      N-. y -^ \


                                                                                                         y. ' 'VA!                                                                    "•• vyv"-. y. A                                                        y


                     ' ^               y-. • V.                  ^                     A" ' r-.^yi '. -V.                           .. • .-•-• •• •*. \
                                                                                                                                                                                  f

                                                                                                                                                                                                                       y .        •.•y/.                         y...vr. /                                 v" / \
                                                                                                                                                                                                                                                                                                                       \           » \ '.
    oi ^ s - s ' x y                    ' . vr                                                               .yyy                                                                     A                                         • ;.i          ..        .                 1

                                                 - r. --'v-y v -v"-'-', v ;. ••-'•y                                                     y        yy.                                       . r; '-


                    v\          . yy        y                              •:• •• - • •'.. .'•••'•                                                ' •1 • •                   .       .:                    -v- :          • ...                                                        N
                                                                                                                                                                                                                                         » 1             -                     •       —-


                                                                                                                                                       *        ^
           ;y.iY r y iX- ^ y-^ . ,                                         ^                                 > . ,-yy                                                                 V'           \                                           ,•••..               \ '\                • < >.\*' i'
               Vyv.!...            ^...^ --x y               yy            ..                                         - . .-y :                            .r                             .»\
                                                                                                                                                                                               .       i


                                                                                                                                                                                                           '       y                                                                                       » "'y
                                                                                                                                                                                                                                                                                                                           1




   yy-A-'                         V, ;-y. ••.%,;» • vV"'-        N V»' • •/ v'                                ' "*                                                                         r           «           r'
                                                                                                                                                                                                                                     •! \ -'A . .^-.ir:                                                            /                *




     •-:> •- .:.A\..yy                                    ..         '         ' y                 y•                               '              •        --
                                                                                                                                                                                      .y.                                   .         .             1.
                                                                                                                                                                                                                                                                                                ^ "        A               :ijs,
           "'."n                 ' •••     A                              ' •                   y_\
                                                                                                                                                 • y- -                               y    '                   '
                                                                                                                                                                                                                                 'V                           Vj                   •        .    .   .     N                       v.-




                                  v'.\\      '.•\V j •:        . i                                               .          V           .                  •.                 .                    \
                                             •' v». :                          •         .> "                    V '..                  .                               \             .                            •• .'                   •                               \
            ^^'S•.'•'.             Wr.::., ^                                       ..•               -               ...v                    ...                                           . -,                                                V'.                                 • .n'V. ,                                       I
                                                         \-vw. V , . . .                                                                                                                                                                               .v^ -.v:, %;:
           -Vo i X Cj.                      V;:-" X- ....                       • " • •                              • - .•                                     •                                                                                                       "v.'.M
               :.V>a1:.\ • y-N                                        .    ;             -                                          .                                         .V                                                 ,                                 ..                  ,V        .•• -.-       . V,
           \>i' v!• * I•,'^* • \ic' j V•* .*,                                            -   < .     .'\:
                                                                                                                       •        .           '•             . "Y". . v.\..                                                                      ..                              'I..-,                                          ,
                                                                                                                                                                                          -•                       y                 ••                      •\ 'r-. \                               X{\
                \                                     v'A                                                                                                                                                                       •••-                   ..A                         mU.:
   "•^                                                r«\ "nv, y - v.                                                                            y                       ."                                                                         y'"-                  -.•. /j.yx
           v                  N./sfv     QXy. \           v_..            . V                               -.                   •--.••.X                                                                                                          ,'y.                                              1..V
                                                                                                                                                                    \                                                                                  ' '              *v.<                                               j

                           Ai-:.Y\ -V» X           .. *:i ->r           ..:, .,.\\ •„.                                                                                                                                                                            y'" X
                          \y .- ^. y "sj •r i • a C\ \ . .: \ . . . • • ^                                                                                                                                                                                     -'^"n y y. A.. .
                 .\,oy \ {.\\ (                                                                                       :.Y- . X.l\ .. i >                                                                                                                                  lyrll;
         •X\ ••' •-—•.                                               1\«\:^            >. ••, .                       • ...  . •; -                                                                                                                              r-. '• ' >'.N~;
          v,:iv-.v., . .yy , (^^:r^:^\ ;,v -• • v. ... ^ .-.yX . Vy v. .                                                                                                                                                                                !. ; v'\
                                                V.\'y:-c.\c.\A -                                     X. v >.!. v ^ .. ;\v                                                                                      .-               .y y                    y-yn't                                                 \

. •.>vOy-.\v.v'•"•                A \^y-y..               \ .,,v.X                                               -. .y r-                                                                              '                    •             .•                                   y• V\ " '-.                                                                   .            '-• ••                                                  ••           • .            •- .\;y~.Vl *• •-.


                                                                                               :;,          '' \ \                                                  _ "•                           f- "•»

                         "V       ^      ••• ^ '•''          ^'•' .!v .'jy.-.'i--."' y*.«-\ y                                                                                                                           ^l..
    ACi \Kr-.vry\-svs-^                                 \i                • -A \                                                            ;,.-'vC\                                                                        > Ayy •- -.Y-y '.;'y\
                                          y vA .'.'•^1 •.                                     y . -                                                                                                            \ •«•.                          ./•.'                                                                       j
                                       .-yy .X A'.-. ' ••••'^/" \ vvV - y:- \ r vAr.                                                                                                                                        "• ,; ?^:y." y 'V                                                             A
         ',7^\yv . yy y-r. ''Ay ; ., ".,yA                                                         •'>;•.            "yy:> \ \ y ~ .;y.^ y-. vyyy.\'r.
          'yXiA                                          y v                                             . r-.v .\ . Aryv'v y , a                                                                                                                       r.                             v-:\ .i".
               -.r- ..i>i.yfy '                                           ^ .V-.-y. y.V \                                   • y:..- .'...V.'. \ a                                                                                                             , ..             • .y-Y,
 ~.":A.y-'A ••-." \y;)                                         V-^             '/ '"rx                   •..y.s'X                                                                                                                y> 'y A \y                                                                    .
                              .y.\v^vy\ ^yy\-y-^""Vv."l -aV •                                                                                    \                            y .> t-'. .':-c.,--i .\ ; ..•y/.
            /=A/:r<     O/^ r^d C^Sc, d^om.
APf^Cik^S/f^^^^tW T^ f:>tiP4eO(^                 /zc^O^^^TeSnit f Arrs/ti!&r /W
-S4/0 f^PcPPsry /TO                                    A/£L?fA Cv?Ar)/££i/
ASANC^A/Pt:^ f/f k            A^.      5/e'^_XA/T6PiEyTS       /^P>oP£'z7y /V
 l$fA£Sr/S>A/ 7^/9 flP£S7>ltiAX.-^    /V
 pp>u^T ~7ff^ f^Pd^Ty f=^i!>OfK/7n Ua/^lp
^^TPSCfSHtCD jkiS ^t'stioi'dy /££cCrpjc:.3£PiJj££/ 3/\L^S ^ATPdL^cP^JCPj £>^7Hd^ir£AJ\d 0£^
 Ti7^'7*M>kZ j /jiic43i'^                 Td-z^y ^'^^^Z7o/v€S Tiy-
 AA/c.          P>^/W/ ~7B-^oy^asTPC^y /Src ^ tlc-cp^i
 B^p. &>L/A/7ySHipy/¥^ D^pt^ Z.oo-h AiA/o -zyzj/^                       phuzo
         IcMPPPd/y-j        Sy/dPCij   y7J9 P't'pr            S>£a/Ay\A7p/(//^^'BC
 /4^ Pod^iprSSaz/s fk>/^£:.
 Au. fyyp/i lpuApy AAPeiyfS//fC-iA:itsTy lilt AA^£//pr.fT,^/y jpppfi^ AOA/p£/Ayi/cufP'£'(/7X .TrvPP//?y TOz^r ^ozU^, Apt*-/(^%&ro
 3l/0^Pz),s£iO TO £^jT7 / S,uT Dp A/cTs         ^fiT/Jz^j /y*f£ A
  IScAfyk 2>rAc>t Fofi sic^A/AT^fiT/'Tor^ iAACuzyTzfAA use oa
 fkDU^S OT y>i/y y^OAA/j 7~d T^AV-zP                    A:zioAL. AoAa/j
Uyp'tzmJ Ac/piz?zz£_
 OA          yAAzfJ££T//Mize OA AT7pAyp7y > av cuz^zcdd to /za£t
 /jE.zJD)fJC A/o AAloi^t 77y^// SfO %  y>A         /^zi/thzT
 UAi-yP ,TO oJTJ/oa A AAyUA/TT USTS YHT                A/pzo
 'ZooCf /hexz^A. z^uzyn/ UAAi/iSj r^trcj^ucx a\ AA£'d££yrS
  Do ^yyrr ^ a papat Tau,                               ,         ,,
   AfficUzeS A't\7d__ 727 BisPPPlzI ,THz>r Tfii>y O'O Azor y^kO M&^C
  T-Hik 9V 9o AS APfPAAXO py pziiy(SE
                              J^ /-)g/JLe'zp€»^/
      J^^SPjcZQ £>/ -TTUdC-c ^Pt>L, yf^^-^-y^T3f3/y^zaoyyz?7y
                                                 To AAX^PZc.P^f'
   OA/ •\JLiA/t TSZ, /9//^ jTo £.U/yfD-Hyp/S. /QT     y OOzczTPX£7
   Mll^sr 00/yT/yT£zS /TTd/s xTAS
    A/or                dni Azfy^y/A-^&s /^Od/Tpxcr oa. k^/'srppu^
    AaazaczoJ^ PA/d-eo TO Bpp'^ucp AP/ Ac/y/aU^iQuTj^idifAr zThju
   ba/o ppoHpyy iUyszOP uMs mot /w/(^ ^yZoOAP'*^ s
    Bh/A^uh /TO yt?y/?c/y/>is yoiDTz/zSTtupu^o s/yoiO
         F/peSpp/A/y, T^AS PtfzAS ^RotQXPTZl^ AOzPzti''                                                                                                                                                                                                                :,v^^                                                                          -             V-

                                                             N'. .          .»•...                                          -       ••'"N

                       .           .1 .^v                •                   .        > .\            ^                                         .
                                                                                                                                                                                                                                                                                                                                                        \       \ ' .»- •
                                                                                                                                                                                  n             X        > .



          "           ' ''                                                                                         -•                   • •                           ^                             /•                                                         -                                                 \
                                                                                                                                                                                                                        ^                         \                                                            . •       '» X 4-r V
                                                                                                                                                                                                                                                                                                                                  \                    . •*:'v
                       -                                                                                                                                                             •'         -V '. -                                                                  ^ ..              s-., •                          "•. V

                                                               "• . i-                                    \-v                                  . . v-'-                                   ••••-. • .-..A                                                            . A •--'"N                                                                          I




                           ^           ' */ v^ -f'                                           r                (•

                                                                                                                                                                                                                                                                                                                 V.'\
                           ^                                        V•'*    1 »•>                                 ••            •                     •,                ......                                                                                ....                                   ,   • >    r- •»         s
              *                    . -Vv .^ .\K                             V.                            I             ^
                                                                                                                                                                                                                                                                                                             i - \\. .             i

                                                                            N •                      -v^ .                              ..                                      , •_                           ^                         I...
                                                                                                                                                                                                                                                                                                                                                 \      I




                               • M-v'"'-                        . 1 •I                   "           M                  '           •                       • \                 - —•                ~                                    t •'•                       • -              \ ^                r*.     'A • '• ^                                   A
                                                                                                                                                                                                                                                                                                                                            "V


                                                                                                                                                                                                                                                                                                                                           *•


                               o.\i \ , i'Vs. . .AV . . -A -                                                                                                                                                   . :, '                                                 . •% • . H•" -                                                        5V
                                                                                                                                                                                                                                                                              - .                                                                                ,v
                           \ \. .v-:" -s ^ A ^          0 ; •:_                                                                                                                                                    A.                                                ;-, N    A'                                                             V                          \
  V:                                                                       rv                                                                                                             .•:                           \                                                                 -V                 "•-.                  x.ViA                     t\- ;'\
  .'-C\                        \                                                 •/.             T        '                                          •           •- '     •-•    \              ' V-                        i                                  •.                                                                                               "V '.
                           ^s•.            l.\/\                            .           A -                             -v"                                               ' ••                           V                                            ;             "•               '\         O'J                       .: i\
      '«->••• >••                                             A'                  '•>••'                                        ^                          '•>             •              . .             .                              •-                         •. '                                                 ^                             CV-.'•!
                                               . •'. •'                ..                                                                    .. ' •                                                                                                   •                      "'•-.                 ;• ;• ''_i            •                  ...y '
                                                                                                                                                                                                         "
                                                                                                                                                                                                    " . . •. \
                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                           I. <
      ^3- A, A-'- 'A"-"'
      i
                                                                       .. ^                      .            ,                     r                                                     V '. . •                                   .                • • .                                              • •          ; A-
•iA       •       ^        -5 •'•—•                                ••>>; •                   •                                                                    .         • •           •                                     •                 •. • • - •                                              '••' • •                     - •             >'•.•.
V\'V.                                                              CV -                                             '.*V\                                        "lA             it-'
                                                                                                                                                                                 • V                       •.•••,'•••                                                                              A". -^1 > i' A                                           '.'C'.
                                                                                                                                                                                                                                                                                                                                                       :• , A
                                                                                                                                                                                                                                                                                                         t»           r,.              \                            ,
                  "                                          • I-                ..                  Vr • •                                  ••••' {.'•A •     r ; .                                                                       ..' .                                       ... >.                                 X - ,                                       , 3^ ..x-r v. ...,;,^ v.•••.A
                                                   * f^'.'. ; ^ - • n }•                                                                        ••               ^          -A A                          ^                                               ,              \            \ '. vAi -: \                                        .                 :
                      V . •                A        .
                                                                                                                                                    ••-'•               -A •_                   r                                         A ,.^                               ^ ••                       .-Y.A.
                                               •     » .
                                                                                                                                                A' . .                    ' V'                      '                                      ."A .• *• ' •                                        . .\              \                              v \
                                       »           -».   ,     •
                                                                                                                                                                                      .y,                           \           ..                                                                                        "•••••                             \
                                       '                      •'• " ' -                  A- !A'.                                                                                i. •,•• '• i.                                   \ • ••• ' ' '                                    '•         '            •       •-                '             '••
                           A                             X             - • •                                                    A^ A f                                - . j N."                                '•                             '               •"                                                                                't
                                   •       -                  ' *•-                      '-' r-                                                                                                                                                                      ' i A\                     ,.                   f                 - i .'"•
                         f l5£Na^Ct«L.'723(^J/jC^ /^^ycjViX< 2i^t2J>is^
                f/i^rs    Df     T/i^
    Arf>r//££^/ rAi'^LcO 72> 6/!sc^sc Oocu/^UAm            To T^^'SfiA/c^
UA/ AD£:> dT^o'^l T^ujeAjPc^
 HiCHliQ. T'ohTj VFf                   X3 4t\AC0 uP'^'^^OitT aV^Fjc^
 C>NL^ Uf^oN laps>tNC o/^ CoP£r>ACcr /2>y /!5o/i^oi4^c'^y   L^/^ArCtA''^
  Ts   OscM££i /.ApSE£> PR        /PC£0£O BF                    Ts           Ts
  4f CD^PLPM                TP^14S / APFcU£:&^ /P^PP ^or //5oi?v' FIBiS
   /D FPDtUCT Fl^hCNCp L>f ^C/'f)i:>£/i(}P^(PlA/4^£/ZccP/ A V / L x i P a ^
  ^THtlL /?i'^/2£TU/U?PDPO /Tjit/T FjO/PP J5/SusipP^S CyPi^A
         L/Cii/L T£XM4r


 TEX^S          FPL^^L. >^///^/V'^c Aa/0jTA/S(dtLy/Pcc PA^oes ^Tt^rao t
 XA/ ORBc/I- TO      F^TI/CP P/OFFSTEaPZ FXPfHAT FFOFi T/iS
 OF                 L^FcOj/p^ AiQF ^UF/OPSW TO XALSUFf AfPA/^Prr
 f'cfwn^i F'Amlf/cS.^OtLT xp' XMt                             th/s is FsP^^lA/Jy
 'TFut (JaJFTf TF^        PPS7 FAcTcP FL^usFi Aa/o ~T//F TLXAS^
 OpysT. A in.                     of   Alc,                 lAoit
           MONTY BOLl^oiuPHiAf /-> U^To fP p(-{tgcFX^E A T/DM^
  YD p£P/l//Z^/A^Ac XMF^i^FF3E/m j OR:^ rP FJ4yT-^£S7uP/lS
  YHF OAiCY pjAy To Yosf A p'p/^B                   /Xy/ts COt>F7
  AfPsOi^t-LT FoL^A/TX     iP/PL. ATldSf TP^ AajC 4s>£Uttjer tHF
 HcM>BxAM F^UI&Tj TlPFT MF' PoOAFfr, f FtPiAF. pccyS/FfAnTT PP
 ALFtOXT ^ 4y0L>0'X> A MO/vfTP, f       pCjt r/USSiWOX FfTiFT-
 MtyTj p£N£Ji>tyL>y^Oc//? L>ecu>eify l5c:usf,'7T / Tmp.s'
       /up aYy£0 Fp^        ' FpoarTe To P>o/?adup PFPm
  AAF£///Fs^y/e>T ciNCFyFu/ Fpp/ey,
  THiS PouArfMUST            fMEiC Au^Afitf <0)^     y/yc fAoo       Tnn
  LFt\S a FLOLQAd, UipMisr.Cr. SPTTcc/^^fr. L^PPc£/Za//aJI Ai.c_
  X^Of KNO ZPfZ> FlLifiCS jTHaT (YOA/CldNPO        FoANs y       0/l_
   Bt^P M>rt&ac£-s , PpAPccfiAj^FP (isjs^ Ba'^L/ As                       F-txjy.io
   tip )dl SHdU> / pS£C. BAnFj Le/As 'Wcoo'' ^HCC£^OA O/t FS^^SHPS
    liPylcN P^u£T      ^S^cmdh/FKi      TO TFi^ PaocXdMp.
                ^Pp'-TiF/TFO T>y 7>vA- dpy*n, /TmrpyyycB^e^S.yTTC.
     AfPLJJUS /JStCi A/o/ FR&uc/Tnn FV              yno rnopanxY
    XH DluaniDPty 7Ht^ PtFL 'SFfiJF& lban Ad^oNiT TTe-xAS vy'2^Z9'
    Xs Not by YamP Ap/^cMiPs Po/^xsttac y
                                 JO'
                                                                                           ,-:C. .-/vv ^- ^ \                                                                                     ..                                                                                       \ . '-/i                                                              -•        »"'*•                 I




                                                                                                                                                                                                                                             '. A


                                                V                                                                                                   »•• *                   •'
                                                                          '        V            .1                 \               \                                                          •v r.                                                          .1   '    '
                                                                                                                                                                                                                                                                                                                  j..       »•         .                         yy • 'V

                                                •       \                     V. v'.'                          *               •       •        '               '                                  V'                                   ' J-'••'•"                    •• "•                 ••" ••iV^.              V-. .' vVAvvii V.v>
                                                                                                                                            •                                A                                                                         A                   • ...A--,"
                                                                                                                                                                                 V A                           ••           ' A- --
                                       >•               , .         •. >.                                                      ^           . r.                                       '•Jy.                         •^A".                                                                                                                  •_          .                             •       V

                                                                    /•!           .                 •••            A                        •               -               N. •                                                                                                                                                                  • V VA-.:                        aV\
                                                               . vA-V-                                                                      ;..                     V:                                              A             /     «-                                                                                                                       • . n.              -A

               »    J                                                                                                  V. •, .                                      •'.;\
                                                             'w'                           V                                                                                                                                                                                                                                                               ...I
                                                             "• \




                                                             'a                v                          •'
               ;.-        i:
                                      ;                      'm l! N\ "                                            .       1.1.        . >          •                                                                                                                                 •\


                        '^S\.                                                  iVA^A:. M.                                                                                                                                                                                         r   *
                                                                                                                                                                                                                                                                                                                                                                 ;     V                 \



                                      «         •_-                           *




                          •:.•• • -vr _ \ ,vVA.,v                                                                                                       .                                                                                                     .-x* ^

                    >•-'( ' >-A              r '•                                                                                                           \                                            .V    .                                                  T •. '                                                                    •                         Vl



                    •«'V-Nvt •.• v..'j.           ..                                                                                                                                                                                                                                                                               "        ••;            I

                                    •,-\    1..A                                       i                  >. 1                         .•,.•*           > . ..
                           \   —•
                                    •• \ . v                             ., - a.A-X                                        -. . . V .
    .S'-lS-l:.                        .! • . \                        I • • I      ^
                          •\ .-s-
          .   .tA,:y                         A> \ . V". ;v. '                                                                                           \.          -




vW"
S • N » \ %^A. -• •    f                                                                     ,        I'A • . '..               .
                                                                » •     yt            »
                                                                                                          Vi.'                     •
                                                                                                                                       s
                                                                                                                                       V-                           _



                                A-j '-A                               -               • -> '* -. '.i.

                                                                . .V                  v               X \                                                                                                                                    vO.\.                                                                 •.            • V
   V,.l\v                 \                                   *»      X \             .• *• . •                        \
                                                             V, .-, -\                          V                                                                                                 ;;a-n                                          C- ,v.\\                                   ....>. \v.                                 A" -. ,
               u.v
                    ...                                                                    ' ••                                                                                      ••••..               -                                            : ...                              •"•           XV-:
                                                                                                                                                                                                                                                                                                                                       '.-.V .:).;.A\-
                                                .y rr J..'\                                                        •       \   ...                                                                       l"             I

 -y;..'AaV '                                                                                                                                                                                                                             —        \ - X
                                                                                                                                                                                                                                                                                                         - <1                      is             *.            r\\\

    •y,                        \ .•• ' • • '                                                                           -.• . V . , .                                                                                                                                                                               * ^                      . \ X.                     s V.
                          \.v".                                                                                                            • . •>                                ,                                                               VO'.                       >'                                . .• ' .                 • '•••]'•                                   •V


              -,v:;.-vSV                                                                                                                                                     \                           .«>        »             5..                  U ". .-}• .,                                      •    ill-.. • . . '
                                  aV. .\v X i; vxO ^ . - \                                                                                                              .xVi. -. X                                                                                                                                      .".• ' \                  t'                 . :•*•. r \
                                                                                                                                                                                                                                                                                                                                                               V • ••         - •.
j;.c.                          ^ \' \-.c.v,. Of ^
              •., ) '• -V'.-' \             -                A\                                >-         A            >       v- r                                                                                     '•'••••• u.; >vi,-.X . .X                                                                                                                    .^":\
                                                                                                                                                                ... 0                                         .'f'• ' •' • \        V-A* •" • ^ \ \ ^                                                                   •
      rv'Vs                -aa \ • - i .>'.X \                                                        -                                \                                                      -    t .              ; •                                                                                            V        ••                                               •»


      •            J '!               .i '          '    '      '' .J                      •
                                                                                                                                                                                                                    \                   ^.^A.'.V                                                                                                                 hr--v
                                          • -v<  V ' ~ V-v\'^"
                                            '. • ••      %
                                                               • ' • Xa 'v'
                                                                         x' A-V
                                                                            a\                                                                                                                            -
                                                                                                                                                                                                               r \            •                  ' '     '        X    •»                        V,

                                          4'' '.
                                                                                                                                                                                                                    \

                                                                                                                                                :x. •;.i v:                                                             • •   \
                                                                                                                                                                                                                                                 *      J*..*                 .                                     \              T-- '
    ^cXiAen^s                                              /^d?c7&e^. tl-j-zo/s^
        Rok^^'S           StmTs^INT Of              j:M/>z>/mM:t
 Drv TtfiS OATC a>fi:: 3/rn>BiJl ZL> ,7Dt^ yi30fy\iii -T                      p^cf //' Pji/'£^,/0
o           U~6r^C^ fS- Ae>^ f^Asi>r/A/j!C. MA'£ /                  CP/^C TSrUe^ *
-Z Am £Ncco^ny£ /^Na'vrs U/uj-r                           A*^/i/ff^!/       72>
 X Ci^fiS Apt is£^Lf£0                                  /s A^SOiO /^£A£/ /j 7'hf
                        X ^/£C£0 pep- 2>/V /o/zCr/^/C £PiAl
          /^lA^^iSc SJC^                  A * < Y A ^ o r ^ y^vvii-j j£y(c£^£
^j4/a^A/ss f£>(^ TP5 M€>fi77^.                             ^                      ^ ^             .
    t&K KcA&RCHCP AiF 7*Avlr /^47T/rA^                             -LMX»A7^A'ecr CVAi€efiM/^£
 AcCcS>STo3oUi(mjA£C.'iC^ A^PLjaC yTHAT^ Sa/suxo .X                                     OtiT
 2>^t/' A-C&/:^-               ^UjPA/LicS AAiO /UfCMi^ AJU171X)A£ j 'ia/cCuC/a^C JM/
    ^a!&^7S FD(L iAitmre y-j^i/ir FUPA) F'AjpfCt/JS F£»^ T^fc
    75v/k /i A                                OA                                  OA Ttc^
    'pf/PS^fi/^      St::Ci{!c7~ Afr^ A'^X              '<0<^ /^£^T>}£.^4TyPA/^
    iy/ATy h        A£6^u^jfy?^£d^s OA ^r/y                       /C£GiUyiy^e>itcy£B OA.
    A'X'UCCPs C>AA£^ F>A              /^€OfylMO^O/fTyTp£/X yTA/fr
    AA/y ^£/f^r OA AfaX> / /^£fiAAiL£cs OF ^ Oe>uA>r'j /eu£c-Lrr AJA^y A                                   A£ Ttfc
     (Mcat^sio n>m^             sackx>j mv aI-tt^^o
                \
                     /JtTTAitjy,
          7>A >1«V7- Xf3a£, A2wc£i&i/S /^£>^c OF T^rfc 3^rct£
    AaAO /^y ySkA/^i'-h OA T&C-T            /X^hZ/'^LS Zf/ea- OArxSAAi'iAf
    AAO           y^/s            0>A yCF/Qn/^ 3aJ S^SprStUf/^F'^ 'ZZfj'Z&f^
    X yi££0 A F£Zi6^typ^^ormA/77> cXS o.C* T^/^c /V
    AAJ7e>A^jT&A3 /jz p^^'cpttpao a Okimzi^ &a                 v                ZTu^y^            jSAz/s^y, pp       -js of-
     ^10-A& ofK             ^yAiS-c,'/- e>o^yo.
     3iuea X Zp/if^ AiOr rZO/\/Z>l6££i A ZtytsmzOT ADsZ^                           AyfZQ £iZpFi./£i
                           yicr/z>^   0/\Z S£fi7~£fyt/&>Z^ £-*P,'2.Z>iPr'               ro
     OAFA/jy Fly oiXa/ AOtTAZyF                       A^l^iZco o^zt A^fAoiZMF^ ye^fi>'y
           >£f'7Zutzi£A.^Zti 7z>/zr yZP/z^au y^uz/y^z^ pzcM^ y/£yyAflzc? oAo
     L
     Se^-m S)^ yV^^ ^yjr^^yfi
                          Zl>rro^KAAcy>/A^£^
                                   c>7j -z-oiyrMcr/Oz/,
                                                /V /£6^ s                                   Tfcios-
      Ottr 7^^ T/Z^/fUL.                y^yv a/O /ecry,yr Oy= /^yyioyM'^ AcTO/y,
      JO ypA/cP y3x MuF
      ScPAFP^^Z.9yF0^ ^ 3^CAZZA/C A^Fyp OA Ocz^PyF^/9j 7Ay-£y
        iA CAS'C*y.^, Szyf'ny /YZAo/t/npiTJiAs. XZ /vm/StZi/A 72>
            ^^HiAjy^M^yz?^,ZzSlyinscr£yfya        SA 77JF            (^^/zz
             ^7~Az/ A^£>Le.£jC^ AJFy z3jPi.£Z7^ C/y/'/y -/ /yZiay'~ y -o 9 /•                     )
      ^/favo

        mi,/                           . iAjz^
                                         /i/y&/^
                                                    zv'j^yz'
                                                  zr AZyo/j7^                ? z^dzjFr/AA
        ^/               Aazo zyxc/^ /Zs       jA/Z>T
        ^orjy-tzfi yo^S^Cy^^ ^                      ^F/y^%Z/^4S^f4:/ZZ^ZJZ
        CAAO yVi/£ A///r^O /*/^iryy, ^y,y^
                                                        \ --\ -iV.                              '•                            ' '                                                   t.jA- ^.'-"iv                                  .-"v"..M'V.\                          .• .. .'\                                                          J 1 •.                    t •'»




                       V             \           :.I\     ,                                     '•                       v^.• I- • . :V .! /                                                                                                                                                        '••• • ..A                                             w'- -i'"' -'

                                                        •. \                                                              ^• ; • . •                                                                                                                                                                             • • •-                                • ^
                                     ^          " I. . A                  '                 \                                          ,                    -»•            • i•"                                   .*•                  *'                                                                                     ^                                               -
                                  v-v^            ",         -                >.                            .                                                     •'                                                                        w'-                                                 ^                •••V.                                 ,                      •.
                                     ,•    .                                      • .                                                                   «. •                         •.          »                      -»           • ••               '   "        *        -                              •             I                                                  •



                                                                                                                                                                                                                                                                                                                               1            .
                       .]}! .:i      • .r >:
                                                                                                                                                                                                                                                                                                                                                                   V. • -

                                                                                                                                                                                                                                                                                                                                                                   •    A




                                                                                                                                                                                                                                                                                                                                                                / ' •\
                                               .';A                                         ..V : • A '• V . o- V                                                                                        ••;                                                                      .....                              r                  .       \

                              C'-.S. •r'v.'v . '-v *                                                    .                                               ,                  ,.                   - '• •• •-•'•                     .•         . .-•                  .               .           -                              ••••/.                  •-'"-.v .i
                            J/A.                                      . vs" >;                                                                                                             ^                                                                                                                                           -V
               Jo**                  '-'A                                                                                                       .                 •                  ••'         ' '               ,.              .                        • "                   - - .         .' '
                  ^,rV;V/\                                                                                                                                                                                                                              ^•,,              ;,                                                                          ••_>.. k
                               \ ".i .-fAK vkV-'vxv- .. .• -,..'
                                                           Tt!'• ' •'..
                                                                   ' '* . • -\                                                                                                                      • '             • ^                                 . .          '• V*\             *' . •                   ^                                     •

                                           .    I-      \v            V                                                                                       f-.           "• '                               - V' '                                       ... •         .                              ^
                                                                       'Av— -Xkx...                                                                                                                                                            ! ...                 J-.;,.        i.-:;.            %                ..-'iu*;:
                                                                                                                                                                                                                                                                                  \ " AT '/> . v\ k vv>'Y .
                  .k! .'kvV-.                   "^ Vs        xv^ki'                                                           \                              •                       * »                       ,    ' ^                     V- '                    *•              ^
                                   xk kvVx .-k•:..x'>V-.        k.-k-                                                                                                                                                                                                                                                                           ('\            ^        h
                      '7 v"kk -k kkk' .'.Vvx        . kC\ -.'.\ •                                                                                                                                                                                                                                 /   ^



                         ,. %\'kj' - . _V'^ ' ' - j"' A   -v"- .kkx                                                                                                                                                     .T^                                                                              - 7^.                                              Vk.
                              \ - i\                                                                                \ - >                                                                                               A7                  V; • •.                                                         ^                                              \/A
                                                                                                                                                                                                                             •         -''i :                       \ :       w.            .                                       ••.                ' VX


                        Cj
                        Cj \,. v.-' .1 . • » ( •'.                                                         ..                ••                         •'                        .
                                                                                                                                                                                                                                                                                                                                        -\             \       . '•
                                                                                  "k.                               -vA •• .>•
                                           v.\ kM.:. N" ^
                              -k, ;^5>.kA7k. -V? A- ^-1 XV-                                                                                                                                     • v\.
                 k'i          -C-kvJvb.k . X -  ki-x.                                                                                                                                           ,.' .. X ,                                                      k.
                      k:-,"C v\\                                              '. O                              V", 'kV. . :k xxi-. •                                                                                                                                         '                                      > \
                                                                                                                                                                                                                                                                                                                               \.


                                                                                                                                                                                                                                                                                                                                   ••




                                                                 . k :k                                              -k                                 ' •. k^-A.:- ..k-••-{••.                                                                            .                 :-Ai -V
                                                                                                                                                                                                                                                                • ,c -
    V.                  \    * V




                      ^%\,v -.k'-. • . ••••^'\                                                                                                                                                                                         ••• V
                                                         k                                  \ '^                          •."••- %"•' V "'v                                                          "♦>            .*? •                    •
                 ' .
                             ". 1-
                                     * '
                                     -                           I.           .
                                                                                  -
                                                                                        '       •
                                                                                                        •.
                                                                                                                •
                                                                                                                              - .• V
                                                                                                                         .. - ...
                                                                                                                                                    '
                                                                                                                                                                  X                        -•
                                                                                                                                                                                                    ^
                                                                                                                                                                                                    ••         •
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                   .X - *. • •
                                                                                                                                                                                                                                        <     ...
                                                                                                                                                                                                                                                    \
                                                                                                                                                                                                                                                                                                v.':.-. '.k                        .                vk-,
                 ' ''N'r.                . .%'•••-                                 X ^ ^                                  k                     • --,                                                ...                     -*.-\
                                                                 '     >• \                         '               -.            •'                                            —.         -                                                                                                                                                               1


         \ .
                                                                                                                                                                                                                                                                                                                                       S               •••


                                                                      . .,                                               - .Ok.                                       ^                    r             " .-X                                          '• A / ^                            VvY A V-
\
                         /3 £///>^4y^^ ~7^A>S -XA/e.                           /jr^



   iiJ^/ln W ^5 S£c.t^orAiy

dh^^i^/cr/o/^^ jrs                 OR                 ^        /^/aiLt/^/iJT          ^t^^tcnso
I5£:c^c'ofry^n/jL^.^
4s ^T A'          Twy
TR/S Js ^or A£'^/f\/S TR£                                                              A
             A^A/^CXSJ
                     /^"/C-'V?V                    ApRf4^ A/?6tLR0£^r /s
              yy^ £:sT^^/j/Ju^£A/r                                                    //( AA/£/yA^T ySouG/y-r 7ip            /^A'^/ C^^fOrir^
^iygCTR^'^j     A/£>T /ZcS.hS' /v AaJX T2V^^' OtA.       ^ /^''^Ri          ^cCOi^BB                                A^V 0R'R£^A^ to
U>Ro AAi/fo Ay        n'pT 5m^y4 f=^eo/'^                                  fM
APA£/A/VT^ J^A.^^ST ^/y /yR0^/^ / *7i'3^603^
     &t^ Cc?AfHT RcpAjtoi APA^izA^ Rzio 7^                             TO /Z^sncn^ T^/P
To &CCPrAyA/Z£c               'STR^&AieAi ]f\J-^hL^/                                        A
               A^7'C/z^//U 7~Rt AP^iPLuyT'                          ^ /Aj ooo**-'^ 7
APPR/zA/yrk U/iycAT" k!uoz>iAo
TAW yfe^V /R/££A) 7^/V/z. SW ySAfum^yi                                   a^c/T^zAA^AR'O^
        ^ TNifR A^                                        /Jz^fAS^HiA /Sy ^LlAolAh
      PjtWP,     AA^zVA^f=Oi^ 53 yo/7'^^eco/?yod-a
TA'OPX W T>£^^ AhuAiry^£>MiLOi /Hifr   /XT)ZAD ^AX
 My U^uys                     /Ao A^sszzd /                            /^ly rwAo^ur
 T^ MAs./^^Ai^rr T/7P£>Wf-7 MV ^^lA^hy
               Ac^AS Az>j^jA >72p AiAOiC                                TR> ^^{JtO^f
 T%p/^F7y^y^'^^xu                                       to t/^op/ Ao^/a^^tx
    b     ATyA A(Oxn/                              C-Or/^p j~ro /yAy/iz^Ty /^A/oy/yj^n/r
 /^                      /^OuCrX A/^y'O                                    /VyjT
                                  ^                   ^ i U ^ j L i a ^ j^z-
         T                '       C"    C-. A\ f

 apt:                                                                                 Txr/cis
 0£d/)/ fyfju/TB)Q //y                                                     SR07UC
  App£//^J tTn/^r                      ^Eo k/^R               / J    0'-P'nT-T^i\X't':> ^ ^
                                                                                                                                                                                                           ... • \                  .        *       N




                                                                             O       A ' 0. .         ^          '•         .               •                           .A '                                         \        '         ^ j\




                          »                 ^          • '•         -.           V              c,.               . _. • t '. ••'"• . V                                     • r*                 . \                *. *'                            •       \              ....              . .             . , V

-"'     •' "'             '•          •*.                 •         '. • Nf \ •— •                                                  •.          •.'.             nT'             .'v'                           *                                                  • ' .                  • ••.••'•<                >
              *"•—                                '• • •. ••• •.-                        I-.. \                                                                                                                             :.-A                         ^                                                      \
      "              ^                             v.-v.^ ^                                                V V.                                                      ••:i:..\                VAK. .\.::i- \ „vN /\                                                                                       :U
                     '•          'V'V                          •_                    .•, . ;.V-. •'                                  • ...'•                                     V. \                           v'; • X.                                                      -.V -'. - \
                                                                                                                                                                                                                                  '..            .. >                                     'i Vi *• \

                     ^            . j- ^\                                        ^.1.'                      -.                           .'•'                               • • •, -.•                                                                                       V•^,

 -• •>' •-'7^ .1 \ •'^                            -V \ '                     \                    '" ^ \                   =\\ "-,                                     •-                        A\                 . !                                                • -NV.'v '7'•^•V*.
•"7"..^ .z-\\ 7 .'•                                                          >.Lr\                           .             vC\                               .   . • ' V.
                                                                                                                                                                                                                                             "''N
                                                                                               r* ,
                                                                                                                                                                                                     '•'X                   \._ •. • .'. \                         7 XAvi'-7\.y'7\V\
N\\'7     7,v          VX-\v7\                                                                              - '^- A   ;m .:. .7 v\>\                                                                                                          '•V'-Xi'-i '^x":s
  -\ X'x-' ' • \ X\\\ ''\X\^\-                                                                             \- •, .. xvV-V                                                                                                               ,v-.-' AAV Vx^-.7       c'\
                                             X/-SX X'^                                         X                 - • .• V                                                        - -X
                                                                                                                                                                                   -••• \X ^'
                                                                                                                                                                                           wxN                                                   V vA :•                      Aa.V,
                                                                                                                                                                                                                                                                              .: -7iVvA'/A 7
                                                                                 . .7\
                                                                                                                                                                                                      •V>,                                                       > -A
                 77.                                                .• •;><>.              . 7-VV                     ,•        \                V* "                             X• .. \
                                                                                                                                                                                                                                         ^                   • * V."-'
                                                                                                                                                                                                                                                                  " -.^ / 7\                  .   V.i '         .


        f. ^ - \              •• > ... \         \' V.V\       ...N
                                                               • •. V                    . • 1, ... •            V                                               \          .•. ,                     i "U..
                                                                                                                                                                                                                                                     •. :-A                   -A. ^
                                                                                                                                                                                                      I         ,
                                                               ~.y • i               \                ^           t •           ".                                   i ^ • S                                                •>-/             - V             ^'V            ,»•' \                             \
                                                           \        -7 ;.\                       . ,                  •         •               C7                          . . •                                                        .       .                 A    .     .




                                                                                                              \ •.                        . ..-'7 ^                                              . •-•                                                           • ...; A .
              \ '77--7''r-, •.                                           V7/--7"'•• ,                                     • \"'\                             -A -.                 -7 P \                                                                                                         ^ \
                                 \. 7 r V ^•^^ .-, 7-                                                                      . 77 ,7 '. -A - •v,v                                                                                    - Z. A:. A                                                            C\
              - v,.^;'.K;;AVf-. \ .iK\ '• \                                                                                               X. V-.77                                                                                                                          "7'';''^7
          ^                                 --V       .        V             ""a I*-- -'                                        '. *v                      "• *«•"                   A- '•%•,.                                          * ' '* *- - —                                        '         •"•"
                                                                                                                                                                                                                    : 7. \                       7-                    AX                 A'- \
      . AvAXA                                    -X                                                                             7- ;7 -.v. XX
              •\         "" • • 1". •••X \ • . 'O                                X        7,i I
                                                                                                                                   X \ v-^ •• • ^7^ \A \                                                                                                                    .C\                  a":
                                                                                                                                                                                                                                                     \
                                                              aV 7a \                           A. A.X7-
                                                                                                                          ,^X.: vv sXX. -XX .                                                                                                            s
                                                                                                                                                                                                                                                                                   \

                                                                                                                                                       •    •»               \              •,   •         ••        V' *          A
                                                                                                                                                                                                                                                                       '• X       \ r-^
                                                                                                   X rA**'
                                                                                                      •               • ^• i                      \ • \
                                                                                                                                                           ._ ;''X'7 * \                •
                                                                                                                                                                                                     ••             A                                        . .'•, : :\                           Ia
                                                                                                                                                                                                                                                                                              •^'' r~.    1

      ^f v.\'•       -
                          . \ . *.»         *»                 .         .
                                                                              ^ \          \ ^.!          ' . .*•
                                                                                                               vX
                                                                                                                           •• * — ,                              '
                                                                                                                                                                 X f \ t
                                                                                                                                                                                   .V_                X » .^ . X        »

^ .x vx x^ ^                                                    A"                        • / a"T \-^xa 7 :r! -A.X ;                                                                                                                    v;X-\ n-^. .77-;.
              \ ' -.VvA
                  . •X.- \7iXx.       xxx-
                          •• V- r,\ • xx\ \( S ;J A
                                                  A• --• •\,                                                                                                                        -                     -Ax\x\                                         \- ^                      \
              SuHiMifAA^-y Of TH^ ^tA/CS ABtAiiT iP/= DtiCA£T/£>A/ J5/ '•JM£>C£' M"'c/jyU^^
 ^£y£S i/s. 3T£Tc 9Z            Ss"^/ ^^jiiZiAyd C>Tt4£ /Zcascjl/ c^/^X AFF£-//A//r /^^/S£:s> ^4use/
  t-'u^ fosr- Qx~                 oy~/s'-OQ& i7^-cix
   jLs Th^t -JoiQcE /Hinv Ai'' %£     AA j:^MA;re        /s pr/^ , :cs
    T/^/tr TT^ityF AJ€F/      >r«oVw^     Ty^i€rOtA,!ciiAC /^/?/>e^/«^ 0£
   LAu) ,FAiL/f/c 7^TA/£c z'/fcTt? A^^^ou/yr T^E- y^^rTS^ c>a                        .
    As.            ^^Aoaf/as /^a/s£ox^ Mot/oa^£ f=T£c'o
     To f^ F/TAOyO OA/ OcTOBc'^ 0%                6^Ay/c.H
     MABc             y^' ^yr F^Ai'/.c£ Ti^ /^/^c>c££0     //^A/Z
   AFfizZ/A^/Ts /z^irrjz?A/s.
  yw/\ k ££fi£Cy,}Uy T^cur_ of yxnA/Ti/A6y/4AF£a££S * 3X]a£S~T£S7yN^pAy,Si7ieF AFAs/'Ar/riZ /ncn-zOr^S O^FAC MAT
   hicAQd^          AF/F/ZAr/f AS /ZO/V - MFyF/ZTy ArnS/M/ttTs OffFoZ/i/FS
   Faust I^e //fix As tauf /^a/^ af)A <0»dAJuZA/z tsxufs of aact/ a/o /ryzoFAjcy ro
    Pnoi/S AZ/V TA^-r/ypyZt F^fCX F-ZF/^WA/TS Of O^Ay^iZTjFFO C/A/'^y
   THLKj IS£/0M£-S   XA Z:sS£AF£Fy ^ A/O SX^/y/CF 5.-7^ MpTf^A/*
   TAat Uf/J2Fn^ A/A7//a/vr^i Aff/rA?AZ6iyXH/r -^14/0 hii\-rrf/s OA A^lO /vv?zy/^ TO F'Foi>Am
    Poi>Pi/zTy/ TitFAnVc/yZA/sc/^fa/^-c ^yQ /S / T^y^is Abz/sT» Apt* /zs 9j fh
    SX> : A/>/>/,cy^Z/y suns/cTAPA/s, sr/y S'X. Mrzo /yv^7>^5j of jO^cJ
    T/z/rr A/Qc /hzTJZy/- S^ut^o /^'o/e. a •ftufv, atot A i//fZiy /W                A P^ery
   SHOUL/^ Ae>r FlOiZc A'OZl A /VO /^Oi/icZZCF 5w . S>F£ /^C>Z/a1F£
    i/J. HAAJS-CHt/Z   S>tA^Mz!?^(yy S>UOF' A z/o ,£f:t//0 /SZ^TFH Xoot/roAV XAJ
     ^x.H\-       RuLsO OzyXTuCV zL.aa^? A^CCi/st 2-S'y
     ,Xiyycyn.y/NC ths /^--ecr^wMr tssuyi
    -S^t^ Mc/Vft f      M£xT)o/.f        Oc/
    SZF NvUfAk i/j. OAS Zz/F£STM€AZr OOftF ZZO S»iF'3cl^Cf 77f    ^
    RaXT/ may AJttZeA PFDP/eZZ Z^WPl .T7>ZS. ^AZ£> j=i/d£t£ZJC£
    To Pi7t.c/AfL~ OzZ -/. Tlf ^U?a/ AFF/^Zl/AZTil/c (^ysA-AAS^ / T/F^
    O&^NOzi^lTS                 TFc BotAYcz/ F>F              / aJ
    f$y A)tfX Ta^ TF/r APA/7/ffz A4oy£o AAf^ Suc^ A ZVo
    Al/'lCilFe£          McTTyOZ/ j /S BFCFiiSF AATc'Z/FA'J //ZcMs^'i^^£-3
    oAtzz^p/- RppZiUo/ AozzrA;/iay Syi'C£F'£Z 70 AFyz>£//4z/rI yOip/iz
    AFFi/M4T/tZ£ /idAsMS^J / /Hc/CHIjfcs       iS        XPF/Z ///
     A    An/JFT F>F /d\LtJ on          z'Ou/A/.Aj?     /^^Ar>yo?^   ^



                                   11
                                                                                                                                          ^.v- 1 "A •ii'-                                                           :vr.^ \                                                                                            v.,.V. • ' i

                                                                                                                                                                                                               'S\\                                                        -v*^'                                       „.i                                                                      a      >..r..->'i

                             ' • . '                            "                           ,                                  '•          .i                ' »_                '•' '              -*'i           •'.'i • . —-                                                                                                       \ '             .»'«*'• V*- ' ^
                 -Ail. .i \ i rr. •• \ X--                                                                                . VV- N \                                                                                ' i .-w'                                                 •.'\                                         ,                                          ,.                                 ,....••
                /K ; • ,. XX.. ..r                                                                                                                           ~ -•                                                  •• •'••V "•• >'x •' -V                                                                                                             ^; • a'x , /
                       '* - v"' * ' V                                   n                             I     "• ^                     \                                       '\ • '*               ' \'                                   .                     *'                          ._                         ^ •                     r . »                \            \ • •
                                                  ;,v . ,..• \ . .i ' t- \ " -^ • i- -^,        . X\ ^ •. •; .^ ,. c \ ' j                                                                                                                                                                      .V. ,x:\ ^   .•X.'.. ^x•^

                     \^                                          ^                      V-• ^                                                                                                                                    v-                           v,                X ..r--                                                        ' .,x ..             .!>» . •,
                                                                                            VV..X                              - ..                i            -                                   V                                                                r                            .           i
                                                                                                                                                       • '                  * •—                                             -       «. \                                                             \                                         . l\. ^ f                   ^       \

                                                                                •• \                         . • Xv                        V,           •••.             • \                                                A                 .A .^ XV N                                                      , , A,                                 -;. A
                                                                                                                                                                                                                                                                                        .                 * •

                            >.       ...     \


                            ='A- ..'A'x^-^x.'x-VV i-\                                                 jV. .'.x-y--.• •,'                                                                                  X "•                   -:•.,•                                     •••..••                                 'i • • "• ' , ; .'; .\
                                                                                                 v.nAn^-V'x                                              a - . .       .   .A     -X                                                                                                                          •• .' • a\   ^'v". •: l   \
                              ^" •V
         "i.'j'^'V . '.x'l ilA..                                       , v'x.-x X\ \ \ .V"'. V                                                           ''-'l • •. . • - X A.\l.                                                                 ,                                 j                         ..                 ••                                                 A                 - ...x
                            ^                              '.X C»               \                           ^                                  *                                                                                                                                                                             '                                                  \ V                         • i
      'X.                                               ^              ....A - v. .                                                                                                                                                                   .\                   Ax                                  V -..\                                         . V.               ": ;..xA.
:\:S\\.i.v.A>.                             xv ix^jv-A A.\ Vx',x,.-V'. .•: .-  •-. xx'^'                                                                                                                                              X.               - x • v-~                                                        : ." v. ~                               >,
        x*\                       ",.xj'tx~v.                   \    -A"' " '                                                                                                         , r A- -                                       V •..-.,                                    .x
                                 •ix;s'"j.^\v^"A           t:N'. \"v:> •-•••.                                                                                                                                           _            Tx .' ,                                    ."a                               •,         .1                               r-x
                                              •Vx -V,
                                                                      yA 7 •• •.                                                                                            XX.                                         "AxX.'x"X                         ;                     XX ,; : xx'"-.                                                 a-                            •.*.               >;\
  .A-.A                           "-.A       -vxlAi Vx   jArA,
                                                                  ^
                                                                           • sI
                                                                              Al    '
                                                                                                                                                                                          a „
                                                                                                                                                                                          <                    ... ,.
                                                                                                                                                                                                               .                      ;. ^                                ,A                              V..                             ... x- N.: A x:••.^^ \
                                                           •x

                                                           ^ i 'v
                                                                 ^ .
                                                                       r^C>vA^:A'.\ ••                                                                                                         V
                                                                                                                                                                                                          -    *                                  •.                      >•:.. •. a"                                        r .                               ' \M
5sx*1.0'o ^•'"X                                             AxNx".  •i A\'x"x~:i.'
                                                            -ANx •> •(.    ax:" \    X•V —V "x
                                                                                   '-X.V    "v                                                                                                                                   ^\                   .              ..                                                                   . , ./ ' -.x,'.
                                                      x"':-A.Vx .                                                              IV • . \                                          X                            , . • , X•. '                                                                       A-^' -.v . - . A x
       .A.            AX                         "i¥.•A                                                                                                  . -                      . •                          X                              '       •       . 1.                  • •. •                                  .\             .       : \ ._-v, 'x (..


                                 (    X
                                           O                                                     \                                         -             •".                     V.'               '••.                                                                                                                                                   1 , v-                    r>..v\'\
                 .    ...                             -.            -X V                                               '• ••               I                        r                                                                                 \                                                                      .                 •                        .               •
          _-:.• X-1--               >. "xi"','.. , \ ' ',r . •.>•!                                                                                                                        .. / •i."'. • •• • '                                          x                       .                 ' ...                                                                                 ;"v.
   'v.'WVx'-.
       Afv .. 'r-
                r-. V
                    X. ..j ;.\A
                           i.\>- \ . •"•"'••v
                                           •V j.. •' .•."-•l-'
                                                       .v. V .••
                                                               ••• S
                                                                   ^ , -7                                                                                                                   V .. . 1 \V                                               ._                                          , ••,                                        ,^ ... . _\ A                                        , .X r
               V > •'t \ \     "'.-Jx.
                A. A    i • A-:x ^ X-, ,.i.                                                                     ••Ajv
                                                                                                                   7'. . r.
                                                                                                                         • •.                                       • •'              .              •• :•'•                     .• •?•- •                    .                 '                     \ .-                        •. .• ..• ..
                                                                                                                                                                                                                                                                                                                                            . .                .A
                                                                                                                                                                                                                                                                                                                                                               «• • \i V
                                                                                                                                                                                                                                                                                                                                                                       \ .                                 'I
                                                 ' •'' *A                               A''—'.7 '• ~ A                                             > ;•                 'xx/.i            • V •-.                       '         •".                          '••                                        •'• •                   .             .r.            >. ,
                                                       ~1 
                V• %                                            A'x-r'^ \
                                                                        \           V           4.                                                                      •"                    . "A- .X.- - ' A -                                                                                 , . ..,, a-A • AV xi -A- -- r
               \V A                        "v - f.                              xAAVxA x\>\' x.x                                                                        '• ..                             \".                             .                    '                .                                            • .                                    , .                     .          >•
                            VxC. •                                                              •". >'•< ' \                        V^x         V •                 '                 . •             •                          •                    i.                            :                                                 .               :                             . I                ,
                                       V .        ,    .        .V          «           c.            \            -
                                                                                        •        '♦       i\           \"                                ».•                      \                                'f       "•                    \\          i \                                         ^                                        . \
        ' ^..         ---.,\ ...                                -V- X.-X f.x.                                                            < vv .xs. . -'.. \                                                                          .A ."•:                                                .. •                        -•                            1 •                                   \ j

                             I-- x.vA.*^''^•••\\
                                      A.A\.> '-W .-x' • ' ../
                                                           . .-'A V.A xlx                                                                                                                                                                                                                                 \            . «            •i -.'
                                                                                                                                                                                                                                                                                                                                          r . , Aa"
                                                                                                                                                                                                                                                                                                                                                 V \ T''.
       k"- \    v..                  aO ' ."a                                                                   < VJ . . !;:; r*•
                                                                                                                                .                                                     / \/\                                          ^                                .                                                 A\ iyA-
                                           ^                                            A7..7\                           c V. ' ..•,                                       . X- v.,                                ;; A'- -• 7 \                                                                  ^ xV                                                                                          Cj-s"
                                                                 .-xV                                \i.\              . \-                                                  '-A-                                                                                                                     X.', •'.                                                  , Xv.";^%ax \
                             A^!'.. f"-.                                    -'.T; VAJ                                                                          >''x:' \v'\ •-•.                                              ,'.'v V',                                ;                          ,.                    > r. "\                            •,%. ..V .                                   /x         i -?
                                                                            '.                       * • V. \                       .* \ .-*^                   ..^ ^ , .J ^                                                             V                                                                    ,         •                 ' --                  -            ^
                 'W                                                                                  \ • -N. . ^ -v                                    •'a                                                                        'V.V                                V'a                                     •; A L                                      \                         >. V-.V" -
                             \             '•••'•rA'VA.                                          ~n"'..'.'A -", 7: \ C^                                                    7,. v^;. -                                       .a''A. • * ""•' ~                                                                            "                                     ''' '                    x \ i-.
                       .-.A.-xAv-                                                           A--'-7\                                                                 V.X.'•'                                    I    .       X.


               -\>V: \x x.                                      - , \\ .A7. .x~.A—."V;.": vcx\-A;A-,.\2.                                                                                                                                                                                                      -•                                          4

                                                                                                                                                                                                                                                                           [I               ..                •                                '•'            . A 'x                x.V ' \ -
                                           A\\                         A A •*• 1 • •                                    •• V                                                                                                                                                                              »                  ^


                                                       .lx\U AX                                                                                L.Ax^.Aa'^-                                                                  r• A                       r. - x AaA .7 A .. %.iv                                                                                                                  .... .j.
                    /3/7''oV^/           Tcxtis :x/ve. ^t!>creQ^^e /co^'l, ^o^^sA6. 0*i^ir 7V/^/t/ A ^CJ^*c.i^ ^
T/iAT A /=^Act J^ssu^- £x/sfs^7'H/-^ r^As              Ao/i/£ /Sy /AAA£f/^,fr
£.i/£^ S >'ly.Ct ZO/£>-CZ- /r             y,
/^J^T UPf tL £>7>^^px /^A/^r/s:^/ /^jy'cAc'srs j QcZCis^pp^A
Tt> AA/>T£cAn/r''^ suiSM            ^i^/Cc/i/cr                               cy^r^oK^
 T y^A>y£>J?/^67TTAuJ A'^y^TA In f/y^ to TjX^OSj                           /yo//i£'j
 ~yT> Ap^/O T'o/a/T ^t/T ItPy^y TT^O- T^-iOT'On/                          T/0
 TOtOS/ueT S.T /^Z^'oajt Yat /IAA/aj /Ay TPY YOi/As^ OT jy//^
  Act/My O/Y £^>cT/>/3T^ YYTy •2c>?^ /3V /< T>TS//A/yTs> /yrrrm^A/y^
  /-/oiYeyp^T'yyy'^T /s o/UY ^cc/ass/oaI aTM// yfic A/o/Y-Mpiy/yrr
  NTc/i^ AJpr- ^c£ppa/ZD T^ T//^ S XT.                                    T//T
  N^t>T/£A/ -^//ouoy) /yOT" y/Ai/T 3C£.Ay /=^f Z£o /at AJz-CY
      p!Dt?r STfCL. piZt>fi*. NOiOt^/c- i/s.OTiS ///£^^'^'^/7, " TY Uo^ u?£f?e
    To Ai-tou) J^hC^rc\j JLi'lsc OA^
           oa/ xrs mzrr/oAyi Apy>eUf\fiTr                        a or
   A-TmaoT OA A^i^AAAj Btrr Tr Aooks                            7 TT A/^ >tAr^^
   pAQjy YapJ SUCCYrO                    S^^yTNEoA             <7OtTfy 3A/OUEC
   HAiAT ^oE/A AUcwTO to TTiYI'^^ Tl-'/OTA/TT. ////S^AJ
   yyerr CsotAT a< y^oyo/E^        /yy T^/f y>/^sx F/z7p^yTyi
          UY/iS A^TT/ZkAAT T/TiOTO CYA/Y^T^
  ~7^TAzl3CAj/rri       4 Te/cocy}      t://CT^^
   TiT/fA/jy A                   To yciAfZ/y 7^ YTTOAQTO U/zOJA. TfJc/tS
  07^/A2^/s£
  07A^/aY^/s£ a4 OAq/zzus  /VltiTA/Z^rr TX-Tu£7'/cf
                  OpQ/zzus AVltiTA/Y^rr tYYtu^t'/Cf (3^£^Ys./TP7^ou/f£/
                                                    (3^£^Ys./TP7^ou/f^
   A thIa4 PaotYYs TAYyc>$cSO y^Yo T/i/Y AyfT/A/or y^P: AoyT^oryo
                                                                                               V*             J                                                             , \'        _V                               ..t'V 4 •''. > ""ix -.1 -1 ' '(•


                                                                                 •"••>'          j V^ V.\                                             r>.y.; \                                f ; '•; V r
          •.!. •;•
                     •n'                                                         ^                         >•>•••                                       V. \ ?•. ;V                                                                 ' y .(                                           V-N'--
                           '     :>•                                                        ;• i               • • • r. l; r-'V ^                                                                                               y,               ^ - v....
                       • j
                                                     •- -                         ' ' V -Pv vi.AvO •/•.                                                                                                                                                                   '..A-,-, •; c. \                                             •, • ..A-',
                                     "••                    •' ' '•                                                    cA'^                                                     X . Cy. • >..... • .. .. ..                                                                                                              •             V\
                                                                                   A.                               vv". ~v ^                                                '• •r.-v\             ' \ A.                                                                                •                                           • :

  N:»"
                                                           •'    ;.J \
                                                                                                           VVv.
                                                                                                            ' .J--x.'\ . .                                          •_
                                                                                                                                                                                     ^1yA'                            .x.-\ y .,v-s.e" ', ^^.•'.,.. V, . ' ' v-.
  Vv\-0\V                                                                                                                   V-                         .V.                                                                           v.,.-.c.,                                                                               \           -.-•
     . Vy-'V.- A.                                                v;-x/ '•• >••                                              • 'Yx -v" • - .y. _ ..'a.                                                                                                                                        •.                                  \              \
          '> •'                 ^               . *" ; • ''A.^'-'-*                                                             .            •                 .%, • .                                                              Vi . ••'• --y                                   "x                         "...y
                           x ;                                                                         A
xr- vi                                               -.A>--xN                                                                                                                                                                                                         .-X--. - ' A-.
                                                . •' '* •'• •                             --y          s '••'—                                            • . -•.'>,                      ••.r '•^\.                       -.       ' ^\             V .;'.i-.'\ -                                             \'.'• \ . A.l»'\
               -'-ly.                                                                                .^\. .-•                           \'> .                                                       .••'.•••:•.'                            . •••Cy               \             jiv"XA.,';;A
  V-:'^                                                          OT y l . - \ • •• ' . - .-v.'-:- .s.vv\ ..-.A                                                                                                                                                                                                                 -n
                     -. • .i           •"-•         .v.-                    --               ...       -                                                                                  .                                                                                                           ••                                  ,
                                                                                                 •             • -^ . •                                               ••                                                        ^       \        .        y iv. •.                                                      • i\           ;. vV\\
         •>.C                  V.^^CrS.                                                                        ^ A" ^ • .•^;                                                     :            'a. <                                                               ' -y                       -^ y vV.XWy                                      K
           y'* V.\VX ,•••, 'v-V,... K,.\ - r~ •
                                       -—>                         *              - » » \                      .-           «       -             •
                                                                                                                                                      -    ,
                                                                                                                                                                             .
                                                                                                                                                                         i . .                 ••   \        ,
                                                                                                                                                                                                                 •                          '        .'   i           .• ••'•                 •Jl'"
                                                                                                                                                                                                                                                                                                                         >. • .\ >i
                                                                                                                                                                                                                                                              j            •                          V. •
             \ aVa'''.\            y-. y. "'X . \ '• •. :•                                                                                                                                                                                                        ..A
          K. . '--X                 \;v .\.'y X- . ,
          •' • ' —\''y                              "*• X * j..Vy \ '•'• "                                          1 j'                                                                                                                                                                          '.xi.
                                           vsa-a v                                                   v-..• x• . .' . x , ,                                                                                                              > . .                                   V..-.                               \     •, iU- \
         :jvk,/y.                           a"'~                       ."                                  • '•                                                .-'•                  f -                    V. • , ^                                 ;•                         .1 y -X "V ].-\
                                                                         vV^-"-                      •• A '.                                 •'           ,.                     ,        -             ;        ••                 i...                  y                              , - '\
                                                                                                                                                  :V.Vv:..x                                                 Vvy :.•                                  xx                     X K-x x
         X- .. X f;vX'> vc-s. vX;y.;-Vy.^                                                                                       . ;V ,. . ..V-N,., -. •.X.svx                                                                                                     V                           • •0::;V.:^Ay\'
            V.A- ;                    ... •. y                    ••"•            y•• • X                           .                   V                                .           • . ..                                             . ,                                              /N .                           f V. ..y A
  a::x,v.v-;yx-yVx '-^V^X vy ; - : , •> . • -, x'v y^- :                                                                                                                                                                                                          \                                                     A -U i
                                                                                          .'vAxA. - ••-y.y \ . . V                                                                       y -A                         V                 \ .-y >v .-X; ^"y X - . i ..\
    VA- ..-"y-'X,: •i--                                         iL'V.V\X'X'\                                    "xc                           ;. . y"y , .. .:.                                             "X\ V n.^x                                    ..-X i v-n .; •.vV\
  X-A-y.                                   \i                                                :;•>•-                     y.                        y ,,                           • ./ -• •', .                                      ^            ^ \ ;• Xl\                                                                    i^'S.A
                                                    ^ yx;>x\\ y.V,
  X.-.-.Xx\\ X,SyVXx"^':i ,v\..^,.. v.;..,.,,:: .,yv.v        .v.- •.:••'\ "xV- \\XX.A
                                                                                  o:: ^ S. XV.;'
                                                                                           .X, U
             V. -:-• x:•^xx: Vw AX.y -; \v ' a- v. X -y '. — ^•. .-.V:. xV. .. x5 ^ Xt                                                                                                                                                                                              y . :,x-                                         I :• X
             .....X- X XV -x^.Xy-,      • XX
                               '- • ., ^—  -•-• v.. - v-x
                                                        ^    - • -.—> -X
                                                          . .-.        -- , •y ..X
                                                                                • -. . ,-
                                                                                       -                                                                                                                                                                                        y . , ' y'y-y.
                                                                                                                                                                                                                                                                                                  X\
                       "'-AyXX X vX.vXy-A.                                                                                                       .V. ^ X:\/••XX'X-xLV;.                                                             ,.','V                                                   •XX >X';-X't\
  'V rX:. VvX-XN -.-.XmXX ;AX                         X-.. \ Xi -' •\\ XXX. "yXv-y \ v^y.
'•A«' -^yXo. X v-ixXx.'y'X^. A aVN^X- ".XX- yXyV.^y , X' . .X._ >, X.l".
 XXy-            .A'X V-.. X'. (\ ""Ay'iv'-y;-.yf' V'-- \ V'V'y'X -.X                                                                                                                                                                           *!,  ^af>AGTt'iS AF/>£eL^             tltiusAcMf-, T£yrU' r/fc- /^OcTCOc^t. 2X>/'Z4>isi)


•if**     ri-^ALf^ A^drfZ , /^P'/Ozr/Z/iArt          S>AJc*y\/^C f^Tirt&A/           ^*tL^S urJ"
     ^Mi'^tisr ^ALihtn,/^Omr £LJ>ANS ^a/ OrL /fnour Z^A/ZcA/ ft.-zors^
     ^PPJF/J/Wr               . /Z£Cc/>y££) AlCfT^C^ r'ni>^
     /^zci/AT                                  A^r-zZfAy^/i
     ^EAzT 70                    J^/HTZt>AA^p: Z^A/£/iDMM ^t TA                     Ae U£S
        ^OA^AX^OneSS AS                       ZiPf-flo^Tf                        P'.J ,jM^.r- r?i
        Tsxzir ;e Ciy^Frw^ 7^>^h/ Am SJXOUIA                           ^
        AgtiZza/ Sv /5£A/f^zc't/t£- / SX^C jy^c,C>A
           ^77           ^AfiZAXl. / Hzsr ^O/^TXziKtC- zs TZlcU^/ AM'H
        i.ijH€^ yxxf ^l£ei'!> (7>fA7di 0n th/s,                             ^A/rt, X XzP^ iL
        l^a&^esr A,                              /7£6u£sr A/toz^             /^tt./2coAc/
        •fp/^ ^£f?t¥>C4T)V/)A AIXA^AD^Z - 'S£tP O^-iS'-nODtl.'C.iy dr/>-r. A?x/k 0'/^c>/2r>r,^
                   e>/^ S/XAP' / P-Zir qp^ ^AZ/v/zxTar' p-ZT-Zzz^'pioa/
         f*€='T {t\OAJ        A-^ct^Sdi^ AZ'Aiz/STf AALihertuJ-Xpyfiy^ AoAA/y ztj
        :>UCC€iS^eS>   ASj:Zi,A/SyAi£'^A//A^ /3£A/'^AC,i^C /Z'k^JCA/C.^yA^C
        XAJCUXAt^ cTHAT Aof^zes. 75^ Tzf'Xpc Ap'a^c. /so/r AX>^
         ^iJ. A/ir. CDui^r TH£Ac^ 7:a/ Saa/ AA/7b/yx£>/7-c>^^ -ta^/^pu/zTt*
         A6Crc'^ '?zy £'              C/^AiZPZ. Ai-yc- rtM^. Asroo '7 9-z,0(i>-iX06>
          Apjizs C2.cpzJc "Vi^^tTc TXiyiofK OA /^.5. AiAfijUnup'm/
           At ^ICi.^' H-OU£To/y S7> Fxh S'^Q 'SA/t/ /A>a/TOa/v>/7y'' ys^os:
                    T 'XjC -   7^}/^ A/Z>/^£ , At/ A>Z££iX>M 7A.S, 5i7/>/Zfm
                        ^
                     Of&o                                >77^yxM7:ZA/rf^z£ryi^O
                                   /jx^j^A/OLizyii Aik>iJS yy-zAT zt /-ZMiz£ aztxt
        ^a zty^c^eiy//^ A&aaxooa/ At/ /yo^c                            y^Zpr 5A^^tpC
         /ao9jS CfOty^' ATT. /d7$ 7 ^^sry,^z.                       z-    ^r ^
 -*«>«*• ^ tlAi^e-^t/izT- 4.i~cAc,/AtzZt. yo Atfs. cyA/p-'^ye Ax aa/^ ysn/zy
             Top HAM CO/7cfnA///vC TH              /Myrr&i^ ^-^/^/^iACcy Af
             '^'7 ^xfc Past TO //o                    x     zzAyy Pc> CA/^y ttz (yen74"
             Tf IThBy AZc-c£}u£o                                                     ^
             5y£M TT X hao To s>ci^W7 Any, //0M7
              P\iUE /A NO A/lcc /i/VKT^^Czyn.- dX/^ A                                   (7/A! /Tt A^AiL TO ^UZCT T/t/LtjTO /^PptiPy^ XTCou/P


                    TUZPI Ms /Pi>u^o ^V rpzc <3 ^TAfSc-c £>/- doA/reAp-s^TH^s
          C:N>aNi3 A i-o/jC cyti-k. APM/oi&/f
                                    Apfi/./oi&/f Tt^HAyh/ZST'
                                                 TexmA^Msr. A^T'
                                                              £i,>T. /7>1^
                                                                      //.i e , i,,s'Oj
                                                                               w ^
          ^ / i s'2_ / // / ana Tzpcoz
                                    Xy ff^dp£f^y/^A£S ^/>07y/ , l/P.^f-it .^i         >
 ^        ^Xtooz. Anc
C^EAJti

        X5 S£/y-o^piA7yArmy An^o shpopo sizAp/'cit.
                                         /ir
                                                                                                                     N




                                                                                    ',. \ C.-.




                     ^                   •>                            •       '\                                "—•             ^ •"              \                           .>'r' ....                              ,        ' *                           .*                            t                                 •           / 'V.'a-m
                     \        '•••^'             '•:••;'•••                                                                                                                                               •••-:•                             \                     V- -NV                                                                             -
                     ••^ ^''•                                      A-7-                                                    ^                                        ' v" •                          V-     •. •-A.;.                                                                            •.. • • - A.-.
                                                                   '•   '^ '^ •                                      V- 'A\, V                                        y^,                         _^, •. .'A\ •..v:.-,                                                                          • ^      • . _^
                                                                                     >•                           -A'-'v                    »V '\ ;^-' -r ••                                  \           O :^.                                               ^                         ' ^•''L\~:-.-.                                                \
    ••    •          A    r    •       . A
                                                                                    "- A                 .       i       'V . ..                          \        ^ V,                      '-- -"•            .'•-            ' .A " .                      J              •"-                     ." V
^                                        A.
                                                                                                                                                                                             •"••'..'N v.                                 '• '•' . --.A • '. \ •••                                                                         , -.aa
                                                                                                                                                                                                                \
                                                                                                                                                                                                                                                                   \     •

                     "A- ?.' •,.•                             '            .A . . a;                          . .• V -.\ ...
              V\ Aoi                      X. . ^ . vA v                                   •                          ; AV                         • -A                              I    .



         *• -s""'.                       .r*"* \ -Z; *'• - ' •                                     •',                   .'                                                    •\
                                                                                                                                                                                                                                                                                                                               •. >        \
                                                                                                                                                                                                                                                                                                »                     \.
s;Ctc^V «Z\V'-                                                                      Jix-:. .. -A - ^ v"                                                              ;C
                  >>v\i'.»                               .        yv iv ••. .A^-, \- _                                                           ; • ' A-' A                                              •'-               '•• v\                                                 ^ A'/                                      i                              >V'^-
                    V S AA-_. AAA^"...' • I                                                                    .j,-. *• .V • " . •> .>-\
         •'• . •AsrV. Vv      y .                                                                              .                                                                           .J

                               ' Ac- . , .c-A       .• '' .                                                                                                                                                                        J                                    .^ ^                                       \
 • \.3.S !>•' -> -•^Vl '• '• "     •, • . A s ',~^N i-. .; . .-. •! •.                                                                                                                                                      .).-v/y \                                   •; . . .•,                                v/'. . W
                                                                           • >'•*              • .-v -. .^A .">•••                                                               A                   ;                 •• "» •Zl: •; I;                                                         V'
              "• '                 Zi                        -\N • >.'v ;>!LV- . .*\                             . . . *^                     "\                          ^         -"X ^ \                             A'. .                 A. i                         1*''
                         X .-v"\cax!.,x^x\k\-.>. •v.A., •-•                                                                     7\'"^                         •                  a- a -                                      : "^'\ • — , •
         "^SA>.-yAvv:                                                                                                    x. • ,              ,            7 -^                   xv-x                                                                     \                  .•\
                                                                                                                                                                                                          A.                    .VAN • \' A                                               A               ;\A', ,Q
                                         Vn              - :.A.* ' Aj'X. V . .                                                                                 \      -~it                   •                               ;v
                                                                                     :

          Ai y"-.;: •yi;y~x. "tAVV
                                                                                                                                                                                                                                                                        axa:x.;a
          V)..x X V                       ^ A r-                                                             •                         ..                                                                                                    -            •             -A
                                         ,V\--^''X                             y-!i                                                  . •, v" .                      A.                                                                                                       A V' ("aA •a''.". \
          V-X-v ..'as x'a                                         ''XrX.iXi i-;S\                                    X'- , -\                     A                .X V- •;.                              -}
                                                                                                                                                                                                                                                                                   ' •.         \ •..                     -           A.

                                                                                          V               X- •                                   •• 'l ".                     •,. ..X.-.             '•             .        • , • \                              -•'              • T      • "' >•• 1-J
                                                                                                                                                                                                                                                                                                     a"a                                                  -vX-A
                               -XA                            • vv"^ vi.^'x X X,                                                 A           '—•                               xN                    '.                     -            '/:•.                          -s-             x,: .AX.j:\
              ,                                      V X, Xa'c. »• - X. •• ' V'                                                                               ."J.,                                                             . " .• •                                           . X                    •               7 ••.
    .••>VXa' f-vA..'.                                 '"• •-X'-XX                           -'' "                                                • '               •—'"                      "*• '                               .           ^                     . a             ;. -
          vji • A                                •                •).•                                                                                                                                                                                                                                   V*
                                                                                                                                                 V                        ^      X               \ •        '                                                                \      xr^
                                                                                                       V^\           "! . \ *
                                                                                                                                                          v:-\                   :V .X'.      X> --V X^: x
                                   •             .                         . v-xZ' .:•• v\::—                                                ;                                  xS.- "7X:' - - •   • -• aA . XA-
                         XIX-N^'n . -XV                                                             r*'.          *.          I • . "• •.          ••-•                             *
                                                                                                                                                                                             •• •'              •. • ^ • iXA
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                  .              ^ '.'• "X VV\.'". ;«^
                                                                                                                                                                                                                                                                                                   **

              ,r ---               V                         « ._v\        .                       .          ^          »    . - s     •    . \                                                                                                 '•               X.'/                 'A                 «       ».l.                '        ♦ -V
              \               1 .5           *       >                 •
                                                                                                         A\                                   •. *\i; '•-. , \                                            I .*.'v \                       \ *• *" \ ^ \ \ —                                                                   X\ *•-•
              y'SA.V • V V5^-I^v y ••' -
                                   '•^                        .X                              - (                                                                                                                                                                       • k\                                                                   -J".
    •XXA^AX-.r\\-
       A*v*x»Y\N.V  A•      X . : V•<                                                                        - • • y\ yv
                                                                                                         • " * "      \ * *"• A -. ' V. ".'C •                                               %y' Ay - -                          ^                    •
       ~ \ X : ; i \ " A . V \'-- -'                                                                                                                          A ' • •>                   •        • X                                                 .' , •                                                                              ..I.,
        X .•«•• %(%     V~. •.{ :• :^. \                                                                                                                       ». . .,                                          .. i-.               .                                                 ..                                     ;           i.rry
                                                                                                   . . N
                                                                                                   J*.                          ) ..         > :•                  X.'-\ .              '. V •"••                      X'        .        - I r ..
                                                                                                                                                                                                                                                                                                                                             "C'V
                                                                                         «s    .
/KoCfi/pri/^a^c.-rPoc't. -ZCrtZo/^i)
              5^/V/AW«>/          Af^^'J^'Ac/sTtS, ^/:oAtT^
 A/iou/^O T^HIZcet        To f^(,£ V t^ouMO 3 /iv'/V-C/3/BtXp7/70/^npfic//m ^^COA/C
-TTV ^£.f*t 3£7' Y^fm^OA//                   to    T^o£rCOCj> a   T£f/A//ST^J^C^


     fif^STTTuA6P MErzV /-A^Al/rt? TO TAKS                    /P-Ht                XV
                              yssT/fyxay^^ ^/t f^f^eYioc^s
 Oft u/r2ii^tA/ /^/!£ACifWft iCe^^/cH £^£nc MfAT /-/e^/j-c O/Y
  Ocror3ca.£>'Ai'2oAXf        TYAc^o Uay'OT^ OXth . Se«r JIaY /^sr
 YtAf^xSiA/Ot^ 370 /5'f^. CoQl/T/i'rr        TOi^Af UDA^Tn^<=i^ 'A 200O
 Aiotd^ uYj-}-K(ToP'Y £>£ 12jooT^JOArY AoAtn^icr ,To SholJ
  lO!UJN.OAi6^$, 7~e> £^0P^tA-fr Y-Ai^i'Ui To THff     /-/iifii
   UAtN Tm ^Zooio AjOAm }n SlaiSfiPAJ al Z-Olp-CZ'/^T^Vj
  Cl£AiKLY l/ioLArt5.TcxpSCc)^^. A^TOl Ii AKOnP TfiAfiJ T^aJ
                                                      j/'k.OcOa46^ APA>cfYA}/Tr
            Ba.'0>£ CipAfm^cf/^iAYN U/^oa/ M               TniOi\-wuAo6M.^Tf
   (N Y^AU^t Mo' /f9^-CZ-Y?S3f3 Tff^^ Orn' -TV/i/^F 2^. /ff^
 -^UOOir CAAo/ AAScPT^At^i atCt^C'Q 7V/-^                              5/'/c/a/j: TO
  AFPd//A^, aYEyTj ^AfTmcT/Aa/£^ ^k:H''f2>iTs By App'£-//£ta
                 YT)A:>iY'/o/Y/fi^^CiYAj£^^YCA/4PUyW/ /^A ALSO
  Fnooc THy)t f^Arrppf^  uYas            T.AuPT^uy Soua^o
       TO> y'£Y./^3. COAJ^i                       STVT^i? AfSOtYTj THOi^£ /s
  AfO £:UiY)£^6T JS>T AT'TY/ZyTJ /TAf^ Aa/ A CkAjoJ/'PYHf'^ -
  fY)£A/T Y^ITupYPaY AY^Y>£U£Y5^ Ay/C      fZotiAPT^ 3r6>AjcO
   A J^AlY^T^YI/lkcT Y//^Ui£ AP/YPAiSAi~f~0 /=='/tOc/S Jf^fT

  ^^/?/hZTJ£>A/Y /SV ATTz:/t£ffd , AAU^T                                          A^L.
                           AAJ<7 THi>/7/ej                  p>y               //^Oi7A^:7T
  Ytim' APPULf^/musr /^eso/rr to StT- Y^iooD/i/-^ £^/YP/t^
  mYc 70 T'/7c>cpE YYCT>ilA/Y/P3UT Sc£/tL Pi AfPTCTcO iT^O^AUCPf
 7^ APOiJb T^A7DYT/2^/^^yi^uAL /O jt:/AtiCsAC^                         TAT'h^
  rATtAYL BAYk. AIon^' AAYQ AaaATC^J xTApT pf -^fUYL]/                                      Y
 CiJOUu3 SYOTYffA/LT AuYAnr^ ,                                .    ,          ^      y
  Appt-iues./TAti^C 70 f'/?VCUitm
                /^ooAATP fTtfirr Yni^r t/ap spai^G pPa 5 ^o^-                        a/or
  flLj^/fOP£ST£ACi AS APPOAdfb SY                          TAf-y j'Aa/az AAAPPf^^
   TAiUQ To A/tP/^Oor Tjii£> yYCA/M AS YT£Y£^                             ,
   PfPstUes       OT Y£TTPA^ OP" A£C£l/p^^pr/o/Y TO „
        BpoAim AT 7^/^ rfPT3P^''A/0/ (foA/TPAcT'j /^TeT>sAA/HocofAYY
                                   7*ffk pipT Spph/Y/C^aS
                                   A                                                                           _        » ^       V                                                                .                         V            ,                                        .     ,                                                          .




                                                                                                                                                                   I
                                                                                                                                                                                                                                                   » •               '    V.




               -•              •                             "                 •                               • . . • \                                                                                                            ,                                           M-                     .•..*-/                        •;>
               •M.v . .                     , . .• -\"v                                                                                  v.". -.•'• ; , .•••.                                                                                  ••                         • •                                            s
                                                                                                                                                                                                             s.                *I                  • *•                                              •>*.*,                       \*        *
                     \                                                                      ^ * f -                    '                   ' ' N• ^                    A \                   •'           ,' *•                     • .                                  t"                               ' *.                         *,
                    • ;•••'.             r- •             ' •*            -.            ,Vv                'iX                                                                                                                                                   \              -..r , v.. r *•.                                  \
                                                                                    • -I.                  i                                                                                                                   I                     j-                         _          .       -\           \' •••!.'.
               \ 3             .-'A'.•)-•                ; ' *'•           .V                 " - ,•. \                                                        'iA Vr                             \ . -*• •'•.                                             '                     i             ,       - •• ' '•.
                               \             -      v"."'--. r.                         \          5'•                     • '• •                       .i.;-.'- . \                                                                                     •.-••                 .r\                         ;•                     - X
                     X-X--             .. ' . A ,                                             ••           /                        •• •.                   A'-            .                                          •,           •X                                     ..                               ;..v               X
                                                                                                                                1

     m'/;A V \                                   .-.A-. »                                          d           -;--                       ••'                              V A - .
     _ < r -. , „ 3 V- X •                          '•           X             ^'                  • • . ,\ ^                                                  -A' • :• —
  iV'•• X-\ i. -V' . /.                     •••->!• .' •-. ..                           • •                      •'.                •-                 •                       '• - v-
              CX                                                                             "=•• ••'                           ^. •                        . •'                         «.••
                                       XvV..r\x X.                                 •.                  • \ - ,                                                                                                                                                                         \
                                                                                                                                                                                                                                                                                      *" •         'X ) r. ,•            r.y^
                                                                                                                                                                                                                                                                                                                              - •



                         \i\       -         '• ^                \                  ^              ^ .                 .' N .                           . ..           . *            % .\
        (•XiA(V'.'.-A {\\l\V-.\f'-.'x                                                                                                    V ;/x • X- X•                                                                                                                                                              •.   /-   »v


                \v-.f                                     j.--A-.-.V V... ••' • A                                                         %>i-.'•• vi                                                                                                                    .^•.\             ji                            i/^
        X\^A\.-.X.:-XAiV > «-,-vAx                                                          •. . \               / A                            \" •                    .                    ... ..XV                                                                    "A xA                                           .-xX
              ^xx\ X-3X. xsA;:'A^ V'-                                                                  - . .AA .v" X-,-X.;'••                                                                                                      \\\--vx.x. xx                                                                          vx
                                                     :X\ • \                                                       V,                                  ').. "\                                                                           \V^ • < }                                                       ."i. ^A./i.-
              OAv.'.'-- XAtX X                                                              • •. X i                                            Xa t. M-...'-. .                                   JX V' -••'•.                                               - • •* X • X--. .                                                                                                .. "-. ' . 'x ^
                                                                               (•^.^. .V . *                                                           . X . - •. - -                                                                                                                •;X\ A/XA,
          Av X'X:i\V\ vAvX'X, /. •.. ~ .X                                                                                           . V < •                                                                  X.                                                                                     r'



      '~ Xv'.".           \V;X.2.*> ^                                                                                                                              ^' •                           !                                      •.                 ., " I •                                     •> '.A
   C.X\* r.Ac; Av;-_.V,1.                                        \         XxV- V . X r                                                                      ; '                                                                         .               .v- X
                                                                     ^             ^ - - '•                    ' "
                                                                                                                                                                                     -.1                              .            • . •                                                       VA
                                   X\ X"A -XAA \X> ••-• • •                                                                                            I.
                                                                                                                                                                                                                                                                                               .\ X \x A

         \r X            '.I-'\'.r\'•. \ A ' \                                                             • \                           "\N - >•'( ^
                                                                                                                                                                                                            •, V '                                  -.                   vV '              . ; X , V',' >X
•:vt:v.NA A                                  x-                                    j..                                                                                 ,             •        I
                    -->• >M •          X         . •. I• v.-              •.                                                        ,
                                                                                                                                                                                                          'f'*.                •                   . f X*. V I .                           V'
                                                           VO-                      V- .r.-\ ^.^-iXxl ' va'
                A:iA..v\ ... .'-.v'•. V'' i-x X ..                                                                          • \                                                 AX.                                        •        "*•                                               a".
        V-:          \\'—V\             vA'-aV^. .^... . .;. '.                                      ,.  ...' ^                                                                         .                                                                   ' •                               X ^ .s'
                                              —C:>          ' i.'                                  \v. -XA. - . -                                                               \.X — X,                                                                 :• " •.                           X . .VA •
    ^           'xX.'' \X "'y'" lA                         \i\t~v . •.                            .•                                     A. >.• . X                                                         V,                                       X                                j. X•• - •\ •'*
                                                                                                                                                            • • ( vx ' ..                                                  -        . • /A                                            . ;• r • AiAX..xj
rvXSv\ v.xXX.^V vvv.r,i. .\X.. \!A-.- •.". j A. -,                                             A.'     •



                                                         VA/,                               i :,X                       • -  • •-A
                                                                                                                        '.A-AN                                                 • A-a'\
                                                                                                                                                                                    - \                                              - ••
                                                                                                                                                                                                                               A, • X...A                                                      ., ,V      y.A- , .
      VvA *,                           x/.-N' '•*. V                 .I                                '         " *^\                                                 V             VV"*-. . A-                                               X• Y.                           *. J                 'X\ >', ..'A\
                                                                     . "A .\.                .' o                                                •',         t' N
                         r. .          \. ( - . •
                          ••' '         V •• > >••.•-_•'.                 V ,. -A-
                                                                                '  ,'                          --ii - ,                     V •'. . v                       I...,,       -'.x                                  .
                                                                                                                                                                                                                               . ' ..                                            ..            ^•..^
     "A 'X-S                               iX"""--; •'-•A' .i..                         • V.                                                                       \ \ s.\\ ^\^                                                    ''r\                          • ••                      Xa V• •
         X 'X A.-';y-AX. Aaaa^x                                                               "I-A N Y,'• v-.l. Ay., -a v,                                                                                                                    r-N                . \
                     y v.'v
                     OXA.v   vV                                                >             'A X     \       N     ^ .
                                                                                                                    .-XX-:                                                                                                         • A .A                                                                ..•-•:
                                                                                                                                                                                                                  \
                               . -^C* V/V C "N                                          "                                   \             v' s V\                              ''•                               \
                                                T^Jo^SZ^'                    '2i>t2C>Jj^


  ^fiouty/c            (fooTi^ Zo^^iWiutA/^ i^f¥Js^                 ^£>AiC^^A//^
^uciur         . xs              ^ujisc£Ai&/r:i. y^-s // /V/c'jr
Ao£^Jffif\rT ia^t'-fLiA/         JlaUAi            y~/^^/!:f ^ite" /if^t&i^Arn^
£>M^f^/ /i.       p/5i3. fV     A/It  'SfKCiC^/^nCCQ CNTl'fUS'L^ /2V 7^ait
A^leny/ /iKMcr /s^ //^/-c> jo as Sustitcr /W4 7"^                 oiu:^//^i>'f /^ec^ o/^i^e/?tQ, r/^cei;^ o/^
 {P^OdeZT J A/"^ C4A/0E^ y> JbiRt<7cO                        pnOcict^ j^y s^.
 See A/ou?/l/c. c/s^ CiAS XAt^tsr^tAfr                       fio ^>O^^Wdp7Zi f^Ol )Mnj2
     fii^UschEhi 3 t S S E t S'^t f'3ci>                  /lAt°d/t^Tf
 ZOt4tT, T^tts    ^4^£cc /=^fft7LLAL, 4c.iESAT)c>//£ t>A Co^tA?tAXufttrr
 ELo/^Ldy^/APPE^/^^'^/ AS TfZi^t AAytx /^ei?!Cu2i        /a/ 7"^
 Li6>ifr Af')Zfsr f^'Au^itAUt -zo aryti/^/TTx Th/s. /x u7AfY^
  C>£7tem^f7ATtgki\          AeO'i^fht/f i^£)sh/                  NZ iA/trr T/7o£E ^        Azru/)t£
  is W £/\o~r/oNJ FOPL SUi^r^P'/-=f'^OI,er^lc¥rx (S^SJifO^ pt/^tcfSO
  i/62c>icr^j ppf^£A/£r c?/'' rH£.,NpN'fAOiYA^Yrrp
  l3£ fhEl/^t^ec AL.u-zruxrr'i'fxNAt^^dcej, Aat to izt
  OmiA^i /A/ A'/i:                   ^                            ^
               Zrti/OX.E /^ef/yc//^ TO ^ yPi'tft/ZY A.
  d:unv/ /d y/outfM ipp ttoaps                      ct'u-f'oc>e 2^(0>                      T^t,
   ^-DAiZf- Arrr> I s Ktur£ /o-^ u/iv^ /f j- C( C*dc>/iy£f' yAy s^C'^it
                 AA//0 ///^^ /i                       ^
    fffJSyAlSO dpfAnty T>£aj/sS AfiPP/M^iT, Hd                             Ar*Y^^O^^
              TO L'b&nTy TO ///^ /yopta ASy to^as /AoApysrtt?
   LAoos iTHtr /hy S>f^C^P/iin//^ rmtcCosuAT ACT/O/y £>/\A
   d>a'0sc^07j'20)M','lB£^/E>tA//cA yi/>/C^/-//yajr /SUP OOUPst
   /LAuA /a /A/ L doAit /Sv P3Ea///sL^ 07^ TTA^I do/^cSnt'/''0
   2^U2x fiioptPTy ^/)es z/^oo/ A^irSiA^] yYtoo/Aia^A:)                                      'oOij
  sr4'f?rls±.s
       A/fi^«v//f C>ifCiif£>/\f Od EAcront't 07j-s.0/l^, xs AlSg? txen^iy
   OO/Pfn/i/iiy y^ T-HC /Sc'c/i,/£>yx fZcycdP/t? /iy -T''^CEt /^Acr/y/io /Pnj'c^^
   Od TTuty //j 'zon                 Aucurr Tyyzp/s Seejzeconyj ^AU.
   T/iAr St nicz y/it pt^pCc y:?^: Tt^/je- pitDynTposF rfuEAti/yS
    Oa/ 07/l^/ti>}3             oy/'2-e/ze>/3         ro                            3P!//o
    YsTiAj^/Ti/AC EO/e Appsdtej: ':&f      xaa Mopv^^* ^/\/
     ZrS yZtAi^/jA ^DA/-7y7Ai^ TO y Or-ypc      dh/lACc/td/A/^ Tfie
    nS'7Sf\yL Plus 30 Epys^pFeyy/od Ot-                 i t^o/Z^e^pC^
    FLS7ePP/Z P\A^th-STi4diCiP d^7opA>/l^ fz^yepxv/ myi^ ppoTSo ^V
    TtiC      AmcPPs            'Vtopyao'/ SZeitSc. t»ar p/tvtij^A^^Cifi/^nj^JsrL.^
                                     7//                              AppcZ/yr^
   THAT THc:TP,%J                                  /^d-Te/lMflZ4T}t?l\J Z/Z A-Z /cr/^^^
   ANy peyeneAJtr Tr^ y                                 I^'SEPEt/oaA i^dHour
   Ktts^iAii^MFAtn                       p J^
                      P, M, -ITlr                         ^J"^-           7V/4AA/1 ,

                                  /7\
                                                                                ^ A, \                                                                                                           ^V\. >.'y                                              .M-.. . . . . v.

                                                                                                                                    r / .^vv . ,•.= .\-\                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                s



                                                                               •       V         ' •                            _/,•• V,. ..\i.                                                                                         "•••-,•                                  \           v           .
                                                             •             - A :.•                           -             -r . : -JA -y -"A                                                                                                        ...                 ^ ,v.. .'V .... -'i
                                        ••••-•.•                               " f.          ^.1 '                    -•••'•             'v'-i'V                                                         \                              "                 ..,.r . • ,^               ~                          ."i . '•

                                                                   -                                                           r.                                                                                                        .. — -.\                     _\                         I
                                                                           ^                 . ..!v rv                                         .. >                                      •           , ,\\-•                            V           •         "v. V.                 -A                                         -N                    •                         A -                   '. A-                               >                ,
             .V V\r'\s.;A. ijc "                                                                      5"^. . • ^. '                         - ;i, . ^V:- •. "X. "-.\ .•\.                                                                                                        . .r \i
                 ^       \                                        • W'- x-r .\\x.-:.                                                      • •' : : I                                                                                                      • \a..\^^;XAv
                                                     • -V                                        , i              • t.              X                                                            "-.."X                       >•-
                                                 V                             "       s i- > '; Ma                                  -' ~            ; •                .                        < r:                              ' ;
                                             '       ^             ^                   V y                       V -                 •                                                  7             ^                             IV
                     ;. . \     1                                                                                 i                           •. •            •.            '            '           V V....                        ,                     . Or .'/• !u, ...                                     v:
                                        -Vr 'v \                               \       : I • -. A                                                         --                    \                • A
                                                                                                     - A                            • 7-r- '-"a-                                                     • ••^i                                                                      1\X . \                 \ J 1 ."..
                     O -                     Vf \                                  vi A'              \                    *          •        • !^I                                                                  .             .' • \                    v'*V';ci^'v
                 7.'\ .1A                                    . V\V' X-Vx 7 • /'••': •••                                              ^               vi ,.-aa; -if?                                                                         ...          J'r-.r . ^7 '/• .r-.
                  -i2\ 'a\                                    \. X x3 '- y- -*                                                                          • X ;.                                                                                              \ 7-,      .... .
                                                                                                                                                                                                                 c         -'•.^ "A                               .            ' '. I.                                  \
         :Ar                            )vwA M.x.v.C                                                              .A?!                                                          .A:.                      „               . .»yx                                        7                        • .--v.                .
             i- N h \ .i ..'•.•>%- ;i\ \.                                       \                                                                                                     . v                              . v:.'. v:,AA
                 A?r7 v-AX.vX\.X. .-;^xv.i. vAA-^                                                                                    • :•          AV A-                                         A'A                               '•           "AV. xA,                             x \\^\\-7 .
                 X? xN                           a-^N:-                                               ."v                  ?77                     ViVAv 7"                                                               ••x7...\ :
                                                                                                                                                                   •            :. >                 /                    -                 ..N                   ^                                  X, • • '       \
                     •\>'AAa-.;a,x%.K\K.                                       "'a'                   A- - .               .•                  V.V                                      > "v • :•                                                         ,             ^ - .1. . * .w.
                                                                                                                                                                                                                                                                                      . \.
                         xVAaA;..xCA\ 'AA-nX: V' \ A..r • -'•. .' . -r ' A                                                                                                                                                                  . .           .                    f -                   7 0.->\
                     \lC.                                         ^                                                                                                ' ••'                 •                                          A X                       '• 'A                  N 7.->xv« A
             7.%              _V.V'• 7.'./v "A-:>.., •". ; .V . i .. v... • •—^v-'-v '••: •                                                                                                                                                             - •.                                 .v\'-\'j^ ":
                                                  .x }'\ 7\-x77\                                       -"•                                ••' A. '. -.                                       •                                                          ' \ ••(•\              
              "vjlAxlivSA                                                             •. »'A. -                       ••            • •            -•                                                                     •                  A" "                     ...i           .                 .••-7 \
            0^.7-71 \7lAf>'7       X'7o' \. • 7 r\ .                       . '. x' ?. \\x\^A .^ •
""iVAIiX'v'V''A       ."'. A. .iKTi/X H-'jv. \,A A'..     . -A" A       . A \'           , •. .' x-, ; .
         7\\"^ -..Vkv-' >77?\^x7"x        .      ,. -L. • : A. - . , . - ^A ••• V :• •••. 7 7" . : "7.
                     ...•v.A.-rvN\.-N i. -X.- A -,•-                                                                                .•.•Av7-                                            -VvV.- • ;_ • •-A\ 7\.
                     V-V ..••.a?.'7>.. ;-7^' a V-v xx - \                                                                                                          A -x VfiAx A. .iw-.A                                                                                        -A a,-77:7
                             n7              _       x.ii'A "vA                              .7"             \ v !• ^.•'./. •(-7' 7'\ '-l                                                                            :                  ' V .;: A, "A-l                                              -AV ^
             -A.. aV                              .- v:.V.,A'^.                                         . X A n7                                     • ^'••7 . .' • -x- • 7                                                                                           •7. " ••X.X, .'
         !           XA.            -    \       -    •.          Vx'          ..X VaV               . x. . A              x: •             -- •••.                             .                                             .,
                             ?\A?r7-7'-,.\ VvVvx7-;A-.7 CX : "7 .'....r'r                                                                                                                             .7';?.;
                     - V- •IX S N
                                < .X ..\ • .iX , A.\
                                                 . .0.v i,- •. .'• • ..- X\
                                                                          .\     N •. '.• . I-   •,' •    *-
                                                                                                          ...                                                                                                                                                 \   X    , , •
                      • ' "      '        • N..\ . V. j x> , .. .\           . ,• A, .V, . -. . ,-x . ' .                                                                                                                                   x
             H-' AN- x V A • • •> V-'.v-.
                                   «
                                              V. 7,.v • ' , A • .••••
                                        . . ; A.. X...\'-.x-Vi'-                                                                                                                                             .
                                                                                                                                                                                                                      ,.-X..
                                                                                                                                                                                                                         -
                                                                                                                  \                         - r- •                                                               '    •
                                                                                                             t
                                                                                                                        -* n-, ^ V                                                  .        'i" '                       * •
                                                                                                                                                                                                                            7                ...
   y .       .       \       \ •. , •        —.          •                 \            *
                                                                                                                       •-"S.                   '        .'•            .•       .1
                                                                                                                                                                                .
                                                                                                                                                                                   -'•                               • I »
    ' "                                                          • • JX V, •r,.*.,", V \ ...i i. vjA •. ? .\.r •                                                                             X >'• \ "V
   /Toivj eTJs'ii' AfiPcuLjiai'fi-/'> fZcA/e^^o^L Tt^*^                         'ZZ'/ZOisr'^
                        SiiMMAny ^/^n.6LtAfiisA/r:> ./coA/^]
           ^nffuA/OT^^nes /coA/t^ StTu                     /^/>Adr^nAjtA^J' -^UVic/i^C
    S^'t" 12.1 S.LT,                       ^/Ar/'J^/^ s^ToAA^'i^^^AJCd' yi-it:- /^/fcf/icp Oyis
    T'fMt'           ifkty                                                       A^s./^LCuoAi/
    101 S.cr ^HI tp^ S>('r'S'9'2U            l/s..                                             ^*cr/9iG'
    F»A//pirn>M STATA'        ^l/tgffA/^c J}e fi34 379J                                         if/^6£>'7
                               / \ i A / f a ^ O ' C (i>^
^ S/i^^U>A\>iM. 10 F'3ei 30^j.
^ .3^£r A^o ^o/3Q'/V-i yS'                9^7(c 1)>t*'*2,t{ SS'lJ  ^-'si uy,i>,J ioy ^uroAri'U MiNt^76ntjtuOiHry TO AIcT/
     Aajo hsa ^ucrofA4yAi'Atr^A/c CiA?cy ^f/z>p pA. SA'S'.sC's-iO-StA'z.'z.y
              SiA'F", /C^^ S'U^^3cS^^9Srj Pilt. f^iATe' /^••ziPu-^ S^^Pt7,^ 7^J
     0/\t ^C7t>r3Ff2~-^7j T^z-Sy       ^Phi/yT'^^/1s CtyziA^U'T'^'^o^^AOz'cT'zPA/
      /Doip' 72?                                  T/MP/THzfr Aj^ /^AZSPO
       APAF///9A7rr/>ppruiJiiy TO
          Jlcocft' 71en7j A'O Ncrr /7/)ce Pie uzz/sezt (^/fTH C^/yct\/                     j-Tcie'zX
           SA'O        L-AE" Azit ZLZOr )7e/!ZlfW^           /:=iJiQcA/Cc '-^ TPOS        Zt7z'lC^e^L
           /^/vo zPoA/SczcycP i^EAjzzie.jp^zteeoD/J^OP'                                    cJex^Ax
           ~r7yt AA/TzOc 7/S^i9i^C ^zZ 72yC7z>z^Z(ce>7z 9!E>/s' yz7zts,z^j y~/ze SHec'^ A(1z46A/zirue^
          Of Ozoji Rje^pn CjBHzaC. Xa/ A 7>Mtt£^ a>F A^z/AUrpjy Oz^^
           A Jbccii^/OA/ AjEz\/CZz2nw OzT Z^€rO/3cZZ ^Ti TOZS" z^y
           Pftft/, At^hH-ivzf/fL^ PncbAft Po£>,e: ' •y*fz.> yVF"/ y puAs 30 Oz^ys Ur/a^z^
          OPt^/rr/O/y P>p /PuO J                  S^ZE           3ql/      /^/AAZf^y pixpezz.
          AJP^cosA zOot^KTzy a aAzzz^stzt Ofsf. l/sTryzzirzezie-ySFc? FAtfJ^/^zpP t/c. /S^eAy
          ^ yJiC                              '^•5. &;Us 039 S.o-7y^ c/snp
          pL^^Pr^'/^c^yJ?,*'^^J,1^^J^y/zrrA/ij^O£^roA>Az'£~yj:S£Ue PzVO
           ALkLu^r~7.f-i2^ri'.                                              /Z^z-on /f^S:zibfF' y^'iS/J ar^^^y^^^'^-.P^^^OO/y^AFzites AA/
           7%PiPFZ)/= /^0D&y'%S2. yiPf.Pf^ys^'i /^,z'--}d z^o^,
            i'f\i ^s. VI rt/ y) V                                              /^^yizPcfArcy
                                                                                                                              >                        .—s '                            .v,\ li . *-.                                      A'•••                                  . ' ••^•^'                \ - ^


                                                                                                                         • A^\ . rA , s '• •"                                                           V- •. (A                          -".v.:                  .• . •               v. A- V T .                                                           •^
                                                                                                                                                           • t          ,. •            • •                 *'. •             •           ^ V r*^*                            .     s . .                            ,                                   .

                        V                                      V. ^                     . -A A                                      .1
   ..\SS \ - ,..; :. * \                                                     .v.                  A ..• 1• is\-                                                                                                                                                                    \       .
                                                  .V        .•: \                                                        ;V                                                                                                       av                    .•....>                         .-                               /a,               ,.                 -                     .,,           .
                                       -•                  .-A;                ;,                    A.-A-X                                                                                                                                                                  . AA                       A                                       A. , ;
                                                                                                                                                                                                                                                                                        c- •.                         \              . ' I >- AVl ak\ A
                            ".'•, f\ 1.                ." ;                  -S. . '        •'•           A -^                    J ""•• • '•
                                                                                                                                                           ..••                                                   •— '            '
                                                                                                                                                                                                                                           .•• v'-' '•A •-"^A                                                                                A .   .-'.i."
              ^••;\                                                             Ia'. * '-A 1-:                                      V •>,                         - . , A-1                                  "AV.                                ••,.            \^'• •                         \           \
                                                                                                                     . .A A                                            S^^                                                    ^ •A \"                                                  Nv >1 .                                                  ^                                   '!•! i>.
                                             ',             .,1 V                        ••••:..                          /                            "AA                                       A^ .A"                                                 AA . i - Aj'Atyv"                                                            • A^ .                                . V/ '!>•
                                             ^         'V .                             . • ---                          •_• ^ '•'            '            '•               * "*•               \**i                ""                      '\,.*j'' ,\                                        - " ' A - • •-                                                    A •.              - .XAv v V< • "A";:.                                                               .;. t •                                                         >a • • i ^
                            VaI'. f. •                                              , -•^>;vvy,.                              '. ••>. -. . . .- :, ...s,r„                                                                            •... -IIA'-                      \      - _                           • -'*                        •'•> "'                       '-•.              •
                                                                                                                                             ;i; •V aA^                                             •>. IA.                                ' ) . >• ^                                  ^                    ,•' ""X •                                                   jA\
                                                  s                      A-xaa'-X-A 'A" ''•>                                                                          y. \\                                                                                                            "y ,\ .-"u-'a •
             •'-                       vX^/.                                 iiv                                •'         -.A          ^                       -, ^                •-.••,                    -iX N• 'A.-vA ••,•                                       \N          J. 'A -.V.A • v-'^.-.A
             A.             ^-v:AA, ,• Vvs :.;i. Ar"" -xa:..-. •                                                                                                       i-                           a'a,                                       a. •;. /                     Ai-i •. •                                        iv'A'-.
             "• V                                                       a, vaAa-^                                                                                               .               -..-•A'                                   ..-y                    a' ..,,A... A. .."Ais • • AX
                                                                                                                                                                                                                                                                                                       ..        .                                           -A
                                                                                                                                                                                                                                                                                                        VA.- I. .A I. V-A                                                                             ^^
                                         A iiA''- * .i \ V•-•Av- 1'                                       I
                                                                                                                                                                                                                                                                                                        .. ^         _- ••A
                    / .A AA -                                                       \         ^ V , ••                             ••                                                                                                                                                                        ;•*.                    1 • •                     J.
                                                                                   V • • •,              -»»••'                              I'.                        '-A         •           •       ,     •     -     •                     *"-•                                                                                      . ♦.                 /               > .. %
                                                                                                                     —                                                                                                                           . .V.                                                                                           A \-.                                            % Avy^-X.                                                                        A^.AiAi A
•'c-xV-i;". A-a:                                                                     ;•: / v;                                                      - .....                                                                                         -aX:'-                                                   • Xaa >i v-c.\
                    A . r I'A.                                                          r     ."A— .V:                        -*. •                    ^                                                                       . •                           •     •                       V-               '. '..                    .V                 * \-
                    _> •'•                            ,-'A> V'-i A\ •••,                                        -v AV' •'                         • '                   A •.                                V -A                      .' j^ . \ ,                                                                            A';.> A> A'O
                                  A                        I- NOs • \^A- ..•«•'••                                                              . y .-•••'                                           •             •                         • (>•,,. .                                                                       \ , ;._.A                                         \
                                                                                                                                                   V                    v-v                         A -- -XA y V.\ A. A
                        \
                        1
                                                                                                  • 1.   • -A        *                                                      \   N                                                                                                 . > . . .' V \.~'i ' V                                                                A-
       -/•                                                                                                                                                                                                                                                                              -•              • .-                                    Ji,                        -\
          V.y_               A ^ A 'V\ A \ •;                                                                                                                               .           ^           AA.
                                                                                                                                                                                                                                           ,      r*


      •"XA "".•,'vA^'". . : 1. .         -• -                                                                                                                                                   ;       x '-.                         .    ..       -,
                                                                                                                                                                                                                                                                                                                                           ..                i ' A l / 'l
                                                                                                                                                                                                                                                                                                                         -                                         •       •    •   -*•'

              :r aT^VvNA.)  V             • -cv a            \    :
                                                                              "v:
                                                                                                                     V'.'
                                                                                                                                 ^ X..
                                                                                                                                        V,             .              -.A           ...
                                                                                                                                                                        A" .>•;; -:"A-
                                                                                                                                                                                                        '.                                                                                      A- ,'a;a-V; '.-rx
                                                                                                                                                                                                                                                                                                ••••        •-               \        i^'                              •"
                                                                                                                                                                                                                                                                                                                                                      -                .- A-.s'
                            (••• .\. 7 vV A.y V,.,; VAX> •< .'                                                                                    V . V A A : .., ..                                                                                                                            •.••.•:                                             \.A                •    •' •

                            y-: .r'                        A.- •             ^ N — A -"                                   " AA.              - •• "                    ' ' ' 'A ; «. •- v                                             • '•               :                                      > •..'                       . V"v                            ' A-r
                                                                                                                                  •           A .. N' , v..                                             -                 , /'••            • • •               "1 • . •                            •                                                                                          .     •              . .       .»;.                     »» .'•          •      '       •'

                                                       A^A.x, VAXA A                                                                               a.aJ; A. .\t                                                                                    v-'-A                           V--                                               V..A T..
   A.A-N
      • •
          ^X    "A.^^
           -VV • 1  A-.- M
                                                                                                                                                                                                                                                                   A•             • x< A . ..
                                                                                                                                                                                                                                                                                                    Vi:.'"                                                         ^
      \N                                                                           ,a::i-v-a
   fZixbA'2:t£*S Af>^L,                                     /OcTosi^^Xr,ZjCiS^
                                           /^irmuahca/ts4
    t^noufJo              &£"£         ^     ^Icyveci^A/iAic J:/ocO
Or)l =^aj th •20)'E ^rJG AtXUiir "Z-i^i 2^13 SfiOUi-Ci ScT ^Xcy/^'t^n^h,
•^uo6>Br*^*rr<> cA^of^. f£:Qzo/)c^ scptOj^Tc id40c.u/ii£yi7'eCLOcr/o/i/ir^^ee          /Ois-t
 Jv^ S'Cr. /9 70                    r>vcu.MBm f^OAtfiF^s^ 2^'i'H^cjn f Z.92-' ,
       /Ci/iTfri     /uBTTBns Of: A/oT/cr              A^iccel/c^/V/^ €>/u xjitaJ Z^OjQ
 Af^Oi yy^c- ffUtJ6 Of /ippf/^s'                                         /^/t^cxosc/is£^
     /IlIXuST 5// UO/D /                 /fx 7-/ie: -^Ut-y //> -^O/^ MAP
  AlM^iiCr 2^^ 2i?n yOfcajpA/^                       u/irh The j^xy^ioJ
  3^^TBPtScf^'^7)~ZDfjr' /3l^'»i>irA Mpd/^ t a f ynY^i^ c^ou/r^ /Yoopsv^
  f^tnsTj rrapAlHc YiAtj AA /iccntf^Y^o/-^acy •2^j-2x>f^ A/or*po            Of
  OnU^hfiAY^P^^iY-rYjOAj/Yjc To TH^ A^r/^^07)'2-p/jr'
  Xs JX^yoAC THc PisYO ySffit ST47'urc           /-^YMi.M/YfDALY ^
  T^y^C Yfi'/^P^A' yC^M« fY^'Y>P3pid/2Yc&r6/fc20i^^      Atci£0*iJ(>OAj l/S'
   TJS(^-:i£^4fY0.O^^jCP-OOO'ffXl/ zp// U/PX TO^ZJ/YPS^J A,cf/o^ ,P^ue TO
   fXx^sdC /^eyOAfC -THcTiOo 9enn.. SJ/rurf Sa /^f/t4^rjpA/»
  ^ ^£>77/ imac/zsTtiC r/W                  TAdr AOi/fL Vf^rZ^ $r/frizrf Of^
  AtYci/YO T*Y VX/PiS (y//.                                             ^C.f
                   ify           fOSY'i T^S'                    f20C0YfAjYt/J AOTH YZuf/U
   Afi(b UHBApY NnAi^^-r&YGS Oajcz ^rcrjtf/ icfBn zS p/^sUfiY'Yi TO
                    A^^jJCiSfZj              X^uJ^*34^ S ^ l T p p / F &
   ^KTtphOff                               -zoo^ '59^                  Ao^y /F^ta^s ^Yo i/^3A ^"^y/THus
    l^XLlv / FAst^iY^ftTCLUCifS SrT. As TO 'T'YMc/xY^Ye/S Of
    r^rxcYosu^c A^^TiO// UMrc i^                   i&^o^sP Jc^os^/
    Sin/ i/s. FAfi^ifYCrOA/ Aifp^rr. AYO Ssli/'JcA /O t Fonff^tcrto^ /P/U
    Hol^ A/tc?Lj. ABfpi/f n 94
        Y^fzo//Y€ S /y; e-cef A/ic^ erj THP'>7£ XF FUXH AOPUIY'XoSFoFT^ Af< Aoa/^ P4X
    X A/^t- PffCjFyY. AFP^YfY.^ 1^
                •^•y          •                 ^               •'    .-                Vv           .                          ;                 v-                    -1                                     .; v                   -                     •           •
                       '           •        -                                                        ^                                                                                v.. - • ;••                                     •                     - • \ . > \ S l'"T'                                                           \
                                                                                                                                                                                                                                                                                                                  •          --       V       •,,
                                                                                                                                                                                                                                                                                                                                              \
                                                        >, v^.                   "                                              .           -v\                              . . . •


                           /•'.V,.:   V                                                                                    , .                         . .n"            V                                                                          ""            •    ' •
                           " T   ^.•>. \                                                                 r"                                                                                           i                  :r                                     ^ ^ ^
                                 ' •             •. . V                                  c".                                                     .f            r ' ' . ' • •                                                                                                                  S;
                                                                                                                                .\'                               V. ••                           V                                   "'N "                         V"                                            >

                                                              %v;.. X • • •*.•                                X-"                           .,                /-^v -
                                                                                                                                                                                                                                                                                        I.




                                                     v.4.^

                                       vv                       ^                                                 V                         ^                                                                                                                           ^                   -.A \                'X; .••i',
                                            '•••-'Ks                                 X- . , '-X                                                                   •'•              • •;. , X: •                                                         • ./.•                          •                                    V^
          \'\) r                        • X:                         Vi .                     • •'-                   .                 .                 \                   X                   . •                             .                     .                              —j                                *            -
                             . d t -"'                          ..     ''              . ^ \ ". ..                                                                . '^v.             >'                            .
          r-- •                                               - .                                                         - A.-                                                     : ••                           X..' - X'? , •                                                            V                           V V:>v
                             \     r                                                                                           •(           ,             • .                                                                 .rv •                             .           t        ' —. ^                                               •
                "V^Vv,                               .^- V .
          C>, ' Is': v-S                                                                       .X                              .a '                           i.J. •
                                                                                                                                                                             .-           -
                                                                                                                                                                                          ^       •
                                                                                                                                                                                                                                        .X .
                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                         • V.^Vv
                                                                                                                                                         f"           «'                                           !v                 ..                                                      \ • ''v->
     / • XXX'Xi'"'••tV.                                                              X ^                 •:           '                           ••'"X               W                           •                                   V '                                                 J'-Jli'   ^ \
                  V/•«:-\ \(XkX'- Nvv-. .
\* %H*    »\ *. '...X " V -•                                                     ^ .           1^-."                      .                      -                    . •                                          ^                          •'                    -                        •' . •/              s                       \
         .^•v.;xVA                                                                                            .                             - v.-                             :> . •'•  ,".. .   •'' -.7                                                                                                 X 'i A j' :•
          \
         XV'.vV".'^aW                                                                                \                              . • .                     I                   .\.                 \                                        .!                   . V.                              Vi-. A "" ♦    *            1 ^


    XaV-A                  k •;•. v. •,                                          ' •••'                       '• •                          '•                                        \ •.' '                                                                                           •- •. A.!-,',,-'*
                                                         ^ _ 2- t ,    V-*               -•     '.                        ..        j             »       .       •      , . .            .       . i.                                                                                                                            T

   X VX. -A,                 •t-                                 -VA*. X                                                                                                                                                                                                                                         J'-


                   k : •;•-        .    •       .r                     •     ,

                                                                                       . _                                     X                 . .      .                  • •                          .,                              M"                                    • ••••> .        •-      k       •           • • k
         "'A-VX -A Akk \                                                             , V.A-                               ,.                      -       -• _ ."                             . y                                 .; ;k.', _ A                                                        XllXk
                k'"; X\k-.' "X                           :.s-\                         s -7^                      ,                     ,                               ..                    .                ,              ,
          : '              M..X             AxxXA. AX                                                • - • -V                                                  -                   Ai , .                                  - ..r- ~ k-v                                                 A••             (A • XX\
   • •'y  '-.X \ •.                                              ^(v , ^                                                                                                  ..» • k   ' ; . • Ay.. ,;V .. . Ta'X'.' -.X
 ;vA'X:X\                                                ".XX" >. . ' A ;•                                                                                               • ... Av .. x,-x k X.. '" -'.'a         k_-\
           . X.. v. AXA.---X"^-                                                                               'a                                                             '•'-•                       A•                                                                 ' x- :.\K. -.AA-,V
kXv X\xX. k xc-aV                                              x; V : A.                 'X'                                        . ,                       ^ '
  -ik',y.,;X ^"'A.                       X-XXX a/A,                              •-•                                          vX                                                                                                                                ^                                                        A,.^vx
                           X^ -..aJxA::'^k.                                            A.iA. x. •^•.                                                  ... \                                                                                             .•vr.,                                'i.v.a\A':..
                            A'k'vx X'.:vv''kX A'.:                                                       .'•                    " ,                    X, .v \                            A, -                         ;                                                                                             ,a
    \ k\                     k..x\"xx\                                           - .,••• • . ,                                          , ^.,
                                                                                                                                                                                                                                                                                         [
           -Xk ..AA,..^:a X sAvXy,' . .. -.k                                                                          k                                                              ^                                                    _                                            k.        A

    ,.V\ , .X • V\ :ky^V\ J . ;ik-» -..v.                                                                                               . -. ^ J     v --. • .... V                                                                                                                !     kovX x
     ' 'X V- .. ,. A XaX:       Vi                                                                                                        '^'A ^X . > ./ v v-                                                                                                                          ^ 'a
    uTk    ^.V
                                                                                              .fk _                                                                               AA \\                    k. •••                 -                                 .\.k
                                                                                                                                                                                                                                                                       \                          V
                                                                                                                                                                                                                                                                                                 Js.         .
                                                                                                                                                                             •^.A A< A. -Vv'.^ v ji \ \k ,K A.
                                       TSk^^^'c- /"^w^ZhZ1S
          L4/\/Dt''^        LIaJOc'^ ^iu£.6 A/0'^ /t"^UfTl^b
(^0(4/lT ^CHcmf^Cr
To /}^                          L^Of-j
TtV/ j^tct/f /f/ y/iL/£^ P>P /lytppf :p^O fr^PC^VO
 }o A-yunv / /?/p/^j^c7VkJp Op7 yu/iy yjOc/cZr j yt-u>i^)^7r
 A O^JfU /I90 AAnW OZP£7)Ny 920 5^Ly^7^Pt YZP
   T-M^s /j A    9P pacDfiTpny C^-Nal^c TTRTT UaJcp'T T^y*^7
 LAiO/Z^i APpBiUi^S/P^f^O To              A Pf!>B;/mm A //£OrriPDiS
 THJfrr TH^PT  7JO TYpT VP                     oa/ 7^^ AopIa/
 yOAJmACT/T^CflOT T'OBt                 i /-A/^-Zru^ipO/lf
TN^' /^Popry/fiyAB/CBB AOdubYI dZ^APo/ c^pOLj Tc>
                Ay^T//y^s zyTfT^cYf^jo^Ti^z y^T
 T>i4T TO YTo//ctT ,ys /NA/yy T^AVA/fPfi/TS AB, ypNY' yi
 TYIBS-/^CAniZ /.^l^£C) t o T^a)// Y52/vrzc s:.aB^ yPo^i-^
 /YD Toa4Ccbi /3^~ A/2cZ to aAa/C Y^T' T/bT //obaSp-
    TT TA/P///A/^YTyPJ*Pi a/'PT d^YlZ/ A/O/L TIuTaY/torhT^
loptni^ /rn f^/tidAj ATppfYjAjTrjiiA^uLo
Sous         /-/oml. F7>rz:, A     &nipsryc?^s/ TOn. oyjAi^r-Tuy
SofiB^t MvNzy /rsi a/XaJmatpynuYf yuuc /lctou/yr2
XT       TPP Tp/bJc^pAc €>T /Aic^ /^"^YlTTTTi yji? Oyp/cAB A
 Toj s>T rZop/T^ /Tpyr Apst s/b>ht Ap/o                             op\
 TA/S A7i07Ht7?~ /2c/}SOU TObX. a -TT7?^H£^a APP7Y/7b7S
 /oO
  Ax epAJTCc TP/ A yUPiT 72oAf^iTH^V                      PPplp TA/
  AYoiCYP^ THiJi Appycr^Oryp^pyiB^Pyyuv TtTylT^ AAiU
  AUOBOiO jTHTT T'OB^rCCOSZS. S>/>/ A /yOAPP ^Vb7T /Oii.U
  Tfiy TypAj^prs j4 Ha/^T ;yppA£i a                  o/A^cy9roo's
   YSpAitPifSPiTAA/iT yiAJo S>pIP/bJa ? CO/PfTA
  -A 7.A y T-j^Jn/b       pypui^ MviU )p4pi.t a
   y)oiAfTjpA/      £quac pnpr^iOBA pptybp      )}sy
   A IDuB fPOcc^BiPr /^t%-if7 To / PBB/fis /9o/fYfST'>ia PPi^x
                                -ZO^
                                                      I".                   -•
                                                                                                                                                                                                                                                                                                                         r-^' 'A

                                                                                                                                                                                                                                         ^     I > I


                                             'I       «•-                                                               f'                  I -                             V.                                        :                            V       .    _           .        V .' ,'•       -•

      \       «*. .'. i                                                                                                         .           -.1
                                                                                                                                                                                                                                                                    • 1 . '*
      V"                V                                                                                                                                                                                                         N     .A-                > •• ^-v-'-.v                             ~ ...
                                                                                                                                                                                                                                                                                                                 \


                                                                                                                             (•              -

                                                                                            V--                                                                                                                                                                          .

                                                                                                                                                                                                            . J

                                                                                                                                                                                          V '* * * '.                                                                                           \           ••           .       J
                                                                                                                                                                                                                                                                                                                             "i

                                                                                                                                                                                                \ •                       ~N                     v.

                                                                                      .•       \                                                                                                                                                           . .a'T                                                                 ^v- -
                                                                                                                                                                             . \ i                                                                                                  t -1        •. ^ r
              b."
              "'A                             i                              '• "T\                 V *•-
                                                                                                                                                                                                                                                                                                    V
                                                      -A.               .
                                                      •" .v'^.               . \y •.               '^           \           r

                            C ' 'v> VVA I A t -\-—i (                                                                                                                                           s \               -           •
                    r - <               A^.                     N.V-'X
                                                                                                                                                                                                                                                                                                                     A V                 \
              Vi"'
                                                                                                                                                                                                                                                                                                                             '       \

                                                                        ^         \
              Ac -V —

   ^•. •<            V _                                                                                    '           V           '       •                                                                                            V X           >             ••'             -              \                    /

                                                                                                                                                                                                                                                                                             • •: ' \




                                                                            '-o                                     \                   '   • •_         \] .
          \                             V-                              \                                                Vf ^                            , .,                                                                                                        ,              •' ...
               \                                                                  _                     1                                            -
                        , ^3 .% .-A. { v.-:.a" :.\".'A a                                                                        ,.V.:v v. \                                          •V   •'        \                                                               A VV^N
i^csA/^Tf^s                                   'j£)K^:iyv&' ^cr»r?t^ '^•'*
  ^f^VUA/O S" I'x /^ ^a/ AApe/i/\N-Ti
  TiTLt TO Tt^cFi'y^j^// y]yi^ {f^f£                             M/ifroAi)p, ~r£>^ A
 e.c.e                  ^^'sr- Mt- jc^sso                / iVLxr //
                      T.T
 J2>t
 ZAkJs. ^/= 73V?j, ^6£ if^

  ALttlhmhTT /3t7hA££fJ AhTPAUeS T-                                           k X^y-ij



 A COaTP7TI£7T /d^TTT'f^S t/zV-^ft?          ^
 AlONf£^££i'ii^jA^JoT A^J OtT-MAf /-/OfiATSTihCJ4 THU^
 ^AtuO M^ R^PiAdrPAT
  To Achjplj/£RiOi? /^MTtUy cy? /3y /La/^ jTO                                          Ai
 cji^mc^y ACf^^Att/yf As To /ia^f^^STS^iO S^^rt/s /T^^s
  6o/^A£T                      oTAS dqmrU/yufA^ Tt> TP^^S
                                       TpP o                   A^/yir^eXCJrj ; BLiTjOcCtXTit^/rT/zAC^SA^C
   f^/?^£7/££S Aor SHouU} Alesa Aa/oa/-
       L4a/jOi'^ TH£ A'PCXPUp/n^C       A^iOAATA£//£dT/ A^£'      i^
 /:itsT/St>At /£)UfS £L£I£^              AAAI/6*7 /^y
 fhz>A/Aj£ TAat 7y/^                         APA//^^*Vo Aon/^
  Vi*yptKTB)t*}S> Aof71iST£/liO ^rXMAT/oM ,Aa}/^j?0 to ^04r/\J
  Atts/^/T to 3£/XT               /^POAW^ >V^//- Tk^T^T
   App£T/^^S/A£>^^o To Ab^<4P£?POP/Tf^^               TOlP£rpprii,i/C
    AUOLT                  At^TC ^SS/9A^ OT AiPPi/M^S'^
                               TfTUA/0 XA /-li^£ls£U£/^S/s A^£X A/^p T/^S,i/s4 ^jLCOAJ

                                                                                        37£>
   !/$, Zc'smJ/'/zi' ^7 7^' 3S7-j 7*U,ijWe7c,:Ry.sz7^
                     Sj.X'^/?c>sc^^;^j                                   ^7Vt?^
                                                                       cJrr 7^-.
       T/ymAi/iJ^.      /Aoo/£ /Ts- £i^oTT ^
       TT -y^ sec-                       o/c •Norice^'' AJ-ce44-y3'7.^ 7=ore
                                    Th
                                                                                                                                                                             >-•%                     \                A

                                                                                                                                                                                                                            .fr                  i • V .                                                                          .-V
                                                                       .           A
                                                                                                                                                                                                                                                                                                                              .v" v!A


                                                                                                            A               V         I


  f ' ' _V\( \' . :                                                                                                                                                                       i •
                                                                                                                                                                                                                 V' . • . s                 -X                                                          • •"            *"•         "*

                                                                                                                                    -A       \
                                                                                                                                                                                                                                                                             '• ^••                     -*     *                         •      .

                                                                                                                                                                                                  ^
                                                                                                                                                                                              •v • S' ^ - '—                                                                                         V \                          •\ r ^ •*,
                                                                                                                                                                                                                 A •'           • '•.
                                 ,        -V




            i,._:.v .• :v. ^v,                                         :N>-v. •>• Arv '                                                                                                       -/•
                                                                                                                                                                                                                                                                                                                     --       .      r'..^


                                     •              'AATv'.:ix Vf... i^. >                                                                                                                                                                                                                         ''• \                iv'.'::-A
                                                                                                                                                                                                           V
                                                                                                                                                                                                                                 •;         \
             A                                          ;.V'                                                                                            A"v-\
                                                                                                                                                                         •       •-           '           -i \          r
             "•       V    t •       •        ?•.                                                                                      v\               2 • Ts • .• -c \A.                                           >; ••
           ',..• V-- .-. •.> ', -A
                           \ ' • ._• n' i'v
                                                                                                                                                        \- -                              '                ..A-.'                                                                    ".             -A                        aS^-.
                                                                                                                                                                                                                                                                        !'       - \ •••. .,              A-. ;a vv- :^_ I
   >. "^^•'^!\^
       VJ VA                                  :   . Ai                  \.r , X
         \ ^ V        \                   ,         »
                                                           \\'" 1^ V' ' . ; - \ •
                                                                   •                                                     -^                                     .1           N
                                                                                                                                                                                                           \ •••                                                   :.        V

                                                                                                                                                                                                                                                                                     • '•           \
                                                                                                                                                                                                                                        (       L: . _
                                                                                                                                                                                                                                                                    ' \1- ^                    r     -.
                  > 'C                              \      • '•' A\                              . Av. .>. v,                                                                                                                           \            .                           I        'V
                                                               .- • s'                           ,                          •
            r-.            ^'• .V A.                               •       .       \        A         • -        •'•••                                                                                                                                                                                                                  A       V

                                                                                                                 V >                                                                                                                                                                                V          .A':a.V                          -.

                                                          , •'                 '" \                               N • •;

                                                                                                                                                                                                                                                                                               • V.' \
                             VV..1 •

                          '».>V                                                                                                                                                                                                                                                                                               >1 • %
                                                                                                                                                                                                                                                                                                                   • .                      "
                             ». - . j , ,                      .       -^ .               . i         , i             V •       I                                    V .
                                                                                                                                                                                                                                                                                                             V      \


                                                               .•I                     • ',•••    •
                                                               I" •
                                                                                                                                                                                                                                                                                                                              ' v-Vi
i •.   ♦     •    ^              AS                                                                                                                              A                                             ' -          A
                                                          ••                       *
                   • •t                  %• ..                     \ -\ " ^                                  V                               V      .r
                                                                                                                                                                                                                                                 A
                                                  "a.          "-a • .V;>,\ a'A •;, \                                               f •.                                                                                                                                                                  s-


                  \\ \                   AC.                                       .'A_.                                            . -N '                                                                                                                                   I • A
                                                                                                        •V                                                                                                                                               ' i            ._J ^
                           .~!v-. .Aa.jvA                                                                                             ^ ^               v.\.    •aaA\ 'A'A                                                                       • .'•         -
                                                                                                             >

                                 \v.. V ' A- . .
                                                                                                                 i"             ;. •               - , ,_v                                                                                                 \

     S! .^-.,v..'a\/aV"a      ,                                                                                                                                                       A

r-\   . • ' A VV        .'\A A . 4^                                                                                                                                  A
    -'A.             ^ A                                                                                                  . ' ?•••               • A^                                                 /•.
           • •—; V \                                                                                                                                    c. 'X •>.-
                  A A                    - - Va.
                                                        r • A V
                                                    •                          S                                    V V
                                                                                                                                                                                                  \              \ • .V            t            >, .
                  5 UlMr^/^^^y     O/^ -A^OU/^t^T,                 ^
                Sdt/^r^f St£^ PncZ Cj Th^           TA*" £/^£>C^'//!>y^ /S/ >i/>^«//skSf'.jrA/
            n.rf'ii^ Such M /j^AH ^c?/A7/^ct u'/^Uu^itr ^/i/iA                          4S
TO        J^k/JCT                         £j^/ii- TO /3£ STyAui^TcC
ApPfJkC^ AAAO         pJ>DA/Trt I OTHbA^ TA^AfP piRcf             y:^iP&7Ace
T<             c>y^ \T^ /ksU/^A? cry>iyiO/aCA/that UrUA?/t^TEy^^Ji^uJ, TfTP^f/dCic
//\UirjfA£U£c TH^ j^DA^y                                    ^DTf£^ T^f^
f i^fZT AftC ^^Z-ZAUO O/V 7^ /^AOp/fTTy^ tfS HOU^C XA/ 7"£V^
dvxst-.Ti^AT A2^       AU>Oi&cA^ AUAtLApiJA'      Th/c dZtH^&Adri Ua/i-*-
_S(u^e Af3T>uT Aar^ XDtOy. yiSAifi /-//yyjA/c^          A<
 f'i^QSZ.               LoAt^^MA/ ^tPTA/Sd                  fT'^\              .Ad THC fU>\rf/tycrSA M                        P^oAnnsj fM,USTti£t
 CA'^ A/cCcSS,/}/:/                     TH^ T^OTtf^/pH £>£- TH^                Ar^o I /^
 ActuaOlA^0 5'V CoAjAjccr>t>'s/ cufth' MdldiMOT^t ypAA/^
 fiN^m'               SPJS! Af^UAHasFAc* ny                      /3u/i/A:.j Atp^Pac^j
  A/U Aio /:>/y£firy Eo/iA/ Or TAya SnXfA/O TSa^A »
 Kx&e /^^co/^cs 0>T TPE Status a a 7~a'>c6Sj Ai.Uess/^A//s
 j>A}a, etc. ^c£,/XoO>AZOtJDL^ uXhSaX APfi^/AfTt/^EQoCT^
 OH Ap/>tF/yTyPcrOAK^sYo^F'Js. c^F^CTj
 A/ 2T XUtXyuJ/?Ap A^OiOC yyXraST fr0A- Vy^^- J^£>PHorjp^y x>y T^c-
                         aScE^Sj 'ZFO^ Pc^uE^^y>yrTr/        EX/yo
 iTAPUCryi A/aCT3/)y OF SHMc               t^OcUy/lSA/TS/ ~>Amc £>/L A/ecO
                                 XT >s .Ty^-sE                      ^
 Asni>.^,AJt            PAy/t-^mn/SY Ap/>s//fKi oy^ Aci£ss*^^yr&j
 AH4o FO/a. AXfat, s EfOaX^/C SFaOccS a As /^/2> /5Ack.                                   F*T
  /£XAfS AHAi FtiDAAyt^T^urti xy EyA/u^U\yE                     y Oiu^x /3E ASt6cEoa^-Os
  SEH APP^^M/Ut F/hf/^AJd^d:^'^ t /^/'ZCXj J^X.^TOS' FdStCiSy^ujE
  OzHo^i-f-aO^MsufidAtCH ohpPE FtSXCSj FJiAT/ EOA^ A
  TS X^^^HEOyayp ya O/a ^oy^a                    TO A "Ad-it?'' SH^cjl^cs O^t On.
  Ass/d/v' E>F /3(rA/d'Fycji>E^T2t>iiesjC/^i:^ ".//S/3C
 ~rKu^ N,A,;~rtiE E7z>/iFV?''}tT DH THK FcrJO/Ay/^c'A
 " AJotE / fSECz>yyfcS 4      Adfic^ iH" THUS Xd^SU^Pj/H ^/i/'O^/^
   FE>XC. / Fcs.&^ /4>/T FB HPPy.ycjf770^Y' 7-OcE       cm & fC?
   FoiuAEety lOA/P yotd,Y^di/r £^y/ocA/€ir                  A:/os^ /Eoodpry's
   /E>£ji7Hy Xyf/o        c/^4y\ec^x/Af jXAtsudydTtcy oHC>P'^y^/?jF'^C /sy"
   Apfiet/Ecs                 A ''AtoTdv ^//A/iy'cdJ ^AH^os* yvo yLcyAdUim^
    ^jHBT&'cr To / A.urw XH /-HyyyaiHE Ocyu^c^ on
     Pd/V lyytyE^tdiT^AT'X AX CtAyd'C', StiSd y^//\/ytyy£^c y^yEjaX ^i»30£T'
    St^ /Ot '^/VO /S' iXsCj ^ 7^ cA^ySdX AOc> XA/M^^AUCH/rsdcayt,'/a-S.
    X^uEc? OA. cSuAAi^yrre&di, /?y THX Fdr^eOdE,/7c>me AaA^/
    A^ATC^ACE yfcy/tA'j F^C^'^AOdytr/PA^yyC.. AHoyzXCMUC Fii^tyXL...
    O'PiyEnfiytAJfSr'TT yVATOHAC AHi?/^7lO/Cd ASSpo^                                ^
                                      IFL.
                                                                                                                                 •       . \




                                                                                                                                                                                                                                                     .•   »               '   . r
                                                                              .V            i;            -.Xs             ^                                        A \
                                                                                             •      .N                         M




                                                                                                                                                       •\   .


                                                                                                                                                                                                                                                 ••W

                                                                                                                                                                              V   •




                                                                           \ ^ V.                           ,        .

                                                             ,      :.'V A. . --                                                                                                                                                                                                                   -




                                                                                                                     • \       ••'
                                                                                                                 \

                                                                                                                           -         A
                                                                              • -v-                                                                             A                      u                     ..
                        >.                                       .. _.N       .                            -• «            A             .                                            A-V. • -.' A
                                                                                                                                                                                               V--'         *V •             . . AV-.                         \
                        '                V           '             -; u                            •A            aA'Av
                                                                                                                                                                                                                                     .7                   J V                       v . •••• -, •.
    . • * I   - ^               A ^          .                                     •\ l • :y
                    V           *
      ••• #     A-              •*       u       ,       \

                                                                                                                                                                                                                    .        •                   • • •                Ni                       '
                                                                          ••>-            '..A



                                                                                                                                                                                                 V      A               •.                           rx.                  :i -;v

                                                             •-;   - v..

V                   . V n                    .                      . . . »s. --n


                            '        V       "V                                                  A ."iti.' . \                           >•
                                                                                             \ • \              • \ iN -'"X              \                                                                                                                r-.             . v ."

                                                                                                                                                                                   I       •

                                                                     1-                          •••fH-     ..f".-
                                                                                                                                                                                                                                     '*          t-




                                                                                                 -1..       •>'. V                       s-       '
                                                             »      -     •               V -                                                                                                                                    i           •       •


                                                                                                                                                                                                                                 % \                                                • -V

                                                                                                                                                                                                                                     •                                ^
                                                                                                                                                                                                                                                 vtA'i..-.;

                                                                                                                                               i • •                                                                                 •                            •                 •   '

                                                                                                                                                                          \       VT                                                         .           .l" - 'V\
                                                                                                                                                                                                                                         •       .                '-i         -V

                                                                              r• y          ••              ..


                                                             >»      <            . J-'     '

                                                                                                                 - - V^.•.*:«. *
                                                                                                                                                                                                . I .        '• >   • V. *"•                     •
     ^pc>cfA/i:>               ^c>/\fTtA/u//iJC £i?i^^~>^'1^^^"-*iUf e-^N^^iC^AoC,U'Q                  p,PP£^i/jr£S*                 A^'<>       ^           ,

'S^^U/Z/?jyet/Pr?0&l7Sj fppp^^y ^'dP'h C^^CiC,/ h£0^/}4^/-PuJc,, 7>wr r^/s
dLAr£sr -Arr^/^fir ^y Ai^fie/y^n^ 7'^> Scr/^z ^ p                            Hp^n^
±:< A jrnMUOiAUiAfr A ( S O A / ^ p ^ t r f

 sr£/ii^,ii-/ /twfe'Vt •^•v er.^eiu.jia
 APPijoA^ AS                    a Aoim-r 0/=^
                                  JX:/^/y 3^.ftPrZ.^'3^^/0^. 3^>Z^3,R,C.HT g>p-
      o/ £>/z orH^^^T'^CSphuMu?/a /SAnL.
           -A       Of^ ssT orA^ rc^2£^ /2y A       to
 o^ ZW cy^^OSc /^M4Cp T/fT /5Aa/^//Ar. /AAO£ A^/            OA
 HlDf'/iy yv yx?4yi- so (Ouczr^a^A/ y/n^s          is. T^e-
 AfPl//idcs-^er hyrsJ44eu XT c^O/i/CSceAJs M£s-/St>t^hTr^3
     Ap/Oa/zpa/t^s fhc^p^/TTy ? ajpcSz/taiot// fzoy ^i^sr r*p/i/^ 7t> / a/^t
     ^^pypyy /3v        i^c./tI. ;At>p^r/y jXcz^y
     tioo/cXT AS y^mofpSTso xy /y£r/yyM'/y^/sy^, cO(ucc^P€>y>^
      ypp^ A -Xu/iy TO AeoiA^y
      T^orxy/WA4ZcTy4>A. XM>i/2:/yc 3^34)7j 3y.3oyy^yyjAi{Sy^
 3V.300J sy. ypij             OA S4T 0P7p^
 '    A /5«/j/A        Afc't?w//5r A 23ppa(^uppO- 70 Tpy PHLc. /e^Psp^nUt
     £^Pjza/&.4}J      y££S 7TPZ£c//t/> cO /O t^Aj yC>/y/yy;cr?P/\Z    TJi^
     ymkltz&                  oy'         xofipf.                   ^a/
      XS^S/PGiO ACopuP/ryXO 6ATZ/Cf4                T^^tSS
      Ad^/Zipj^y XA/V/X7fAT



                      /zX/AiS uzyrza AyoT
 XZZS-a/ Oa7 THc X^t y>/c
                                           Xo Zs^
                                        i / J^                          4^T?!7 j


     AAC        .RoCiATTSj/lppr/y^^^ x-ztirZxAoZ^^ s^p^ls-tcs

                                 X'h
                                                                                                                                                                                                                                   :


                                                  .

                                                                                                                                                                                                                                                                                     •.V

                                                                                               '         '         ••• ••'' •           '       •        ^'         ' •_ •. •




                                                                                                                                                                                                                                                        I.     •'                                    ...•> •,                                 s.               '
                                                                                                               -             • V-.                                                                                                                                                                                                    .                '           1

                                                                                           •           "'k •                     • ..
                                                                                                                                                                                                                                                                    \   •




                                                                                                                                                                                                                                                                                                                                                                                              \
                                                                                                                                                                                                                                                                              \f \                       \                '                   I                               I                   I

                            /• "                                                     - .• , V\                               .                      .\                                                                                                                                         •->       '.
                                                                                                                                                                                                                                                                                                                                              I.



                                        .         r /•.      V'o.                v".                                                        •   ' •                                            \   i.
                                                                                                                                                                                                                                                                                           f \       \                A

                                                                                                                                                                                                                                                                                                                              :V

                                                  An ' T " • V                                     •               v '                                                                                                                                                                     A.i.               -                                                                                   /   I

                                                  v..iA;.'" V^'" \                             '             '* •                '                            y      r    -»   •    -
                                                                                                                                                                                                                                                                                           ,i . •

                                  S / -A J
                                                                                                         i':                                             .    IVA              -i v.                                                                                                     t..
                                                                                                                                                                                                                                                                                                                      • • A r-
                                                                                           . >j' Av J .
                             •r -                                       •'t . •*. % .Al
                                                                                                                                                                                                                                                                    -A                                                    -                   r-.
           i .,a\.                                                               r/A                                     .




                                                                                                                                                                                           V            -*l-.   •{   »    •    A       •••.:                   \. \                                "• ( :•• <
     •*'                                      • V"(.V.>A Ai A
                                                                                                                                                                                                           ^         V-                n a; ^                                                                                                      \
                    V       v«


                                        • A y- ,K,-'. A' • • /
                                                                                                                                                                                                                                                        , I •.'.              •?•                    V*               •                   •        ^

                                                                                                                                                                                                                                                                                                                  -           ^               \

                                                                                           •A.VA" .
T;V "t ••,                                                          •I     •»•
                                                                                                                                                                                                                                                        . ... A !                                                                                                  v.
 •    .         '       /    .
                                             :.v-v.i           .-I'-    \
                                                                    .•A.^ s
 v>.. T-"\;'. N                     \       •..                                                                                                                                                                                                                                                                   \ • - •'. '
                                                  : i\'       "•        ' ""         .'C                                                                                                                                                                                       \ • n                     'A                       .                i               r.
                                                                                                                                                                  .A •.-•.••-       . v'           .
                                                                                                                                                                                                                                                                                                                              .           . V-
           V'l^ A.                                                                                                                                                                                                                                                  •       .'..               V i
                                                                                                                                                                                                                                                                                                                                  l' ' .•
                                                                    X            '



                                                                                                                                                                                               N. :•
                                                                                                                                                    '•   •    I-'    '.
                                                                   V,


                                                                        \', r, *:
                                                                                                                                                                                                                     1.
            \                    .V
  l^oCiAK>ri:W'^
                            c>P      /^rZdi{/fl£Arr
      ^/i£>uA/pSei^dii/           ^•OATT/AJui'A./d, *^>44c f^fNH'Vi^        : /S'C.yc^j
IS7. t>02.     C'fh f isy. £>07f 3 /.                  /n n6 A)             //S) /32j /'S'ad,
A/it^ j^hoosr,                   .                                                  ^1,..
      Atd£Ui9ffAfCt/^0^-d^ ¥Z-2i./0^j *72.'7^0S3/^Jj'7Z'^'0(fHr^Udjj
                  t ^2j^.OCCy,                      C?sr7^^^2.^ OL>Oj 92>f,^C¥ At)
CZ^/d±t       ^✓2 y9/\ts d>AV            f'ne>ry'i7y ^ prrc. *
        XT Xs T^VCr AP'P^£^Ti£>AJ (7>/^ Xy7sey/S-i>f4/di^ A^j>0d^>7yy^
             ^PUd>u> jytu^J3
 2wy Am /}c/i^ pApAzsy APi/PAzcas 723                           /c'oo^'?-zz aA
         spopiz::} Az^o A-^zic^ appa/A/oa^7^ Aoz^ xa/
  //Zd /IPM/OiTZpA/ a>jc X£MIe> -X-AiiU^AZcc                 J
  N^ Crsp^/iOpso zBA /APAg/Zaa^s jS-Hpuiyi Aai/t /iststZ
  /3tsrp TBy /}                j Az^C j3v XTlntV,
  .     ^(\ouNai Sfc^tZTi see p^B Oj:Xt4A£az zz\cn>/, z=0i/u=(j yv peace
  ^PJPp^zA/yr uzzAt^^oatm on czcfPBg'iALA r^MiZg pccz/ ^c>A/sn<2c&i£e> AS. TRue^Az(^o
      ^ » NPxTj /His /bcV/cO Appcz/z^/tzt h Fz/istyAM.BNzw OF SffzcHj ^^xZ/if/Q          /^^ec-6s
   -P/ZiPOSF ^UZ^iSOicmD/i/ UFtgy FPA>£/ZA/irrjTO KiAt^/=z/,L(.

                            ^^-=^,77/^^ zRiZCDPA Opt /A/oy/'zo/tr Fa/z:^
                     Aa lJ / K tgrtTT /p r^E /ZEA/tO.
          cyzf§(s/ AbuA/SeZ FZZAI /AFPeZZZeS/ SPfTEO yTZAr AFZ*Af5 AO/n^
   YO z z 9 sez/toerzz/JiZCjAPPgjZAfzr Askec XF /ZZ" dpucy^
   fZZT Z^AS /5e/H6> //^4P ZZg///£CZ jZfa(tS& XSSlzP± /5eA$,aX A            X^Z'~C C^/ls jT>/o/vJ£
      /o Oy^pZ^xpy^,CfZr                   Xo ^                                                                                                                                                                 '




                  -- .- • .j *••*                               ...             •^* .                                   >•• -
            ^                                  '         •.                ,     ,        ' -•>^.        _*• * •:               «
        \   -V           «-
                                                                                                                                                   r                              v^.»
       \! ^ >                      • ..: ' •                                         -•       .-                            .\                                                                                                          "V    ..V .••'•
                                  •.i.*N. •.^..: ^••,/\                                       ."r • ••-;,         •      ' • '               '.'                          "
                                                                                                                                                                                                                            j . :-v                    x         . •':
                     i • .                         . .^ ^•.               >\\                '•'.            .' • • ••              " '      ;•
       L*                                           ' _.-.i.O>'CA V                                               .•--                  .'•..••••
                                                                                                                                                                                                           • .'A                    . 7 .
                                                                                                                                                                                    /    .                  •i . •.             .       •' "v \             . N'^ - ••             •          .
                    "~vv^Vi                                      .j                                                                       •••-'•                     ->
                                                                                                                                                                                                           7^. • •7:.V. \                          ••\                   "                            -A
                                                              • ••-              l                  . •                                    -
                          \                             1."*. . -                    \                              .    ...        \        .'                                                                            -A'- . •
                                                    ~                          -'x                  \ 'vTn V •                  ••'•- ' • '"•                    ^• •                                                               \         \                                        \:V .,;~
                                                                                                                                                                                                                                    .              i.            j       .. x          •_         ^
                         ^• •>K -- J • .. -'UVj, .1 .. . . - . , -..                                                                                             .. •
                                                                                                                                                                                                                  A V '                 %               \V f-.N —•
                                                                                                                                                                                                                                                             .       ^
                                                                                                                                                                                                        S-. " ,                 V'                                                                    • -X
                  . \>    '>                       - \' ."^ •'"A ••-                                \         \                                                                                                                                                                             i',
                                                                                                                                                                                                                      . • f •-                                            \    .             A • ^




                 ^ •—•\ AAX                                                                 '• ' '
\,a:        . V-* ...
                                                                                                                                                                                                  , "v'- •::.•>       A
                                                                                                                                                                                                                                                       \ A


                                                                     \     N
                                                                                                                                                                                                                                                                                                  ' \ •
                              \            \                             • -               • •^.•
                                                                                                                                                                                                                                                                              • /• -i- ^                     ^
                                                   .v;^ :>                                 V/
                                                                                                                                                                                                                                                        \        '•. I s ' .            "         »
 v_5A. • V,'.                                                    -X
                                                                                                                                                                                                                                             ' • -i;.                    A'" \

        X'                          I      ♦. V                 ••
            \ \                                    "t "A- ^x
                                                                                                                    \-'.-.                                            A                 V .••A-                                         -N'..v.;-
                                                                                                        r-
                                                                                                                                                                                                                                                                                            \;'A




                                                                                                                                                                                                                  (       . •




                                                                                                                                                       V   .   . '•
                                    •*••           •'                                                                                                                 X       \

                                                                                                                                                                                                                                                  ::                      V            \
                             Of^ Ar?6>ti/^n{ZSy
       y'j^o/n^             £>/^ ^^iTOuA/fX ^^Wcj 77y/ ^ ^5p/j^»/Si^'^z,aaj^
  AApy^n^^Sc^wus y^AijO^/fm ^ /://9i:^/ i^^yu t/y/s ujuH- ku
jZ yA*^iL,fi/C y- /=^aLW6.
                    ,:c^ yi^    7^c44Afcc
                           /^Uff^ScY, XT £>y   XAt'd/^Xr-l^^
                                          XS, /rA/   ^^ yjcs  i^/n/C-
                                            /l/^/.ai. ^     s t/y/O^^s yo^




                              TO Z-/S«yy^M yO/3/
                                                                 A y£6^c^



    JL£M(^AcrjV/y ,                                  ^              > Acy
       ~7Ws /yuy xy^typyi/               jT^oes A//rr yy>cu>i^ ^TPirt' z>f\^
                      ^>iir/TyL ^iA/tOi'y/AAiu *           y^AJA/tmrrp'pD
LaJ^% y^PB^ITyj/^ / nMAfC^ jX/j/^t//iJ9/i/4Y:y' / Aa ^//y/STPf'i7--/yjo
                       V/3t/S'^4/o                 yfap^e /3oc>/
 rVTDCt^C//!/A Aa/A ^pPAjAJAAiMBNTj A                    1 7y^^^iLfy^
iD^iLtyATi'AJys /O-'o /y^y ^7pA^.oA^ XA/£!t.
       "TViAiT Y^r^d-^ / Amp//^,                    Anfy>               (^O^ieCl
TTj'^px Ane A/cccss^^yy^^^ Ayay Ap^'pa^y^^
Oc> Mtr y^^i/r A spAiyzr/J<>o^.!^ s,^dy/^uyyyAf^:y
C^XyScipk6, A/it 4yy.y^^ ys/^                        yXpyccuOX^ldy

    rhz/^c y50MrTM,ry6 /r^jPr                                                      ,
    (^p d?UT Oaa yo/i^o/:zp/'^ C Z ^ ^                                       u^njiJ
                                   "2.sr<                   /'^^'9/pe>y2—
                                                                                 s       I




                                                                                                                                   1          .        t




                                                               -A'                                                                          • *.                     v N" ' ^ '"'"•v

                                      • \     \ .      •   >    .


                                                                                                                                                                                                        r     I

                                                                                                                                                                    t •.    •.         - j     ••

                                                                                                                                                                      ...»
                                                                                                                                                           . V. •». .*l-A V,                                              .
             j\                                  v---• j ' '         '•                                                                       .                 f. • ^
                                                                                                                                                                                 -      • • r • I ,
                                                                                                                                                                                       J. • .
'r-\                                            I--'--               .                               . f. V • ••    i.
 -. vi ;o'' "
  N \   \    - • '         •. i

    \       «C        -V
                                            •J. Cc V-\ •/ ,.                                                                                                         •;         V            ;• ^ \ j .

                                                                                                                                                                                        . .• •          1 '
                                                                                                                         .   • -       -I     .    i
                                                                                                                                                                                .1 '

             \ V\                       '
                                        \
                                             "> •.
                                                                                                                                                                      . '   •            '     I    '

                                                                                                                                                                            ~       . ... w                           >
                 •.   .    \
                 \\ s ^
                                                                                                           I    .                                                                                                 \
  r^\                             . •->>• V                                                           iv                           r                       r-   _




                                                     : •




                                                                                •j   .




                                                                                              * ••    -•       'l

                                                                                 .• l^ht:sA forces          73/5.


                       /{rpz^ix
 Siybii&iT i      / ^opV op                      SiPAj Ar/fiyuii>
  <5)^/2-           7' U*s^j:yc-
 EXHiB'^T         9              pfi Mc$LM'f'^
  L                                                      /=r/z. th^< ooe/pTti
                      IOj23/2j:?/S' >poFt^'//}/ TO ^c >^cc^VAJW/i5S^
  Cx/iLSi^ //{pA/7^-y^iju^ TWO /^/^^fi/TouJyPTS>.u^so O/v
  lohfJ'Z^iS' /^b/e. /O/^0/-lojs-
 £\7iBXT 3 / ^orv                         /^/iW.i\iic^ /prria/y
 fivt /jtui^uiT /fe^s^/Vsr jy^u7Suecc^i>/t,ys£/iiA/'.
 Ho/\m/x3ANB i!>7T aA 0^iahtof.fiA t^/fy, uk iCJAlchJ^/ls
  Mtt/in. Ac/iMTU/ioat /3^                  /J /sryfk-^A'J
  OkA/ce /S£t/r          M-> 2.0 j£: /C^Tticji
  I'oe yi'iiJtea f aut-rj T7^i>'^h> /Locaao
             j&y Ut^i-yts maii-^s7x>m jTrsyoD a3)i-o
   To l/SAiy)/. ^c£ SNCCOi^eO x-i}0 /ZeQuf^r
              ^O MN'k
 £XH!bJT Tt
W ZOIC.07.IZ.S-ej JOfiV OA /^TtST 5T7fi Da/£ ji}A>-
'CS'^fiy/Ajd TP^        A^a/MC T^XSUz^S TCP ^i/A^U'cTI.^
                                        7^^^/ ZA^/mtT?
       ? lyPnl^tXr A            Xa/ycrSTy^CAT/o/i/
 Pu2/£^     XUBAfJlTpO /^i^'oucsr Z^OPX^A^ ^     Xhi/AO'
 iiAjUy                  AwitJ x/t ^//o Cs.                         >i/W,/
  Z^Opy                                                 L)ArT^ ^
  lAxcO M)/            SX7ZT/C)Za/cpt^^^   To
  izMT Suppx^s cAzne /var xsjaz^ Ua/^^oa/zo
  Upz/xmB / j5 TOO l/y^oc j /=^oP. Ao^/ipcr A^sc^j-
  m/Tf A7 ^nyoz^p Tz^rr mi^-PT X^AzsTo^np
        3aj6P A^}rj/Zt^c zAiUo ^ze z'tP tj^is ^nisA
 ^          Otzr X>A/ /0/3O/'^^^X As XOW^cQ yO/^
 oy TCct XZizj^. A^ OT /o/z^l^oiXy X:n pMy ^
 A^-OT         A PcSPP/ylT p/^Om^ TA/^ Ztoui^T O/^
07" )X''''OCfOPZy Ct y                      TT   ^ ^ ^c'CChT.f O/^ Ao/y7/2LOJS'
                                                              V-                                                   .        . -V" ••




                                                                                                                                                                                 7 ^ >•—

                      \    \ JA




                                                                                             f




                                                                                                                           • -1.   ., r

                                                                                                                             • ' \                                                    \r. ^

                \ . /          •      \      *:        r-:-




                                                                                                                                              \-
                                            /     .                                                           f
         •   V I    • *-




                                                      v.-         -.


7 v^'-         V--:X. V- .X                                                                                                                     •     '•••       i
                                                                                                                                                    w*,!.            •-.   VVi - V"'> .-j

                                                                                                                                                    ••..     -                   \i   •. ; V          ^•
                                                      I, \    \
                    '} • w        ».--'

                          \ • ^                                                                           i'l' V'-'..                      ^I .

         '• V ^            .   ?-
                                          -. s                                                                                                                                                •       r-.


    I- V r-                                                                             •;^ 7.       ... .. .
                                                                                        AXt>7'v;.                                      g?/=

    U.i^^oAJsr, Xf                        7-^/9*^^
    TeyeaS /SWsr.         i^lt fh lZj/9J^^rMS /j fy IIj2^^20/
     *4ej y^/^^^.'f'S*Z>/l,J f ij'ljS2.                                   7/ fi
y                                                                             i 3j f^i *

                                                                                                  ^:5
                                                                                      n/fc/^^T.
                                                                              i'ijIS-,J7j2Jf,i':>
"TTtWc
7£X^S            ^       /-» —, f—•
           gus.4-dot!^^Cd>l:>c.     >ii          >1^ f^Ai^O>£.
                                  ^f^^^^cBTTA/sumA/dc
                                                                          7/S/fy^/y2^2L^2.y.//«^




IZt S.^.r./V^5                                                        s
^*^ /Zoi4ifBr /ObAP'f^^/Ls C^ses
    S2/i /=^.-54>. s-H^ '                 C^i U>'2^.'/?!          J
    f^E4:>fKyci/^'Z03
                                              ^cnJ/PiAJO£Z.        Maocy
                                                                      f^'ix^z^i -
           r- 3&Sj 6/'^                ^h^i4BA(AA^ /o 7='-"^^ ^os7.                 fy,l7./^
    M'6» p>AhJA/^prc^ ^t//rf Sas^<>
    -Za/        ^C^£PJ60 370 n'fl»                 i^                                            ,
     jgi/v /?c s c-zycJTT W t                              mjG                                   -'
               ^ftses
                   ^i4*j7yAp^t>*^itAiJ^*^7' ^'TYA^A/fA ^/^-s.^i^.z./ 3<>V.
    g5SX%^,i^'aA«,?i3:i1i''''
    a®.                                              ~

         At piPx:R^/o^                   toy77Kt^^^Af4^^2JLSZii_
                                                                                <>«•$'
                                                    .       v\




                                                                                                                   V




                                                                                     »        I       \       \»

    -       --A                                                                      ••; \ \\

\       I




                                                        '• .j. _.      •.   i;




                                                         •i"" * i -*

                                                           \     ' ^
                                                                                 \ ^^--V .'.
                  -V       '
                               V •     .-




                   \   \

                                                                                                  ,       \
                                                                                                                       ' •.   T i
                               ^.'. V * •'' '                                    .   ••           A           ..

                                     .V " • \                                             ••\.                •
                               ... V   -    •                                             '       *•




                                            »   \       •«-,
                                 Z03 S'L^-3ct                                 /V
    ^t^.LhaooKj !/s't^"Ct/.                                    /^
                lA>t ^r/as Srz.                5sv ^                          />
                                               *Lt?>Zef '3S'I
             i/Sr CfirWM0O/V /^/}oi?n ^^O^.Lt?^3d^'l/9 .
    T^nrzY i^^TER.fV/ 37 TifX- 3/3 ,                                          y
    T^f'MiNS l/s* fiooh^rK^ zoa s^t^. 773 ,                                   2./
    A7:/*0£ Us StLOTf              i^S'
    Zi7(^iit.KNBMnNtJ l/s- l/c>rJ /^ob^hu/^ 7^ Tibc ^zz,                      Z\
    /3 S^Ld. V^'ST:                                             :     _       >2./
    /I Pr£L(^^n I9?sr 0/                                cx                     f6
      pL£/\(.£ (^^.uSt THC           O/^ l^£3^/iA^Uin/s.H*^t-d^
         7o Zi^£Jnn7 AfdPi/T At"/ /dorttz jAt/ /^^ecOAft /A(/
                          Aiy j3/t/0/A/fO/y£^Aii ; £/.5.            zib^/TT
            AfppA/JO iTc^AS i ^ A/C£t^                          /=>6rmo/li Fc?*^
    z^/ilpsuH Az/i/W^r ap/o£/A'^ c{a/o*ai j^^Ou^hAi?' ys^^!/
    Aa/a^ Fou> 3XAuPoerj!A/r                        Af^ -t-j^/Oa/ FAne oA at
    Til€CzsA^0p/e TO TAusz pn. p£0'us //?£/ /mr
    tiPDA/ A -^c/^tOUC, ZA/c/rsT/^ArfW/Jj (APOaJ
     rlACB jXT£, /^eco^.OS /£rrAFFjXFAT S^ytAJ TA^yKka/i^6S
      QP COm/'AA'/vT TO CyltZn//'y <3£/\/7/2Ai-^;GO
      cifmn- piA/AA/^'^72£v T)/t Oj/^he/ZcAmcC, —
      SHOuE/^ jy//^tyTcl2c/J£Pi £0My,„//i7 /^E/ic AT yH5
                        OiAff^       TX /i^AieS^ PltT^OfWC                           T7^cr /sy
                  j^tMpCy /Loo/Fr 50/^£ TTTT, TO pPoc:^           z^YV
                AcTiopi/j TFi-fZP- Xa/ S.a-A/i/7^ p/v^iy TH*Tr Fi/
        PVliO To U'^-SPf'Ani>P^£/AS. /typ£'/^c^ /^c T/its, J3n^dT Soi^S
        Out o^ JOr3D/-zofjr.                    ^                   _^TxJ
zr.xi J\^                                      T^t^-LPccr^j/-^ you/2Sj
fdUHhojT                               2?.                  ^
                          UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS




John E. Rodarte, Sr,            ^
#1263270 Clements Unit                    ^
9601 Spur 591                       <7^
Amarillo   TX US   79107-9606




Case
In^rument
ae




Attention Attorney:

ELECTRONIC FILING IS NOW MANDATORY.


If you have not registered with the Court, then please visit our web site
at www.txwd.uscourts.gov/CMECF to register for electronic filing and e-mail
notification.

Attorneys admitted to practice in the Western District of Texas MUST
register for electronic filing.

If you have not already done so, you should also register with the PACER
Service Center as a PACER login and password is required to view
documents and docket sheets.

You can register for a PACER account at: http://pacer.psc.uscourts.gov.

For Pro Se/Prisoner Filers: you are not required to file electronically
or register for e-mail notification; however, non-prisoner pro se
litigants may petition the Court for permission to electronically file.




                                ]Q>A
r'r-
                                         Ik oH'>^r»^4y-c
                                   4TB ewmgaM..is.ooo,u-cv /
                                   Trial wo- aoooaca 10CC4.               ^        f r fr r «,
JOHN E. RODARTE SR.
                                       T/^^vi-
                                       '
                                               ^.    ct \4y7i
                                                          IN THE       COORT OP APPEALS
A£f lantiAppellanli*                            ^
Movantiln Propia Pereona                        §

                                                5         '00'""' COORT OF APPEALS
BSXAR eoetmMHHfaSrSHEMlFP                       $
'RAi;pU 'LUPEifrftft'^                          .
Appelleea                          ^            ^         SAN AKT0B10»TEXAS
                       ^i^»T Of                     ZL
                       RESPONSE TO FOURTH COORT OF APPEALS ORDER
                         NOTION TO WAIVE CHAP.14 DOCUMENTATION
                           REQUIREMENTS«UNABLE TO COMPLY WITH
                       FULL DOCUMENTATIONSTEAT CAN BE PROVIDED
                           BY CLERKS OP THE RESPECTIVE COURTS
                                        QUESTION OP LAW


   To The Bonorable Court And Juatlces:


   Now comes John E. Rodarte Sr.#in the above styl^>ajad numbered
cause o£ action. On this date nf                    . ?mA completes this«his
document/and will show the tollowing:

   It is appellant's belief/that correct appeals brief has been
   submitted to this court for the above civil action. Appellant/
   maintains another civil actionsJohn B. Rodarte Sr. Vs.TDFPS/cause
   number 2010-CI'>12625/4TH COA # 04-14-00B22oCV/which would concern
   the very same provisions set forth with this court's own orders
   that appellant Rodarte Sr./provide Civ.Prac.and Rem.Chap.l4 doc
   umentation of other indlgnet court filings and court actions.
   Therefore/appellant Rodarte Sr./requests/for the suspension of
   filing requiroments for Appeal NO.04-14-00922-CV as due by this
   court by March 16th/2015 for Appeal No.04-15-00012-CV and March 23/
   2015 for Appeal No.04-14-00922-CV/being that the very identical
   requirements have been set forth by this court in both respective
   appeals. Thus/such pleading requirements/are motioned by appellant
   that they be waived/pursuant to T.R.A.P. Rule 2.

   Appellant Rodarte Sr./rospectfylly asks for leave of court/to allow
him to proceed in tne best poesiole manner and tesnion/that appellant
has come accustomed tO/in that/appellant'a pleadings/Should be clear
and understandable.         This i s said as well/due to the fact         that   the
law library here at the Clements Unit./fails the parameters set by
The Access To Courts'rules and denies the appellant the necesaary
legal material/to maintain a legal level playing field against the
appellees/Who are afforded all of the legal material and legal assist
ance/that the appellant does not have the luxury that the appellees
have at their disposal. This is violative of due process and equal
protection of the laws/guaranteed by the 14th Amendment.
 (i^oicL>Oi   ZM Moe-
                   ^     S'-is"-    :v - >v-




                                           • V   : -sss   '. ' ".v^iiV
                                -• Y" '•




-         r.   .




                   J.;   S—V"
  Once again for clarity purposes«appellant Rodarte Sr*«wishe6»that
the application of the inforaation provided herein/be applied as
veil to the other appeal of John B. Rcdarte Sr* Vs. Texas Department
Of PaiQily And Protective Services«Appeal No.04-14-00922-CV.

  It is also requested by appellant Rodarte Sr>#that the honorable
4TH COA«order its clerk«to obtain verification of the cases filed
by appallantffrom the U.S. District Court«U.S. Court Of Appdals«Por
The 5TB Circuit in Louisiana.U.S. Bankruptcy Court#both U.S. Courts
are located in San AntoniOiTexas(Diet.Ct.£ Bankruptcy Ct.}«Bexar
County District Clerk«Donna Ray HcKinney^Travis County/Texaa Dist
rict ClerkfThird Court Of Appeals in Austin*Texas.

  Nhile there are two cause numbers that appellant may not be able
to provide this court with*the following cases are as follovs:
U.S. District Court in San Antonio«Texas SA-14-CA-lOO-DAE which was
transferred from U.S. District Court in Austin*Texas*to which garnish-
nent of Rodarte*s Inmate Trust Fund Account was ordered*and s t i l l
being paid on*a balance of $270.00;there was a case filed in 2003 or
2004 in U.S. Diet.Ct.in San Antonio*Texas;5:07-cv-988-XRj SA-i3-CA-1126;
for a   total of four U.S. Dist.Ct.cases*all in San Antonio*except for
the one in Austin.        The Austin case number i s A-13-CV-1093-LY.

  Next*the 5TH Circuit Ct.cases;14-50268 and 08-51253 for payment was
made in full. The U.S. Dist.Ct.case above*is correctly stated now as
5:07-cv-009eB-XR-PHA. Appellant/Wishes to inform the court*that the
following case numbers*vere not manufactured out of thin air.

  Potter County Dist.Clerk* for cattoo number/to which appellant is a
party to and representative thereof»No.98395-S or 098395-00E or
090395-B;Austin*Toxa3 Di3t.Clw3rk cause numbers arcs D-i-GM-13-001125
dismissed in part*renumbered in part*to *excuse me*sever«d to number
D-l-(3iI-13-003246   to    tha 3<15t.h Ct.   from   the 99th Ct.    ,
  Third Court Of Appeals in Austin.Toxas is 03-13-00705-CV. I believe
the Judge .^lary Roman portion*wae the part that was severed*it may
very veil be*that the portion against CPS may very well be active*
awaiting dismissal docket*hence the ruling for continued right to
litigate the case*due to the provisions set forth under Texas lav
afforded by the Discovery Rule*as this court has been apprised of.
  Therefore*it may very well under a question of lav*become*should
it become necessary*that intervention be motioned for*by the Texas
Supreme Court and the U.S. Supreme Court.                          /y/l
                                              2.
  Tho Austin civil case«00346 caee/ioay have been disvissed by the
operation o£ lav provi8iona#yet«it oust be questioned under the
prinicples o£ being placed on the dismissal docket*to which*appell
ant has never received notice of.

  The next coses*are out of San Antonio*Texas*should be residing at
the Bexar County District Clerk's Office under the following: 2003-
CR-2907; 2003-CR-6651j2010-C1-14597 Beneficial Texas Inc.Vs. Rachel
A. Rodartfr John E. Rod&rte St*. ,«01C-CI-03690 John E. Rcdarte Sr.Vs.
Rosanna J. Patterson;'John B. Podarte Sr. Vs. The State Of Texas et
al*2011-01-03434;2010 -CI-12625;2005-CI-18884 John E. Rodarte .Sr. Vs.
Bexar County*Texe8*Sheriff Ralph i:.opes*et al;2010-cx-1262S Rodarte Sr.
Vs.Texas Department Of Family       Protective Servicee.

  The folloving cases*are/can be four.c at the 4TE CCA in San Antonio*
Texas. The following cases are: 04-04-00154-CV for a writ of manoainus
to which,in all reality*£hculd h&vo granted the proper relief.but it
was overlooked;04-04-00673-CR a criminal appeal*to which*was not
argued as per P.obinccr. Vs. £tate*16 £.(?.3rc.£CC and the favorable
Brady evidence found in the 1995 CPS £ile;04-10-006£0-CV; 04-12-00211-
CVj04-14-006Fa-CV;04-14-00922-CVjand 04-15-00012-CV and a   hot check
ease against me*that should have been appe&led*due to denial of my
request for a jury trial and request for a handwriting expert*plus
all hot chocks written*were written while I   was detained at the
Bexar County Adult Detention Center*^>ut who would listen to me*all
that had to be done was compare the dates on the checks and my de-
tainment on April 17*2003 to October 29*2004,should suf£ico*that I
was wrongfully charged and illegally misrepresented by counsel.
  One last issue*is cause no.14-0388 in the Texas Supreme Court. It
has to argued under questions of lav*is it customary*for the courts
to misapply constitutional laws*statutes*codes*etc? Under a question
of lav*when a case has been set for jury trial*Gan such a casetgo
against a judge's court order*placing a case on the jury docket*and
hearing motions to dismiss*thus going against a judge's order?
  This is further made argueable*in that,while a case has been placed
on the jury docket*to which this has been done twice*deny a constit
utional right to a trial by jury*especially when the cases exhibiting
favorable decisions in the appellate courts and Texaa Supreme Ct.*in
that certain issues*concerning nocice*and foiling to give notice*are
issues that must be resolved by a   jury.
                                    Cause No*


     John B. Rodarte Sr.«.      ^               (       IN TRB DISTRICT COURT
     Affiant«Novant«Petltionor«
     Plaintiff#In Propia Persona
     Vs.                                        ^            TB JUDICIAL DISTRICT
                                                §
     Caliber Bone Loans#Its
     Successors And Assiuns#                    |        BEXAR COUNTY#TEXAS
     Defendants#                                I

                             PLAIIITXPP'S 0RX6ZBAL PBTZTXOB*
^ V-' / £0.                      KOTXON TO 808PE8D AIL PORECLOSORB
                      ACTXOR BY 0BPBm»AI3T(8)«SUCCESSORS*ARO ASSXOBS#
                    NOTXOil FOR DXSCOTBRYlABD BORBSTBAO PROTBCTXON#
              ^5^                  OF PLAXBTXFF*S PROPERTY
       To The Bonorable Judge And Court:

        Nov cones John £• Rodarte Sr*#Plaintiff in the above styled and
     numbered cause of civil action#and vill show the honorable court
     the following:    ^etAci^

        Plaintiff Rodarte Sr*#knovn hereafter as Rodarte Sr«#ha8 had his
        rightful property#known as 7418 Pipe Spring in San Antonio#Texas
        Legal Description:NCB 18658 BLR 8 LOT 5 ONE NORTH PLACE UT 3
        (TIMBER CREEK ANNEX).

       That Caliber Home Loans#has sent certified return receipt nail
        to plaintiff Rodarte Sr.#can only intend#by Caliber's notice and
        fiheprint in said notice of debt collection(that#plaintiff will
        only assume that foreclosure proceedings will becone innient*
        Rodarte Sr.«will respectfully ask for leave of court concerning
        all of his pleadings(notions#and allowance to follow all of Texas'
        laws#rules(Statutes and codes#in that the defendants follow suit.

        That plaintiff Rodarte Sr.#is indigettt#and makes this his affidavit
        to that effect for all practical purposes concerning this suit. This
        is done#pursuant to Texas Rules Of Civil Procedure#R.145#l.#2.#176«
        176.4(a):216#a.#b.#217#218«219. Said indigency of plaintiff#will be
        sworn to by the plaintiff#proof of indignecy by submission of a
        six nonth trust fund atatement#and possible Notary Public#if done
        by prison personnel as requested on or about March 11#2015.
      Rodarte*6 Original Petition«AgainGt Caliber Hosier (March ll!;2015)

      That thie proceeding ia brought forth«purauant to Texas Rulea
    Of Civil Procedure«Rulea 21(21(a)«that the court suspend the re
    quirement of certified Hail«Return Receipt«due to the fact«that
    vhile certified mail may be requested by an inmate#it ia alvays
    denied. Therefore#plaintiff asks the honorable court#to auspend
    the following mailing and service requirements#and allow just
    first class postage mail to suffice#in giving notice and service
    to the defendants by the plaintiff.

      The following applicable rules are as followsi21«21(a)#22#24f
    26(42 as it has been plead to in the paBt{45#51(53#54«74#76#7&»
    83#e4«94#97#99    Rodart«*8 Original Petition Against Caliber Borne#(March 11#2015)


    Continuing with Tesae Rules Of Civil Procedure#239#245#246#and
  not limited to application of Texas property code#Probate Code#
K Texas Constitution Article 16$9#48#49(5G#51#and 52* It is for the
  issues in this proceeding#that the clerk be ordered to submit the
#^full record of Cause Ho*2010-Cl-14597 Beneficial Texas lnc»#Its
  Successors And Assigns Ve*Rachel A» Rodarte#John £• Rodarte Sr*

    The request for submission of the full record by court order#
  that a fair judicial proceeding may occur#in that#the defendants
^ may have access to the required evidence of Mrs- Rachel A* Rodarte*s
  death(by virtue of the exhibits of this file and or by subpoena
  to the proper end correct agency#that concerns death certificates
  in San Antonio(Texas•
    the request for the 2010-CZ-14S97 file#is especially important#
  due to the applicable Texas Homestead Lave#by and through the
  Texas Constitution(Property(Probate and Tax Codes#that are no
  longer made available to the plaintiff#due to rules of the Texas
  Prison System#that is The Texas Department Of Criminal Justice
  Institutional Division- Therefore#as it has been requested for in
  the past to no avail#yet to be requested in the interest of justice
  duo process and the protection of Rodarte*s equal protection of
  the lavs (afforded to him by and through the 5th#6t)i#7th and 14th
  Amendments of the D-S. Con8titution#not to excli^de D-S. federal
  lavs as made applicable upon this action's progression#said fed
  eral lav api)lication«vill then be made applicable thereto-
    It must also be requested of Bexar County Dictrict Clerk# Gerald
  Rickhoff#and the Secretary Of The State Of Texas#for documentation
  made by the plaintiff concerning Homestead Bxemptlon an     Ro<3ai:te*o Original Petition Against Caliber BoDe«(Rarch 11«2015)

  KSing that the original loan contract Bade between Beneficial
Texas Xns.ffailed to follow the requisites of Art.l6§50 of the
Texas Constitution*should void and nulify the contractual agree**
Bent under various provisions*set forth in article 16§50«eapecially
where the lenderiinust forfeit the principle#interest*and all paynents
Bade to the note#due to violating the#lending more than the 80 per
cent of the fair market value of the hoffie#and failure to obtain a
signed example thereof#and an affidavit that my Mom#was using my
home as her hoBestead#thus not signing an affidavit#that 7418 Pipe
Spring#was not her homestead.

  As it has been submitted to Caliber Borne Loans#copies of a Gift
Warranty Deed and Tax account Infornation by the plaintiff#the
defendant#has yet to return these documents#also made available to
Consumer Financial Protection Bureaus Apology Bay be made new by
the plaintiff#in that#he may have only provided said inforoation
to CFPB#but plaintiff believes that he subBitted sase said infora-
ation to Caliber Home Loans just as well. This is why the record#
must become part of this proceeding's action#see case file t2010-CZ-
14597 Beneficial Texas Inc.

  Plaintiff Rodarto Sr.#Botlon8 that any and all foreclosure proceed-
ings#be suspended#if they have not already been concluded in the
prior proceeding#to which plaintiff believes was favorable to him
and his property. Plaintiff#also makes notice#of his intent to claim
his rightful receivership of monies#granted in a federal settlement
against B8BC Bank USA#among other things.

                                              Respectrful^y^bml11ed #




                                             )7»
                                   4.
  Rodarte*a Original Petition Againet Caliber Bome#(March 11«2015)

                           PBTZTZOilBR'S APFZOAVZV
                                                                    i




 Thia a££ldavit«ie brought £orth pursuant to Tax.R.Civ.Pro*R*145«
and Civ«Prac.And Rea*«Chap*132 respectively* This a££idavit«will
shov«that a££iant#John B* Rodarte 6r.«is currently incarcerated at
the William P* Cleaents Unit*9601 Spur 591 Aaarillo*Texas 79107-9606
under T*D*C>J*# 1263270*

  Petltioner«plaintiff Rodarte Sr.*is o£ sound Dind*and body £ails
hifD somewhat*is over the age o£ eighteen years of age and a resident
o£ the State of Texas. Rodarte Sr.* states*that the following state
ments and claims are true and to the best of his knowledge* This
applies to the fact that affiant is indigent and cannot afford the
costs and fees associated' with this cause of action* Therefore*the
plaintiff invokes the 14th Amendment*Equal Protection Of The Law
Clause*in that the Due Process Clause*vill also be Invoked*
  That bench warrant is deemed necessary due to the claims already
stated within this document* That the very same status of indigency*
Apply towards waving of the fees and costs of this suit*and the fee
for a iury*be also waived. That this affidavitlegal anc binding
in the State Of Texas*its counties*and the United States Of America*

  EXECOTBD ON THIS          ^DAZ OP                  ^2015,
                                                              Respectfully Done


  On thia     Day Of            2015 came the affiant named herein*
John E* Rodarte Sr.*TDCJ S 1263270 appeared before A Notary Public
of Texas. Affiant named herein*swore to the above*that said was
true and correct*


  Executed On Thia    Day Of             2015
                                                Notary Public Of Texas


           affix stamp
                           CBBTZPZCATB OP 8BRVZCB

  This is to certify*that a true and correct copy of the foregoing
document*haa been sent by first class postage and 08PS mail*to-
Ms* Lynette Shahbasi*Caliber Borne Loans*13801 Wireless Way/Oklahoma
City*OtC 73184.
  Executed On This       ^Day Of          2015* ,
                                            /'T'A                       Done
  Rodarte'o Original Petition Against Caliber Booe«(March 11«201S)


                                 PRAYER


  Plaintif£ John B* Rodarte Srwinakea his petition known to Ood in
the highest/that the honorable court/grant hie the relief sought by
and through his pleadings and due process of law respectively*



                                               RespecPaSl^ Done/




  Approv^^A^To Form:
       r^-d^bLdaj£t,e S-C-.




J*R*/3*r*
03/11/2015




                                   6.
CSINIB02/CINIB02       TEXAS DEPARTMENT OF CRIMINAL JUSTICE                                10/14/15
BC52/KH01557                    IN-FORMA-PAUPERIS DATA                                     05:59:13
TDC^#: 0,1263270 SID#: 02663385 LOCATION: BILL CLEMENTS                         INDIGENT DTE: 04/24/15
NAME: RODARTE,JOHN SR                       BEGINNING PERIOD: 04/01/15
PREVIOUS TDCJ NUMBERS:
CURRENT BAL:         0.00 TOT HOLD AMT:                      0.00     3MTH TOT DEP:                   0.00
6MTH DEP:            2.51 6MTH AVG BAL:                      7.04     6MTH AVG DEP:                   0.42
MONTH HIGHEST BALANCE TOTAL DEPOSITS         MONTH HIGHEST BALANCE TOTAL DEPOSITS
09/15          0.00              0.00         06/15                2.02                     2.02
08/15          0.00              0.00         05/15                0.49                     0.49
07/15          0.00              0.00         04/15               73.01                     0. 00
PROCESS DATE      HOLD AMOUNT      HOLD DESCRIPTION




STATE OF TEXAS. COUNTY OF PoH'fT
ON THIS THE    DAY OF                  CERTIFY THAT THIS DOCUMENT IS A TRUE,
COMPLETE,AND UNALTERED COPY MADE BY ME OF INFORMATION CONTAINED IN THE
COMPUTER DATABASE REGARDING THE OFFENDER'S ACCOUNT. NP SIG:
PFl-HELP PF3-END ENTER NEXT TDCJ NUMBER:          OR SID NUMBER:




                      yCAbtL'^                                                                                   •v~              :.     "vN"
•i   •   >. .    -
                                  05^-

            . - ''iN                                                 •-•5v.n.\ s:».          ~.                 "        -
                                                                          r-,-ViA, \                                                 • -
                                                                                        *.   ^        w^^           ^                ^         ••


                                                                              . '                          A\                                  >

                       •(                                                                                           ^1
                            • -.•   \   N
                            i -             •   \ .




                                                                                             .X N
                                                                                                                                           .        \

                                                                                         •. > %
                                                                          >>\
                                                                    •»y       • •£> •                               \        ,- •.
                                                                                      •-X        ^

                                                           *. \ '                                    N »
                                                                                                      •s.
                           REFER TO A.D. 14.09 -   POSTAGE AND SUPPLIES

            !^fective 10/01/I3f an indigent offender may use indigent postage to send
                 five (5) one ounce letters per month to general correspondents.
General correspondence supplies issued one time per calendar month in the following amounts:
             25 sheets of paper, 5 envelopes, 1 pen. Justify a need otherwise.

   You do not qualify for Indigent Supplies or Postage.                                 j
   You have used all your personal postage for the month.      Resubmit next month.
   You did not include a request for postage/request not marked for postage.
   Your letters did not have a return address or return address was eiltered.               .
   Access to Courts has instructed us not to process homemade envelopes.                    j p
   You were not issued supplies/postage because you did not sign your request.          , ^
   You were not issued ceurbon i>aper because you did not return old caurbon paper.             4V0 ^c/>/
   You did not demonstrate need for writ envelope (address, court date, # of pages).
   You were not issued a pen because you did not include a pen (complete) for exchange.
   You were not issued supplies because you did not fill out your request properly.
   Indigent postage is only for necessary/appropriate processing of written correspondence.
   You did not provide Justification for applies.
   Exhaust the supplies already issued to you.
   Other:
cm™
SUBJECT:                                                   >9/
                State briefly theproblem on which youdesireassiste
                                                              istar)ce.



                 -^/vt                                                    f^/f-7 OAy-r^K        y^c>yz     -y-^^ry        C>>^
                         A/1Si/^/>/^rzr A^c^y/M/4/^                                        Haj 'T'/ipe^/7:o///?/?/yZ /-'/!/ A//^/'/                                                  /r,/             f
               f€oiA/-^/ r/nu                                         /r-'-T AJ/e
       7~A/^.~,c7 y\ /J( olA '^ll%|l5'
 1-60 (Rev. 11-90)
                                                                                                                              ^lir
                                                                       'A*
                            TEXAS DEPARTMENT OF CRIMINAL JUSTICE — INSTITUTIONAL DIVISION

                                           INMATE REQUESTTO OFFICIAL
REASON FOR REQUEST: (Please check one)                                                                                   \ •
                                                                                                             /    \
PLEASE ABIDE BY THE FOLLOWING CHANNELS OF COMMUNICATION.THIS WILL SAVE THV^E, GET VOUF| REQUESTTO THE
PROPER PERSON, AND GET AN ANSWERTO YOU MORE.QU.ijiKLY.''                 L-           ^
                                                                                                                         \s
1. • Unit Assignment, TranspcJ^Chairman of Classification,                           Visiting List (Asst. Director ofciassifieqtioni Administration
       Administration Building}                                                      Building) \         j                    | "'sj
                                                                                    N      '        I                  i
2. •   Restoration ofLost overtime (Unit Warden-if approved, it              6. • Parole requiremerjts and related information (Unit Parole
           will be forwarded to the State Disciplina^ommittee) i                     Coun^ecl          / ',                   j
                                                                                                              \               *

3. • Request for Pmfriptidn\in Class or to Trusty^ Clask-                    7.-a Inmate Prison Record (Request foiicopy ofrecord, infor
       (Unit Warden-ifapproved; will be forwardedto the Director                     mation on parole eligibilit^^scharge date, detainers-Unit
       of Ciassification)                                                            Administration)

4. •   Clemency-Pardon, parole, eaiiyout-mandatorysupen/isioo-               8. •    Personal Intervi^ with a representative of an outside
       (Board of Pardons and Paroles, 8610 Shoal Creek Blvd.                         agency (Treatment DiviSfoin, Administration Building)
       Austin, Texas 78757)



       A        J                                              ^   ^
TO:                          . art-A//                                                   DATE: /2?/                   /-Zri/^
                                (Name and title of official)

ADDRESS:
SUBJECT: Sfa/e briefly theproblem onwhich you desire assistance.

                      R.L-i^ub^T        ^     MrinHfi          f^^i^rdurr                              a/o ./^/)/\
                 jL(\^aC^                          /A/             ^au/i-r-^
                  yscu/i!/C.e                        !r~ CZq/}4o/^1[                     fu^d/tc-    ^\/^£iucref>
                              A./n'r                          o//                           Arvo




Name: ~~~~/ 07^^ ^ ' /^O.£>j0      S-^                                 ;v'.                 Unit:       cnP^
Living Quarters:            / "Z !                                     W;      ;nment:              f^pA/^ J




                          I
.Vl-60 (Rev. 11-90)
                             TEXAS DEPARTMENT OF C..                   STICE — INSTITUTIONAL DIVISION

                                               INMATE REQUESTTO OFFICIAL
REASON FOR REQUEST: (Please check one)

PLEASE ABIDE BY THE FOLLOWING CHANNELS OF COMMUNICATION. THIS WILL SAVE TIME, GET YOUR REQUEST TO THE
PROPER'PERSON^NpGETAN ANSW^ TO YOU MORE QUICKLY.
1. a\ Unit Assignment, Transfer (Chaiapan of Classificatipn,             5. • Visiting List (Asst. Directorofclassification, Administration
           Administration Building)                                '              Building)                       .          |
2. • IRestoration of Lost overtime (Unit Warden-if apprqved, it          6. U Parole requirements and related informLtion (Unit Parole
       j will be forwarded to the State Disciplinary Committee)                   Counselor)        !                    /

3. • Request for Promotion in Class or to Trusty cJassr"^                7. •     Inmate Prison Record (RequeslJop.copy of record, infor
           (UnitWarden- ifapproved, will be forwardedto the Director             mation on parole eligibility, discharge date, detainers-Unit
           of Classification)                                                    Administration)

4. •       Clemency-Pardon, parole, earlyout-mandatorysupervision        8. •     Personal Interview with a representative of an outside
           (Board of Pardons and Paroles, 8610 Shoal Creek Blvd.                 agency (Treatment Division, Administration Building)
           Austin, Texas 78757)




TO
       /           / /      JK/'
                                .          \                                          DATE:
                                    (Name and title of official)

ADDRESS:
                                                                                    %             r-^7-S^-17
                            REFER TO A.D. 14.09 - POSTAGE AND SUPPLIES
             Effective 10/01/13* an indigent offender may use indigent postage to send
                  five (3) one ounce letters per month to general correspondents.
General correspondence supplies issued one time per calendar month in the following amounts:
                23 sheets of paper, 3 envelopes, 1 pen.   Justify a need otherwise.
                                                                                             wvo'-
    You do not qualify for Indigent Supplies or Postage.
    You have used all your personal postage for the month.     Resubmit next month.
    You did not include a request for postage/request not marked for postage.
    Your letters did not have a return address or return address was altered.
    Access to Courts has instructed us not to process homemade envelopes.
    You were not issued supplies/posteige because you did not sign your request.
    You were not issued carbon paper because you did not return old carbon paper.        I       D
    You did not demonstrate need for writ envelope (address, court date, # of pages).        ^
    You were not issued a pen because you did not include a pen (complete) for exchange. ^
    You were not issued supplies because you did not fill out your request properly.
    Indigent postage is only for necessary/appropriate processing of written correspondence.
    You did not provide justification for supplies.

X   Exhaust the supplies already issued to you.
    Other:
                        Texas Department of CriminaUustice                                                                          U i t UfNUY


                                                                                                          Grievance It:
                                                                     OFFENDER
                                                                                                          Date Received:.
                           STEP                              GRIEVANCE FORM
                                                                                                          Dale Due:

                                                                                                          Grievance Cndc: .

Offender Name:                          Sn i                     »     TDCJ #                'Z.^c>       Investigator ID #:

Unit: /S^) /z^^EAiTf Housing Assignment: /f                                              S J "2. J        Extension Dale: _

Unit where incident occurred:                                                                             Date Retd to Offender:




You musttry to resolve your problem with a stafl" member before you submit a formal complaint. The only exception is when
appealing theresults
                 lid ofa
                     ui a disciplinary    hearingi
                          uidviptiiicti j iivfii iii^i       ^   ^
Who did you talk to (name, title)? 'T'a/ 7Vi/Ayc
        »     '               ^
                                    j'ssuc':^ /9V                        -^.S-Z-PAj
                                                                         " y        -      "7"
                                                                                                 nJt/Zy
                                                                                                     /                      '
       /Ssuc(-^.             /Vr^/c^

                                  vr—"                   >   -   y
        ZJLmjjxa-                                                                         (^// 7~Alf'S                           i /?a/.o^ Ac                                                           /•=>^rur     •--
                                    ir                                                    nfft:T7             Mi.
                                                                                                                                        //avT.
           /Aj/l                                                                 y/0                            U.        2^3u^i4
                                               Mc/rr MP                                      A-ry^'y.r.uir
          T^ydZ/z . /-^OT A4c:jil . T/yg                                             /u^.t^cp                                           p/T^j^ry
        JkZ^u /^Al^                      Z/aSfAi.—T^Q                                                         ^—OP AJoaJ^ ^
           Z^^nZtiA/i                                                ^A/ Z                                 .Z?n{T /—/^Zi^ry A'^^'
           /TA/^jAZo/iffy AfAt^ /Za^J Zji^—y^Zr                                                                           ~
                ^ t'J           flu^A/isri> A^i/                      ' ^js! 1       _                _fjJt-ZZ /fi''Z7~
                                                                                                               ly "                                   ^—
            zjfzr -zZ-.                                              y^A/r Ui>M^
          A
          ^ N\
             '           X        rr-                    ./—c_i-=                        —•*——L-^' •'                     7^                        ;;;^   2
           ZA\\/                                      /^Af X?                    7^/Za Z'/o/y/^-Ty                              /O
                                               Zfjf                               . /^rr                            Z^Afr-
                          /z^P/),y                           ZfCuP^. ^UlrT^ AZly                                      yTf}
          ./,     /-/ZtfzZ-       ^rr-A^y /yitJZAP AZj\iaI .C^Ii^U/tYv Ptf'A(/,,Cc fZty—fJ                                                z                        z           ppp. /1/A0a^tZ(
                    AAiL y\y//)iMze:'^ A                                                 ./jrvAOiYrzy QP—^
1-127 Front (Revised i1-2010)            YOUR SIGNATI RE IS REQUIRED ON BACK OFTHIS FORM                                                          (OVER)

                                                                                                                                           Appendix F
       A/re ,-?                              r^/o'jo/i^it^f
          All —7                  *    /^/vr^—^                          iJA/r^ A(7 y/gfT"                                    yu^—T'P                       ^
                                      JO —                          2^    r                                              ? 0^ ''j
                  -^OjUiO^i                                       A^O^Nl^ .^n-f" / ^COUA/Om^/7?
Offender Sienaturic                                                                                                Date:.
Grievance Response:

                                        (yjv                             2.              ^Wz-




Signature Authority:                                                                                                                        Date:
If you arc (lissatisdcd with the Step I response, you may submit a Step 2 (1-128) to the Unit Grievance Investigator within IS days from the date of the Step I response.
State the reason for appeal on the Step 2 Form.
Returned because:           '^Resubmil this form when (he corrections arc made.

• l. Grievabic time period hase.spired.
• 2. Submission in excess of 1every 7 days. *                                                                             OFFICE USE ONLY
                                                                                                               Initial Submission           UGI Initials:
I~1 3. Originals not submitted. *
                                                                                                               Grievance #:
• 4. Inappropriate/Excessive attachments. *
                                                                                                               Screening Criteria Used:
• 5. No documented attempt at informal resolution. *
                                                                                                               Date Reed from Offender:
• 6. No requested relief isstaled. *
                                                                                                               Date Returned to Offender:
Q 7. Malicious use ofvulgar, indecent, orphysically ihreateniag language. •
                                                                                                              I'^SohmiSSion                 UGI initials:
n 8. The issue presented isnot grievable.
                                                                                                              Grievance ft:
r~l 9. Redundant. Refer to grievance #                                                                        Screening Criteria Used:
•   10. Illegible/Incomprehensible. *                                                                          Date Reed from Offender:
•   11. Inappropriate. *                                                                                       Date Returned to Offender:
UGI Printed Name/Signature:                                                                                   a°kSuhniisyion                UGI initials:.
                                                                                                              Grievance ft:
Application of the screening criteria for this grievance is not expected to adversely
                                                                                                              Screening Criteria Used:,
Affect the offender's health.
                                                                                                              Dale Reed from OITender: _
Medical Signature Authority:                                                                                  Date Returned to Offender:

1-127 Back (Revised 11-2010)
                                                                                                                                                                Appendix F
                                                                              Li'i:nc£xS~^cs C>idyi,'cr
                                                                               (5^/ttc              /^i2c=afeL,
                                                                               (jJcsii'^ g>^Jn/ucr or T^xns
1(pOf                                                                          '7^-7 £L- CiS'O^              /^Sot>
                                                                                     A^^oA/f tf/T&Cf}j 7S-ZcCf
AMn^tm/T£K9J 1^/07-tirOC'
                                         Qcroizc^-/ f/ z&ts^
         K^'' /%t~nOt/AC Oi^                          TLOfO'                       /3ZAt^fc.HC                     ^AJC.y
              g:n Su€cci/sT^'AgJ£S*                      A/-^ TA/K AS^U^fiFtcj /^/Zjc ^OA^CCnAJgg)^
 /L/li)l(„ OAf ^OO^rwM&V^                                    7f           F     ^*CS AAoT 4^eL££K>Le ^
  ^OfMfZlTF Tcfv f^OK. ^yCy-iFAZCFy £>ca                                                      ^-2^ /i57yi^l)C F\>c //3>UT 70                         t o MOT C^eT 2.S ^HAAZS Of
  pAAb^-f/O CAA/c h                ^     Affgo
       yo Am /foHt^c^TAAT TO cJ/ijL- 75F Aezs Jo p/zo,^,oc jf4
  pUtAO T/i/WOUTltAf/A. y/y/s /lcttz-z^ /^ it U AATOccszAny^
             MtAT a/cyt yssuc y fonriT^Mj A/oM^gZcciiFT of MlT /^mOtFfc^
  /^TiON f2>7 "THM 0£>t/FT OA ^Z-BF/y 0c<7                                             F/iDFt AAht't/lG£»A6i.
  f^C'AtAi^ ///c"                        ^orufg^*'^e7ip At3OUT                         tzcfXiCu>ML^y Oai /o/gr^/s'
         TAt /£Af^ Oil'tT'Or. f/oMcTuAuc
  /TX^S X/V'^x T{f^> tiflues         U7/IS yA/ /Qt-ccz/X Of /^euioy^C. /HO7A0.i/j
  Ptt TMe o^uATy u/r:» MOT ATnfs£^e>r ^<
  AgCOuA/r: AAV to^MT£7lJ, Si4/r)oMj Y7fA^U/9K»t^t ycTC-y
   A^O CX^/tf/reo                                                               TTm                     y
              fiv               //oFic'                                 yFfJf cO^jfryAfij /"ic ^cc^A/zccipy
 ^UAT Mf M0m.^OAA0uA6o/ViOM^            £>M A%Y AtOM^c
                               A40/U^ OaA        A^OMsc T'^Jc.Ay yTSt^r    /OiMa
                                                                           Ay /VlgCiT -4 y^Gt^ieM^CMr^^A/Ty
  6>/^ £>ceO TO tv\cj AMo A ^£T T^Tz-cy- T£(TFM€tVT/ /SFjSij^r^/o/^ MY
  flOMerO A/                   ^/ug7
   7^ y-AAccMor Poo6/irByPaA/>/o7yyf?0£yx> yfc)^^^gr.y*i^rf^f ?y^jS'j VViy pOMi'fy T'TU /S- £/CC.f ST^^/ry/y-zy/i^ jS^AAp/u£»rCfCoOA
               yy                                        y4f/:> yo ^£
   UA/<3P7lOJg/'^M                            /T//^y^yyy(y^jjyf/Jcyygyfyi/yS ^TOOcCS/ 7£A/
    ffXAi                                         ^               /^OiVMMrOy'^/gy VfOCfS Z-'V'ffT'
               U.OAA/                   OaV Tv/yy U/l/j^yTo yiU/VAGjV T ATVouO TVy^
                    yi//                                          ^                                A/T^ Joa^^
    %y7   '%c %yu^yi.
    Af f/Gcf} A/ycM
        i'                 ' P'ABV^^uyC /iM /^Vy^AX! C

        O'o
                                                  X /^/-t             TAe ^/VC
   fCf/ ^Cc U// c      ^
                             (Pt^'sr y^OApxiriS
                                                      si/fZ" —•octt-Jb/f i, yi/Jeo
                                                                                 tyMA^>'"Oux/£f J
                                                                       'br^Je/ty /$>y^ •AtfA/AA>                                                                                                                                                         •.   ?•*?   .   -a




                                                                                                                                         .\\ \




                                                                                                                           'o J<

                                                                                 \ :                         ., •".   ... .-X
                                                      \---v     vV-u. , ,,s' .    .
                                                                                                                      ^v-v,        ••,           V ••
                                                                                                                          i V •-




                                        • (. •   -,




    •V,
               -   -'       •       V      .
. ^ ^              ^                ^                     -N.
.         V:            \       -

                                                                       -V.            ,.-J.       "H,.        \-,.v.,
                                                                                  ."-\                 ".'vi-.
                                                                                                                           y
                                                                                       f.     N    .     S
                      Texas Department of Criminal Justice                                     OFFICE USE ONLY

                                                                                       Grievance #:



    §                    IMlLJr 1
                                            1             OFFENDER
                                                     GRIEVANCE FORM
                                                                                       Date Received:


                                                                                       Date Due:

                                                                                       Grievance Code:.

Offender                                             Z:    TDCJ #ZZ^JZ7^               Investigator ID #:

Unit:                         HousingAssignmentiy^/?*^                   /Z/           Extension Date:

Unit where incident occurred:         /ik'C/Utt t                                      Date Retd to OfTender:.



You must try to resolve your problem with a staff member before you submit a formal complaint. The only exception is when
appealing the results ofa disciplinary hearing.                                                              .    /-»a z—^
Who did you talk to (name, title)?      OAfi* J                                                When? /
What was their response?              Ai l4Su/t^
What action was taken?

State your grievance in the space provided. Please state who, what,when, where and the disciplinary casenumberif appropriate

                                                              y^r^uzs:7m 'ZS-S/ze^/^ z>/'                        y /

   '
    ~/V/firy
      "    ^
             /)
             pi                      ft—frk'rMA A / ' f r i —          ;
                                                            ^ _ JZ. vC-V-..—
                                            ^
                                                                                                            Gr Lzf ci'/
   'v/             V7V>9i'           ,7T >6s^fS AZ6ir—rcrf9/'Cy A^ftrrp
                                                                                                                    IT*


       AAf                    X                 7g>"^ 4^/ T/^                                  S/yoc^c^
       ,^UT                                                  f-ti,
             y>rn             ^        /:>f<3z^^yy /£> A>^>yvg>rV /yzg Zf- f ~c ^                                              —
   ^/jr/ V^y zy                                   y:z>./Sxrc-
           £ y ? A / — ^ r>C/)z.
                            , , .A/n^A
                                 .—    /iZfZr.-T-AAy,';^
                                           —             ,TA/UZ /TAt^At^r
                                                                      -7 Ttf/^
                    ^/{
                      r/^/i/       /?y4r/^
          4\/         ^—~7??.irK/—/r^^/'^'Za—F'A/aT ,/tZfyf^^—^ ^—Z2ik—_
           ~ ir ^X/.
                  it ^ £/mf^ y,,Z?i^^iT7^—z^eyf^
                                          «^V      f    j—T/i4r ^»i=—yy/' S^coz^
                                                                          =  ^j=_
                  AAJ,.y^-r7 / ^ ^ / //>•     ,py
  />{Ai                           7"—,-                                 s.
                                     —Ay^fA/
                                                fA^ ^2A//^t-\ ^ A^^/zc'i—✓ TTFrtP^—
          i. /\ Zjto Tcf                                             /S^/hZj; T'zJAjy                       C
  ^ nA^/ A9 zy Aa z?                                      ??:>—/A/e/fzOr—fz ff /i(fyT ^
1-127 Front (Revised 11-2010)         YOUR SIGNATURE IS REQUIRED ON BACK OFTHIS FORiM                                  (OVER)


                                                                                                                    Appendix F
                                                                                                     T-A,/}- 7r>                   Wv /0>v>^/?/y
     ^/i-oA/i^/t^                                           :r^e^^ Z^/v/^s^                                       /c                   /*>rMrrA.
                      yyp^f A/t:7r                              /\/                    y^yo6/c^^y                                   »TV/^iyy- -r-^c^r
         Z^o/^c/y
              :?•             —-—•        /?
                                           • ,^/^
                                             •    .                          -y/'/w^/y
                                                                                 -7—7'
                                                                                                            AJ-                        oiLS-     H^ry/
          =\jC£y<>t)                                                           A7>/

                                                                                                            Ti      7-X//-^                          y^AnAyr

        A/P2>^/r ya^;x ^cz^riyfy^ >M^V->7 ^ >'y^                                                                              ^^I^gyr.-.
       A*tc.^/C Ay^7i.J/( 7k///j. /yA/Z^cr                                                          />^'.              ^ai-->•   /^^Uf <
      y^tyoAiif x          y/Jc-/a                         /1      rr>?y>i>779


Action Requested to resolve your Complaint.
                                                            ^                         —T'yy^r'—^ r/,;^/ V? y ^                                                *Ay




                                                                                                                                                         yi            .
Offender Signature:                                                                                               Date:

Grievance Response:




Signature Authority:                                                                                                                     Date:
!fyou are dlssallsfied with the Step 1response, you may submit a Step 2(1-128) tothe Unit Grievance Investigator within 15 davs from the date ofthe Step I response.
State the reason for appeal on the Step 2 Form.
Returned because:          *Resubinit this form when the corrections are made.

n 1• Grievable time period has expired.
Q 2. Submission in excess of I every 7days. *                                                                             OFFICE USE ONLY
                                                                                                            Initial Submission           UGI Initials:
03. Originals not submitted. •
                                                                                                            Grievance It:
• 4. inappropriate/Excessive attachments. ♦
                                                                                                            Screening Criteria Used:
05. No documented attempt atinformal resolution. *
                                                                                                            Date Reed from Offender:
06. No requested reliefisstated. *
                                                                                                            Date Returned to OtTender:
0 7. Maiicious-usc ofvuigar,'indecent, orphysically threatening language. •           ^
                                                                                                            214-SnbmlssInn               UGI Inllinis:
08. The issue presented is not grievable.
                                                                                                            Grievance M:
• 9. Redundant, Refer to grievance #,                                                                       Screeninc Criteria Used:
• 10. Illegible/incomprehensible. ♦                                                                         Date Reed from Offender:
• n . inappropriate. *
                                                                                                            Date Returned to Offender:
UGI Printed Name/Signature:                                                                                 .ir^Siibmissinn              UGI Initials:

                                                                                                            Grievance ft:
Application of thescreening criteriafor thisgrievance is notexpected to adversely
Affect the offender's health.                                                                               Screening Criteria Used:

                                                                                                            Dale Reed from Offender: _
Medical Signature Authority:,
                                                                                                            Dale Returned to Offender:

1-127 Back (Revised 11-2010)
                                                                                                                                                         Appendix F
                      Texas Department of' • .ninal stice ^          OFFICE USE ONLY

                                              /v^ T/y/ 2o]t ' Grievance
                                       . OFFENDEjR            Date Received: OCT. QS 2Q15
                          STEp-                   GRlEVANfcEiFORiVI
                                                                                                Oak- Due:
                           ilS&Ui $7^.0 -2^                                                    Grievance Code:        J3l±
 Oflciider Name:                  ^                                                             lnvesti)>alar ID #:

 Unit;                                Housing Assign                                            Extension Date: _

 Unit where incident occurred:                                                                 Dale Rctd to Orfcndcr: on ? 7 2815

 ^ou Tniist frj to rcsolvt' yotjr7)ro5Mn with a ^tafl'member BeforF>W^ubin1t'aWrmal coinptainC'THe^ohly'SSe^on is xvl
                                                                                                                   vhcn
appealing the results of a disciplinary hearing.               •         ,       "
Who (lid you talk to (name, litic)? "y^j                  f AAtSRjiy             cc/tx                  When?                     I'f j   tn?'"*.

What was Ihcir response?                                        '
                           ———                                                               r^T 0 8 2015
What action was taken":    iVet/e              UCujnU ! nt^r                                       M.„,y
State your grievance in the space provided. Please state xvho, what, when, where and the disciplinary case number if appropriate
                                   , /Sn/g jn^/o^/rraysr^,
     A/z^A/^                                   n//                               , Ha/Z^X ^
         /•SSccfO^         /2€lA/cc^                   /2c- Oi^i2'
                           IS ^ r>jv                                ,                 Ta^jst- AJa
                            T//i>           'sy /^Aocy
                                                /jJ/ocy                                                                   -TjQjrrr
             /~ M.u/t-JoT- /dczjic . T/iO At^u&AZ                                                            /2. ,r,^ p/2z,j^cf
         Jk                            ZS afy                           •ycy   JL^ZZZBiZ"^         ^        a£i.—Alc^/Zi>J ^
                                      'T j/su            ^A/            ^ / S^,. PzizT U/>                                          A'^r
                                                                                                                         ^/?Z}A4'Z>
             J2Ldl ^               /c         z^iA                                       zaJ




                          T^t'd^y^ Z*zU -yAZZO^Z^^tz, .                                  ^T^I)
          7W/C                         ^Z^t^y.r ZZCuT.y ^ ihlr.T: ///y/-                       -Pziz-cT                   UZl^/UZ

         47" /^ZtfzZP .&efZ/ /7i '(?'^ /I A /A/ / \
M27 Front (Revised 11 2010)        YOUR SIGNATURE IS REQUIRED ON BACK OF flllS FORM
                                                                                                                    OCT 06 20I5,„vh                                                          ^j^yrtv^
                                                           f
                                                                                      Sir¥/>j^J                          /c!:cf^ .
       A fze                       Unr' >^,c'                        «   f—^
                                                                                  K2a(ii/en
                                                                                         t—
                                                                                            K\ /f^/?r^r.
                                                                                                .J ^r,.^. y .^                  ....
                                                                                                                                                 —L^
                                                                                                                                                   —
     SnA/Jf-ru)^^ 2h. ^/i>/v^/
     yj^/f Ah^Tjtf/irz              ,g^-                                                       ^.^-r       /^(A'/^^L 7ir>
         All.             TA/t          y-j/^         /                                   yt//)7' y^JaHrT—^LLr-r                   T^
                      , ,/t/./ nri nk7nii
Ac.i.nRcquc.,.d.. resolve.V.„rc.mplai„,.            JuA, ? /)/? /c xfK/-.^
                 Suh/>//i\ oA-yc/Zi;:^ AAioT/ltyi' .snp f                                               AcQmi/Oaiji/T?
Offender Signatun
                                                                                     OCT U 6 2015
Grievance Response;




           Your complaint has been investigated and reviewed. Staff advise tliat you did not justify the need tor
           indigent envelopes on 09/28/2015, therefore you were not issued the requested supplies. No policy
           violations found. No further action warranted.




                                                                                     J. Beach,AssistantWarden                                       OCT 2 6 t015
Signature Authority:,                                                                                                                       Date:
Ifyon are dissatislled with the Step I rcspons^/u may submit aStep 2(I-I2S) to the Unit Grievance Investigator within 15 days from the date ofthe Step I response.
State the reason for appeal on the Step 2.Forq
Returned because:           ^Resubmit this form when the corrections arc made.

• l- Grievable time petiod has expired.
i~l 2. Subiiiissioii inexcess of I eyei^' 7 days. *                                                                  OFFICE USE ONLY
                                                                                                          Initial Submission                UGI Initials:
n 3. Originals notsubmincd. *
                                                                                                          Grievance H:
• 4. Inappropriate/Excessive attachments. *                                                               Screening Criteria Used: _
• S. Nodocumented attempt at informal resolution. *                                                       Dale Reed from OITcndcr:
n 6. No requested reliefisstated. ♦
                                                                                                          Dale Returned to Offender:
• 7. Malicious use of vulgar, indecent, or physically threatening language. *                             2'J-Siihmission                   iJGI Initials:.
08. The issue preseiited isnotgrievable.                                                                  Grievance #:
• 9. Redundant. Refer to grievance #                                                                      Screening Criteria Used: _
•   10. Illegible/Incomprehensible. *                                                                     Date Reed from Offender:

•   ll . Inappropriate. *                                                                                 Date Returned to Offender:

UGI Printed Name/Signature:                                                                               .V-i-Submissiun                   (jo'l Initials;.
                                                                                                          Grievance #:
Application of the screening criteria for this grievance is not expected to adversely                     Screenitie Criteria Used: ,
Affect the offender's health.
                                                                                                          Date Reed from Offender:,

Medical Signature Authority:                                                                              Dale Rciiiriied to Offender:

1-127 Back (Revised 11-2010)
                                                                                                                                                               Appendix F
SUBJECT: State briefly the problem on which you desire assistance.



              ZI9.——S^u^,ry                                                                     z^/'V/g^ v /A zo/jr
                                                                     7?:i                  //or^ ^Zj^^c. /-V
           A//ii/r                   -Tikj'r 4'^                                            '


                                                   ^^=7^.-                                 (#4^
                                                                                           Ul"

Namer-v                 /^. /r^?yAS/^7^                                 No; /zef^z.T'ip            Unit:

Living Quarters: —y^              S       /                             Work Assignment:          4-'^        ^
DISPOSITION;
         wn. (Inmate
             ^iMiMciiH will
                       will not
                            noi write
                                wnie inthis
                                      in inis space)
                                              space;


               lOfz^j/r (Mi O/^ly vcrriy Kcuj o-Vikch kai ^oa«. suJ-
              C(\ -H^ axrrdAv (^offro^. i movh) TKjs          Hdo
                     oic\.                          '
i-d-eo(Rev. 11-90)
                           TEXAS DEPARTMENT OF CRIMINAL JUSTICH — INSTITUTIONAL DIVISION
                                          INMATE REQUESTTO OFFICIAL
REASON FOR REQUEST: (Please check one)
                                                                     i A.
PLEASE ABIDE BYTHE FOkLOWING CHANNELS OF CQMWigNICATION.THIS WILL SAVEfllHl^, GETYOUR REQUESTTO THE
PROPER PERSON, AND.GET AN ANSyi/ER TOYOU MORE QUICiaY.                                              •, j \ \
                                 ' -•           "                    ~                  }J        \ V
1. •   Unit Assignment, ^Transfer (Chairman of Classification,       "5. • Visiting Ust(Assj. D/reckfoXclassification, Administration
       Adm^i^tiation Building)                                            ^            Building)        ?        J
            \              ^         ')                                           rH                    I            '
2. •   Restor^ion ofLost overtime'^Unit Wdrden-if approved, it           6.            Parole requirements and rSlafed information (Unit Parole
       wiil be forwarded to the State Disciplinaiy Commitfee)                          ''Counselor) /                 /
                                                                     •        ^                    .i        '       ifi
3. •   Request for Promotion iir Class or to Trusty Class            ^7. G Inmate Prisip) Record (Requi^^ for copy of record, infor
       (Unit Warden- ifapproved, }villbe forwarded to the Director         mation on ^srole eligibility, discharge date, detainers-Unit
       ofClassification)   \    i'                                                     Administ^ion)
                                                                                   \



                                                                                  r-»^—
4. •   Clemency-Pardon, parole, earlyout-mandatorysupervision            8. •          Personal Interview with a representative of an outside
       (Board of Pardons and Paroles, 8610 Shoal Creek Blvd.                           agency(Treatment Division, Administration Building)
       Austin, Texas 78757)


                                                 \
TO:                  j AT7A/'                                                              DATE:
                               (Name and title of official)

ADDRESS:
                                  i£Pr/y/^ i't
                           REFER TO A.D. 14.09 - POSTAGE AND SUPPLIES

            Effective 10/01/13, an indigent offender may use indigent postage to send
                 five (5) one ounce letters per month to general correspondents.
\ /([general correspondence supplies issued one time per calendar month in the following amounts
                  25 sheets of paper, 5 envelopes, 1 pen.          a needTothOTwiSeir-^
      You do not qualify for Indigent Stq)plies or Postage.